 

 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

BY AND AMONG

COOL HOLDINGS, INC.

SIMPLY MAC, INC.

AND

GAMESTOP CORP.

May 9, 2019

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I DEPOSIT; PURCHASE AND SALE

1

 

 

1.1

Deposit; Purchase and Sale1

 

 

1.2

Closing1

 

 

1.3

Consideration2

 

 

1.4

Withholding Taxes5

 

 

1.5

Taking of Further Action6

 

 

1.6

Tax Consequences6

 

Article II REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

6

 

 

2.1

Organization and Good Standing6

 

 

2.2

Authority and Enforceability6

 

 

2.3

Governmental Approvals and Consents7

 

 

2.4

No Conflicts7

 

 

2.5

Capital Structure7

 

 

2.6

Subsidiaries7

 

 

2.7

Financial Statements; Internal Financial Controls7

 

 

2.8

No Undisclosed Liabilities8

 

 

2.9

No Changes9

 

 

2.10

Tax Matters10

 

 

2.11

Real Property12

 

 

2.12

Tangible Property13

 

 

2.13

Intellectual Property13

 

 

2.14

Privacy Matters; Personal Data16

 

 

2.15

Material Contracts16

 

 

2.16

Employee Benefit Plans18

 

 

2.17

Employment Matters18

 

 

2.18

Governmental Authorizations19

 

 

2.19

Environmental Matters19

 

 

2.20

Litigation20

 

 

2.21

Insurance20

 

 

2.22

Compliance with Legal Requirements20

 

 

2.23

Interested Party Transactions21

 

 

2.24

Books and Records21

 

 

2.25

Third-Party Expenses21

 

 

2.26

Suppliers21

 

 

2.27

Bank Accounts; Powers of Attorney21

 

 

2.28

Inventories22

 

 

2.29

No Other Representations and Warranties22

 

Article III REPRESENTATIONS AND WARRANTIES OF THE SELLER

22

 

 

3.1

Organization and Good Standing22

 

 

3.2

Authority and Enforceability22

 

 

3.3

Governmental Approvals and Consents22

 

 

3.4

No Conflicts22

 

 

3.5

Ownership of Shares of Company Capital Stock23

 

 

3.6

Litigation23

 

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

 

3.7

Brokers’ and Finders’ Fees23

 

 

3.8

No Other Representations and Warranties23

 

Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

23

 

 

4.1

Organization and Good Standing24

 

 

4.2

Authority and Enforceability24

 

 

4.3

Governmental Approvals and Consents24

 

 

4.4

No Conflicts24

 

 

4.5

Brokers’ and Finders’ Fees24

 

 

4.6

Solvency24

 

 

4.7

SEC Reports24

 

 

4.8

Litigation25

 

 

4.9

Liens25

 

 

4.10

Financing25

 

 

4.11

Subsidiaries25

 

 

4.12

Indebtedness25

 

 

4.13

Independent Investigation25

 

Article V CONDUCT OF COMPANY BUSINESS PRIOR TO THE CLOSING

26

 

 

5.1

Conduct of Business of the Company26

 

 

5.2

Forbearance of the Company26

 

Article VI ADDITIONAL AGREEMENTS OF THE PARTIES

26

 

 

6.1

Non-Solicitation of Competing Acquisition Proposals26

 

 

6.2

General Efforts to Close27

 

 

6.3

Access to Information27

 

 

6.4

Notification of Certain Matters28

 

 

6.5

Confidentiality28

 

 

6.6

Consents, Guarantees and Performance Bonds29

 

 

6.7

Employee Matters29

 

 

6.8

Payoff Letters; Release of Liens.30

 

 

6.9

Third-Party Expenses30

 

 

6.10

Closing Date Balance Sheet30

 

 

6.11

Closing Date Inventory31

 

 

6.12

Spreadsheet31

 

 

6.13

Public Disclosure31

 

 

6.14

Resignation of Directors and Officers.31

 

 

6.15

Joint Written Instructions.31

 

 

6.16

Spring Transition Services Agreement32

 

 

6.17

Auditor Engagement32

 

 

6.18

Cooperation with Seller Accounting Firm and Advisors33

 

 

6.19

Completion of Transition Services Agreement.33

 

Article VII ADDITIONAL AGREEMENTS OF THE SELLER

33

 

 

7.1

Restrictions on Transfer33

 

 

7.2

Release33

 

 

7.3

Non-Competition; Non-Solicitation34

 

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

Article VIII CONDITIONS TO THE TRANSACTION

35

 

 

8.1

Conditions to Obligations of Each Party35

 

 

8.2

Conditions to Obligations of the Purchaser36

 

 

8.3

Conditions to Obligations of Company and the Seller37

 

Article IX INDEMNIFICATION

38

 

 

9.1

Survival of Representations and Warranties38

 

 

9.2

Indemnification by the Seller39

 

 

9.3

Indemnification by Purchaser40

 

 

9.4

Limitations on Indemnification41

 

 

9.5

Indemnification Claim Procedures42

 

 

9.6

Third-Party Claims43

 

 

9.7

Payments44

 

 

9.8

Release of Indemnity Escrow Amount44

 

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

45

 

 

10.1

Termination45

 

 

10.2

Effect of Termination45

 

 

10.3

Amendment46

 

 

10.4

Extension; Waiver46

 

ARTICLE XI TAX MATTERS

46

 

 

11.1

Consolidated Group46

 

 

11.2

Preparation and Filing of Tax Returns; Payment of Taxes46

 

 

11.3

Tax Contests47

 

 

11.4

Cooperation48

 

 

11.5

Resale Exemption Certificates48

 

 

11.6

Tax Refunds48

 

 

11.7

Pre-Closing Tax Periods48

 

 

11.8

Tax Procedure48

 

ARTICLE XII GENERAL PROVISIONS

48

 

 

12.1

Notices48

 

 

12.2

Interpretation49

 

 

12.3

Entire Agreement50

 

 

12.4

Assignment50

 

 

12.5

Severability50

 

 

12.6

Specific Performance and Other Remedies50

 

 

12.7

Governing Law51

 

 

12.8

Exclusive Jurisdiction51

 

 

12.9

Waiver of Jury Trial51

 

 

12.10

Counterparts51

 

 

12.11

Attorney Client Privilege51

 

 

-iii-

--------------------------------------------------------------------------------

 

INDEX OF ANNEXES, EXHIBITS AND SCHEDULES

AnnexDescription

Annex ACertain Defined Terms

ExhibitDescription

Exhibit AForm of Inventory Note
Exhibit BForm of Transition Services Agreement
Exhibit CDeposit Escrow Agreement
Exhibit DForm of Indemnity Escrow Agreement

Exhibit ESample Statement

SchedulesDescription

Schedule 4.12Purchaser Indebtedness
Schedule 6.8(a)Closing Indebtedness
Schedule 6.8(b)Liens
Schedule 6.11Product Inventory Methodology
Required Consent ScheduleRequired Consents
Guaranteed Contracts ScheduleGuaranteed Contracts





 

 

 

 

 

 

-iv-

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 9, 2019, by and among Cool Holdings, Inc., a Maryland corporation (the
“Purchaser”), Simply Mac, Inc., a Utah corporation (the “Company”), and GameStop
Corp., a Delaware corporation (the “Seller”).  All capitalized terms that are
used but not defined herein shall have the respective meanings ascribed thereto
in Annex A.

W I T N E S S E T H:

WHEREAS, as of the date of this Agreement, the Seller owns directly all of the
Shares;

WHEREAS, the Shares constitute all of the issued and outstanding shares of
Company Capital Stock, and the Seller has agreed to sell to the Purchaser free
and clear of all Liens, and the Purchaser has agreed to purchase from the
Seller, all of the Shares on the terms and subject to the conditions set forth
in this Agreement (the “Purchase”);

WHEREAS, the Board of Directors of the Company have approved and the Board of
Directors of the Seller have authorized this Agreement, the Purchase and the
other transactions contemplated by this Agreement and the Related Agreements to
which the Company and the Seller is a party (collectively, with all other
transactions contemplated by all other Related Agreements, the “Transactions”);

WHEREAS, the Board of Directors of the Purchaser have approved this Agreement
and the Transactions, including the Related Agreements to which the Purchaser or
one or more of its Subsidiaries is a party.

WHEREAS, the Purchaser, the Company and the Seller desire to make certain
representations, warranties, covenants and agreements, as more fully set forth
herein, in connection with the Transactions; and

NOW, THEREFORE, in consideration of the agreements, covenants and other premises
of each party set forth herein, the benefits to be gained by each party as a
result of the performance thereof, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties hereto hereby agree as follows:

Article I
DEPOSIT; PURCHASE AND SALE

Deposit; Purchase and Sale

.

 

(a)

Deposit.  The Seller, the Purchaser and the Escrow Agent have entered into the
Deposit Escrow Agreement and the Purchaser has deposited with the Escrow Agent
$750,000 in a segregated account established pursuant to the Deposit Escrow
Agreement (the “Deposit”) for disbursement pursuant to this Agreement and the
Deposit Escrow Agreement. The Purchaser shall be treated as the owner of the
Deposit and all interest or other taxable income earned thereon for all income
Tax purposes until such amounts, if any, are distributed pursuant to this
Agreement and the Deposit Escrow Agreement.  The Purchaser and the Seller shall
each pay fifty percent (50%) of the fees and expenses required to be paid to the
Escrow Agent under the Deposit Escrow Agreement.

(b)

Purchase and Sale.  At the Closing, the Seller shall sell, assign, transfer,
convey and deliver all of the Shares to the Purchaser free and clear of all
Liens, and the Purchaser shall purchase all of the Shares from the Seller, on
the terms and subject to the conditions set forth in this Agreement, for the
consideration set forth in, and to be paid in accordance with, Section 1.3.  

Closing

.  Unless this Agreement is validly terminated pursuant to Section 10.1, the
Purchase shall be consummated at a closing (the “Closing”) on the later of
August 7, 2019 and three (3) Business Days following the satisfaction or waiver
(if permissible hereunder) of the conditions set forth in Article VIII (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject

 

--------------------------------------------------------------------------------

 

to satisfaction or waiver (if permissible hereunder) of those conditions),
remotely via the exchange of signatures, unless another time is mutually agreed
upon in writing by the Purchaser and the Seller.   The date upon which the
Closing actually occurs shall be referred to herein as the “Closing Date.”

Consideration

.

(a)Total Consideration.  In consideration for the sale of Shares pursuant to
Section 1.1, the Seller shall be entitled to an amount of consideration equal to
the sum of (i) the Total Closing Consideration (as adjusted pursuant to Sections
6.10 and 6.11), plus (ii) the Final Inventory Amount (to the extent that it
exceeds the Estimated Inventory Amount) (if any) less $1,100,000, in accordance
with Section 1.3(e), plus (iii) the Final Working Capital Adjustment (to the
extent that it exceeds the Estimated Working Capital Adjustment Amount) (if
any), in accordance with Section 1.3(d), plus (iv) the Indemnity Escrow Release
Amount (if any) in accordance with Article IX.

(b)Payments at Closing.  On the Closing Date, (i) the Purchaser shall pay, or
cause to be paid, to the Seller the aggregate amount of the Total Closing
Consideration by: (y) wire transfer of the Closing Cash Consideration in
accordance with the wire transfer instructions set forth in the Spreadsheet; and
(z) the execution and delivery of the Inventory Note by the Purchaser, the
Company and the Applicable Subsidiaries and (ii) the Deposit shall be released
to the Seller (and the Purchaser shall instruct the Escrow Agent in writing to
release the Deposit to the Seller).

(c)Indemnity Escrow Amount.  On the Closing Date, the Purchaser shall deposit,
or cause to be deposited, by wire transfer of immediately available funds,
$345,000.00 (the “Indemnity Escrow Amount”) into a segregated account
established pursuant to the Indemnity Escrow Agreement (the “Indemnity Escrow
Fund”), for disbursement pursuant to this Agreement and the Indemnity Escrow
Agreement.  Such deposit shall be made out of funds that otherwise would have
been paid as consideration.  The Purchaser and the Seller shall each pay fifty
percent (50%) of the fees and expenses required to be paid to the Escrow Agent
under the Indemnity Escrow Agreement.  The Purchaser shall be treated as the
owner of the Indemnity Escrow Fund and all interest or other taxable income
earned thereon for all income Tax purposes until such amounts, if any, are
distributed pursuant to this Agreement and the Indemnity Escrow Agreement.  The
Indemnity Escrow Fund shall be available to compensate the Purchaser Indemnified
Parties for any claims by such Purchaser Indemnified Parties for any Losses
suffered or incurred by them and for which they are determined to be entitled to
recovery pursuant to the terms of this Agreement, for the satisfaction of any
Final Working Capital Adjustment payable to the Purchaser pursuant to Section
1.3(d)(v) and for the satisfaction of any Final Inventory Amount payable to the
Purchaser to the extent permitted pursuant to Section 1.3(e)(v).  

(d)Post-Closing Net Working Capital Adjustment.

(i)Within ninety (90) days after the Closing Date, the Purchaser shall deliver
to the Seller a statement (the “Post-Closing Statement”) setting forth the
Purchaser’s good faith calculation of (i) the Working Capital Adjustment Amount
(including each component item thereof as set forth in the Sample Statement)
(the “Post-Closing Working Capital Adjustment Amount”) and each of the
components thereof, and (ii) the Final Working Capital Adjustment and each of
the components thereof.

(ii)During the forty five (45) day period following delivery of the Post-Closing
Statement to the Seller, the Purchaser shall, and shall cause its
Representatives to, cooperate with the Seller and its Representatives to provide
them with information used in preparing the Post-Closing Statement reasonably
requested by the Seller and its Representatives including, upon reasonable
advance notice, access during normal business hours to relevant personnel and
records of the Purchaser.  The Post-Closing Statement shall become final and
binding on the forty fifth (45th) day following delivery thereof, unless prior
to the end of such period, the Seller delivers to the Purchaser written notice
of its disagreement (for purposes of this Section 1.3(d), a “Notice of
Disagreement”) specifying the nature and amount of any disputed item. The Seller
shall be deemed to have agreed with all items and amounts in the Post-Closing

-2-

--------------------------------------------------------------------------------

 

Statement not specifically referenced in the Notice of Disagreement, and such
items and amounts shall not be subject to review under Section 1.3(d)(iii).

(iii)During the fourteen (14) day period following delivery of a Notice of
Disagreement by the Seller to the Purchaser, the parties shall seek in good
faith to resolve in writing any differences that they may have with respect to
the matters specified therein.  During such fourteen (14) day period, the Seller
shall, and shall cause its Representatives to, cooperate with the Purchaser and
its Representatives to provide them with information used in the preparation of
such Notice of Disagreement reasonably requested by the Purchaser or its
Representatives including, upon reasonable advance notice, access during normal
business hours to relevant personnel and records of the Seller and its
Representatives.  Any disputed items resolved in writing between the Seller and
the Purchaser within such fourteen (14) day period shall be final and binding
with respect to such items, and if the Seller and the Purchaser agree in writing
on the resolution of each disputed item specified in the Notice of Disagreement,
the amount so determined shall be final and binding on the parties for all
purposes hereunder.  If the Purchaser does not respond to the Notice of
Disagreement within such fourteen (14) day period, the Purchaser shall be deemed
to have agreed with all items and amounts in the Notice of Disagreement and such
items and amounts shall not be subject to review under Section 1.3(d)(iv).

(iv)If the Seller and the Purchaser have not resolved all such differences by
the end of such fourteen (14) day period (or such later period if extended in a
writing signed by the Seller and the Purchaser) (for purposes of this Section
1.3(d), the “Resolution Deadline”), the Seller and the Purchaser shall submit,
in writing, to a nationally recognized public accounting firm independent of
both the Seller, the Company and the Purchaser (and their respective Affiliates)
and agreed upon in writing by the Seller and the Purchaser (or failing such
agreement within ten (10) Business Days after the Resolution Deadline, then to a
nationally recognized public accounting firm agreed upon in writing by the
auditor of Purchaser and the most recent auditor of the Seller within ten (10)
Business Days after notice to each such auditor) (the “Accounting Firm”), their
briefs detailing their views as to the correct nature and amount of each item
remaining in dispute within thirty (30) days of the Resolution Deadline and the
Accounting Firm shall make a written determination as to each such disputed item
and the amount of the Post-Closing Working Capital Adjustment Amount (in each
case, if and to the extent disputed), which determination shall be final and
binding on the parties for all purposes hereunder.  The Accounting Firm shall be
authorized to resolve only those items remaining in dispute between the parties
in accordance with the provisions of this Section 1.3(d)(iv) within the range of
the difference between the Purchaser’s position with respect thereto and the
Seller’s position with respect thereto.  The determination of the Accounting
Firm shall be accompanied by a certificate of the Accounting Firm that it
reached such determination in accordance with the provisions of this Section
1.3(d)(iv).  The Seller and the Purchaser shall use their commercially
reasonable efforts to cause the Accounting Firm to render a written decision
resolving the matters submitted to it within twenty (20) Business Days following
the submission thereof.  Judgment may be entered upon the written determination
of the Accounting Firm in any competent court.  Notwithstanding anything to the
contrary in this Agreement, the costs of any dispute resolution pursuant to this
subsection, including the fees and expenses of the Accounting Firm and of any
enforcement of the determination thereof, shall be borne by the Purchaser and
the Seller in inverse proportion as they may prevail on the matters resolved by
the Accounting Firm, which proportionate allocation shall be calculated on an
aggregate basis based on the relative dollar values of the amounts in dispute
and shall be determined by the Accounting Firm at the time the determination of
such firm is rendered on the merits of the matters submitted.  The fees and
disbursements of the Representatives of each party incurred in connection with
their preparation or review of the Post-Closing Statement and preparation or
review of any Notice of Disagreement, as applicable, shall be borne by such
party.

(v)The “Final Working Capital Adjustment” shall initially be zero and shall be
increased or decreased as follows: (i) if the Post-Closing Working Capital
Adjustment Amount, as finally determined in accordance with this Section 1.3(d),
is less than the Estimated Working Capital

-3-

--------------------------------------------------------------------------------

 

Adjustment Amount, then the Final Working Capital Adjustment shall be decreased
by shortfall; and (ii) if the Post-Closing Working Capital Adjustment Amount, as
finally determined in accordance with this Section 1.3(d), is greater than the
Estimated Working Capital Adjustment Amount, then the Final Working Capital
Adjustment shall be increased by the amount of such excess.  If the Final
Working Capital Adjustment is a negative number, within five (5) Business Days
following the final determination of the Final Working Capital Adjustment, the
Seller shall pay, or cause to be paid, directly to Purchaser the absolute value
of the Final Working Capital Adjustment in accordance with the wire transfer
instructions provided to Seller by Purchaser; provided, however, that the
Purchaser may as an alternative, in its sole and absolute discretion, recover
the absolute value of the Final Working Capital Adjustment from the Indemnity
Escrow Fund (and, upon the Purchaser’s request, the Purchaser and the Seller
shall, as promptly as practicable, deliver a joint written instruction to the
Escrow Agent to release such amount from the Indemnity Escrow Fund to the
Purchaser).  If the Final Working Capital Adjustment is a positive number,
within five (5) Business Days following the final determination of the Final
Working Capital Adjustment, the Purchaser shall pay, or cause to be paid, to the
Seller the Final Working Capital Adjustment payable to Seller pursuant to this
Article I directly in accordance with the wire transfer instructions set forth
in the Spreadsheet within five (5) Business Days following the final
determination of the Final Net Working Capital Adjustment.

(e)Post-Closing Inventory Adjustment.  

(i)Following the Closing, the Purchaser and the Company shall compile an updated
inventory of all of the Product Inventory consistent with past practice as of
the close of business on the Closing Date to take into account any changes in
the Product Inventory between the date of the physical inventory conducted
pursuant to Section 6.11 and the Closing Date (the “Closing Date Product
Inventory”), which such Closing Date Product Inventory, for the avoidance of
doubt, may be based upon the Company’s books and records rather than a physical
counting and will be calculated in accordance with the Sample Statement.  Within
thirty (30) days after the Closing Date, the Purchaser will prepare and deliver
(or cause to be prepared and delivered) to the Seller a copy of the Closing Date
Product Inventory, which shall set forth the quantity and value of the Closing
Date Product Inventory by location and by Product (the “Closing Inventory
Statement”).  The value of the Closing Date Product Inventory shall be
calculated in accordance with the methodology set forth on Schedule 6.11.  Such
value, less the accounts payable and other Indebtedness related to the Closing
Date Product Inventory, is referred to as the “Closing Inventory Amount”.

(ii)During the forty five (45) day period following delivery of the Closing
Inventory Amount to the Seller, the Purchaser shall, and shall cause its
Representatives to, cooperate with the Seller and its Representatives to provide
them with information used in preparing the Closing Inventory Statement
reasonably requested by the Seller and its Representatives including, upon
reasonable advance notice, access during normal business hours to relevant
personnel and records of the Purchaser.  The Closing Inventory Statement shall
become final and binding on the forty five (45) day following delivery thereof,
unless prior to the end of such period, the Seller delivers to the Purchaser
written notice of its disagreement (for purposes of this Section 1.3(e), a
“Notice of Disagreement”) specifying the nature and amount of any disputed
item.  

(iii)During the fourteen (14) day period following delivery of a Notice of
Disagreement by the Seller to the Purchaser, the parties shall seek in good
faith to resolve in writing any differences that they may have with respect to
the matters specified therein.  During such fourteen (14) day period, the Seller
shall, and shall cause its Representatives to, cooperate with the Purchaser and
its Representatives to provide them with information used in the preparation of
such Notice of Disagreement reasonably requested by the Purchaser or its
Representatives including, upon reasonable advance notice, access during normal
business hours to relevant personnel and records of the Seller and its
Representatives.  Any disputed items resolved in writing between the Seller and
the Purchaser within such fourteen (14) day period shall be final and binding
with respect to such items, and if the Seller and the Purchaser agree in

-4-

--------------------------------------------------------------------------------

 

writing on the resolution of each disputed item specified in the Notice of
Disagreement, the amount so determined shall be final and binding on the parties
for all purposes hereunder.  If the Purchaser does not respond to the Notice of
Disagreement within such fourteen (14) day period, the Purchaser shall be deemed
to have agreed with all items and amounts in the Notice of Disagreement and such
items and amounts shall not be subject to review under Section 1.3(e)(iv).

(iv)If the Seller and the Purchaser have not resolved all such differences by
the end of such fourteen (14) day period (or such later period if extended in a
writing signed by the Seller and the Purchaser) (for purposes of this Section
1.3(e), the “Resolution Deadline”), the Seller and the Purchaser shall submit,
in writing, to the Accounting Firm their briefs detailing their views as to the
correct nature and amount of each item remaining in dispute within thirty (30)
days of the Resolution Deadline and the Accounting Firm shall make a written
determination as to each such disputed item and the amount of the Closing
Inventory Amount (in each case, if and to the extent disputed), which
determination shall be final and binding on the parties for all purposes
hereunder.  The Accounting Firm shall be authorized to resolve only those items
remaining in dispute between the parties in accordance with the provisions of
this Section 1.3(e)(iv) within the range of the difference between the
Purchaser’s position with respect thereto and the Seller’s position with respect
thereto.  The determination of the Accounting Firm shall be accompanied by a
certificate of the Accounting Firm that it reached such determination in
accordance with the provisions of this Section 1.3(e)(iv).  The Seller and the
Purchaser shall use their commercially reasonable efforts to cause the
Accounting Firm to render a written decision resolving the matters submitted to
it within twenty (20) Business Days following the submission thereof.  Judgment
may be entered upon the written determination of the Accounting Firm in any
competent court.  Notwithstanding anything to the contrary in this Agreement,
the costs of any dispute resolution pursuant to this subsection, including the
fees and expenses of the Accounting Firm and of any enforcement of the
determination thereof, shall be borne by the Purchaser and the Seller in inverse
proportion as they may prevail on the matters resolved by the Accounting Firm,
which proportionate allocation shall be calculated on an aggregate basis based
on the relative dollar values of the amounts in dispute and shall be determined
by the Accounting Firm at the time the determination of such firm is rendered on
the merits of the matters submitted.  The fees and disbursements of the
Representatives of each party incurred in connection with their preparation or
review of the Closing Inventory Statement and preparation or review of any
Notice of Disagreement, as applicable, shall be borne by such party.

(v)The “Final Inventory Amount” shall initially be the Estimated Inventory
Amount and shall be increased or decreased as follows: (i) if the Closing
Inventory Amount is less than the Estimated Inventory Amount, then the Final
Inventory Amount shall be decreased by such shortfall; and (ii) if the Closing
Inventory Amount is greater than the Estimated Inventory Amount, then the Final
Inventory Amount shall be increased by the amount of such excess.  Upon
determination of the Final Inventory Amount, the Inventory Note Amount shall be
increased or decreased, as applicable, to equal the Final Inventory Amount less
$1,100,000, with the adjusted Inventory Note Amount less all payments of
principal and interest previously paid under the Inventory Note to be amortized
over the remaining term of the Inventory Note and with interest to accrue from
the original issue date of the Inventory Note; provided, however, that if the
Final Inventory Amount is determined after the maturity date of the Inventory
Note, (1) the amount of such increase shall be paid by the Purchaser to the
Seller within five (5) Business Days of the determination of the Final Inventory
Amount or (2) the amount of such decrease shall be paid by the Seller to the
Purchaser within five (5) Business Days of the determination of the Final
Inventory Amount and the Purchaser may as an alternative, in its sole and
absolute discretion, recover such decrease from the Indemnity Escrow Fund (and,
upon Purchaser’s request, Purchaser and the Seller shall, as promptly as
practicable, deliver a joint written instruction to the Escrow Agent to release
such amount from the Indemnity Escrow Fund to Purchaser).  

Withholding Taxes

.  The Purchaser and the Escrow Agent shall be entitled to deduct and withhold
from any consideration payable or otherwise deliverable pursuant to this
Agreement such amounts

-5-

--------------------------------------------------------------------------------

 

as are required to be deducted and withheld therefrom under any Legal
Requirements.  Upon determining that any such deduction or withholding is
required, the Purchaser shall give prompt notice to the Seller, and the Seller
shall have the opportunity to mitigate any such potential deduction or
withholding by providing forms or other certifications that may reduce or
eliminate such deduction or withholding.  To the extent such amounts are so
deducted or withheld, and properly remitted, such amounts shall be treated for
all purposes under this Agreement as having been paid to the Person to whom such
amounts would otherwise have been paid.

Taking of Further Action

.  If at any time after the Closing, any further action is necessary to carry
out the purposes of this Agreement and to vest the Purchaser with full right,
title and possession to all of the Shares, then the Seller and its officers and
directors will take all such lawful and reasonably necessary action as may be
reasonably requested by the Purchaser to vest the Purchaser with full right,
title and possession to all of the Shares.

Tax Consequences

.  The Purchaser makes no representations or warranties to the Seller or the
Company regarding the Tax consequences to the Seller or the Company of this
Agreement, the Purchase or any of the other Transactions, and the Company and
the Seller acknowledge that they are relying solely on their own Tax advisors in
connection therewith.

Article II
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

Subject to such exceptions as are set forth in the disclosure schedule supplied
by the Seller and the Company to the Purchaser on the date hereof (the
“Disclosure Schedule”), which such section numbers in the Disclosure Schedule
correspond to the section numbers in this Agreement; provided, however, that any
information disclosed under any section number shall be deemed to be disclosed
and incorporated in any other section of the Agreement where such disclosure is
reasonably apparent on its face, the Company and the Seller, jointly and
severally, hereby represent and warrant to Purchaser as follows:

Organization and Good Standing

.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Utah.  The Company has the requisite
corporate power to own, lease and operate its assets and properties and to carry
on its business as currently conducted and as currently contemplated to be
conducted.  The Company is duly qualified or licensed to do business and in good
standing as a foreign corporation in each jurisdiction in which the character or
location of its assets or properties (whether owned, leased or licensed) or the
nature of its business make such qualification or license necessary to the
Company’s business as currently conducted.  The Company has Made Available true,
correct and complete copies of its articles of incorporation, as amended to date
(the “Articles of Incorporation”), and bylaws, as amended to date, each of which
is in full force and effect on the date hereof (collectively, the “Charter
Documents”).  The Board of Directors of the Company has not approved or proposed
any amendment to any of the Charter Documents.  Section 2.1 of the Disclosure
Schedule lists the directors and officers of the Company and every state in
which the Company has Employees or facilities.  The operations now being
conducted by the Company are not now and have not been since May 1, 2015
conducted by the Company under any other name other than Simply Mac, Inc.  

Authority and Enforceability

. The Company has all requisite power and authority to enter into this Agreement
and any Related Agreements to which it is a party and to consummate the
Transactions.  The execution and delivery of this Agreement and any Related
Agreements to which the Company is a party and the consummation of the
Transactions have been duly authorized by all necessary corporate action on the
part of the Company (including the approval of the Board of Directors of the
Company) and no further corporate or other action is required on the part of the
Company to authorize this Agreement and any Related Agreements to which the
Company is a party or to consummate the Transactions.  This Agreement and each
of the Related Agreements to which the Company is a party have been duly
executed and delivered by the Company and assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitute the
valid and binding obligations of the Company enforceable against

-6-

--------------------------------------------------------------------------------

 

it in accordance with their respective terms, subject to (a) Legal Requirements
of general application relating to bankruptcy, insolvency, moratorium, the
relief of debtors and enforcement of creditors’ rights in general and (b) rules
of law governing specific performance, injunctive relief, other equitable
remedies and other general principles of equity (collectively, the
“Enforceability Limitations”).

Governmental Approvals and Consents

.  No consent, notice, waiver, approval, Order or authorization of, or
registration, declaration or filing with any Governmental Entity, is required
by, or with respect to, the Company in connection with the execution and
delivery of this Agreement and any Related Agreement to which the Company is a
party or the consummation of the Transactions.

No Conflicts

.  Except as set forth in Section 2.4 of the Disclosure Schedule, the execution
and delivery by the Company of this Agreement and any Related Agreement to which
the Company is a party, and the consummation of the Transactions, will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (any such event, a “Conflict”) (a) any provision of the Charter
Documents, (b) any Material Contract or (c) any Legal Requirement or Order
applicable to the Company  or any of its properties or assets (whether tangible
or intangible).  

Capital Structure

.

(a)The authorized capital stock of the Company consists of 10,000,000 shares of
Company Common Stock, of which 2,084,870 shares (the “Shares”) are issued and
outstanding and all of which are owned directly by the Seller as of the date
hereof.  All Shares are duly authorized, validly issued, fully paid and
non-assessable and are not subject to preemptive rights created by statute, the
Charter Documents, or any Contract to which the Company is a party or by which
it is bound.  No Person holds any issued and outstanding shares of Company
Capital Stock other than the Seller.

(b)There are no outstanding loans or Indebtedness to or from, on the one hand,
the Company and, on the other hand, the Seller.

(c)There are no options, warrants, calls, rights, convertible securities,
commitments or agreements of any character, written or oral, to which the
Company is a party or by which the Company is bound obligating the Company to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the Company Capital Stock or
obligating the Company to grant, extend, accelerate the vesting of, change the
price of, otherwise amend or enter into any such option, warrant, call, right,
commitment or agreement for Company Capital Stock.  There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or other
similar rights with respect to the Company (whether payable in shares, cash or
otherwise).  As a result of the Transactions, the Purchaser will be the sole
record and beneficial holder of all issued and outstanding Company Capital Stock
and all rights to vote, acquire or receive any shares of Company Capital Stock,
whether or not such shares of Company Capital Stock are outstanding.

(d)Section 2.5(d) of the Disclosure Schedule sets forth all Indebtedness of the
Company, the amount of such Indebtedness and the Person to whom such
Indebtedness is owed.  After giving effect to the Closing, the Company will have
no Indebtedness.

(e)The information contained in the Spreadsheet will be true, correct and
complete as of immediately prior to the Closing.

Subsidiaries

. The Company does not have any Subsidiaries and does not, directly or
indirectly, own, of record or beneficially, any outstanding voting securities or
other equity interests in, or control, any Person. The Company has not agreed
and is not obligated to make any future investment in or capital contribution to
any Person.

 

-7-

--------------------------------------------------------------------------------

 

Financial Statements; Internal Financial Controls

.

(a)Attached to Section 2.7(a) of the Disclosure Schedule are true, correct and
complete copies of the Company’s (i) unaudited balance sheet as of January 28,
2017 (the “2016 Financials”), (ii) unaudited balance sheet as of January 27,
2018 and the related unaudited income statement for the fiscal year period then
ended (the “2017 Financials”) and (iii) unaudited balance sheet as of February
2, 2019 (the “Balance Sheet Date” and such balance sheet, the “Current Balance
Sheet”), and the related unaudited statement of income for the fiscal year then
ended (the “2018 Financials,” together with the 2016 Financials and the 2017
Financials, the “Financials”).  The Financials have been prepared in accordance
with GAAP consistently applied on a consistent basis throughout the periods
indicated and consistent with each other, except that the Financials may not
contain all footnotes required by GAAP.  The Financials present fairly the
Company’s financial condition and operating results as of the dates and during
the periods indicated therein, subject in the case of the Current Balance Sheet
to normal year-end adjustments, which are not material in amount or significance
in any individual case or in the aggregate.  The books and records of the
Company have been, and are being, maintained in all material respects in
accordance with applicable Legal Requirements and accounting requirements and
the Financials are consistent with such books and records.  

(b)The Company has established and maintains, adheres to and enforces a system
of internal accounting controls which are reasonably effective in providing
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements (including the Financials), in accordance
with GAAP.  Since May 1, 2015, the Company has not identified and the Company
does not have any Knowledge of (i) any significant deficiency or material
weakness in the system of internal accounting controls utilized by the Company,
(ii) any Fraud, whether or not material, that involves any Employee who has a
role in the preparation of financial statements or the internal accounting
controls utilized by the Company or (iii) any claim or allegation regarding any
of the foregoing.

(c)The information contained in the Closing Date Balance Sheet will be true,
correct and complete as of immediately prior to the Closing.

(d)Section 2.7(d) of the Disclosure Schedule provides an accurate and complete
breakdown and aging of all accounts receivable, notes receivable and other
receivables of the Company as of February 2, 2019.  Except as set forth in
Section 2.7(d) of the Disclosure Schedule, all existing accounts receivable of
the Company (including those accounts receivable reflected on the Current
Balance Sheet that have not yet been collected and those accounts receivable
that have arisen since the Balance Sheet Date and have not yet been collected):
(i) represent valid obligations of customers of the Company arising from bona
fide transactions entered into in the ordinary course of business; and (ii) are
current and will be collected in full, without any counterclaim or set off,
within the one hundred eighty (180) day period following the Closing Date.

(e)Section 2.7(e) of the Disclosure Schedule provides an accurate and complete
breakdown and aging of: (i) all accounts payable of the Company as of February
2, 2019; and (ii) all notes payable of the Company, specifying, with respect to
each of the foregoing, whether any such item is subject to (and if so, the
amount of) any change of control payments, prepayment premiums, cancellation
charges, or other similar fees, penalties, costs, or expenses.

No Undisclosed Liabilities

.  The Company has no liability, indebtedness, obligation, expense, claim,
deficiency, guaranty or endorsement of any type, whether accrued, absolute,
contingent, matured, unmatured or other (whether or not required to be reflected
in financial statements in accordance with GAAP), except for those which
(a) have been reflected in the Current Balance Sheet or (b) have arisen in the
ordinary course of business consistent with past practices since the Balance
Sheet Date, none of which exceed $69,000.00.  By way of clarification, if there
is a liability, indebtedness, obligation, expense, claim, deficiency, guaranty
or endorsement of the Company that is the subject matter of a representation or
warranty in this Article II  other than this Section 2.8, such other
representation or warranty (and not this

-8-

--------------------------------------------------------------------------------

 

Section 2.8) shall be applicable to such liability, indebtedness, obligation,
expense, claim, deficiency, guaranty or endorsement except to the extent such
liability, indebtedness, obligation, expense, claim, deficiency, guaranty or
endorsement was required to be reflected in financial statements in accordance
with GAAP.

No Changes

.  Since the Balance Sheet Date through the date hereof, (a) the Company has
been operated in the ordinary course of business consistent with past practice
and (b) there has not been, occurred or arising any:

(i)modification, amendment or change to the Charter Documents;

(ii)formation of, or entry into any Contract to form, a Subsidiary, or
acquisition of, or enter into any Contract to acquire, an interest in any
corporation, association, joint venture, partnership or other business entity or
division thereof;

(iii)capital expenditure or commitment, or Contract to make a capital
expenditure or commitment, exceeding $69,000 individually or $100,000.00 in the
aggregate;

(iv)acquisition or Contract to acquire, or disposal or Contract to dispose of,
any assets of the Company or any business enterprise or division thereof, other
than in connection with the provision of products and services to customers in
the ordinary course of business consistent with past practice;

(v)modification or removal of any Company Privacy Policy, or publication of any
new Company Privacy Policy;

(vi)entry into any Contract for the (y) sale, lease, license or transfer of any
Company IP or any Contract or modification or amendment to any Contract with
respect to Company IP with any Person, or (z) purchase or license of any
Intellectual Property or Intellectual Property Rights (other than (A)
non-exclusive inbound licenses, including “shrink-wrap” or “click-wrap”
licenses, terms of service, terms of use and similar agreements for commercially
available off-the-shelf software, services or software-as-a-service platforms,
and (B) any software licensed under open source or similar licenses);

(vii)proposal or adoption of a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company (other than the adoption of this Agreement);

(viii)incurrence of any Indebtedness (other than the obligation to reimburse
Employees for reasonable and routine business travel and expenses or
indebtedness incurred in connection with the purchase of goods and services,
each in the ordinary course of the Company’s business consistent with past
practices), issuance or sale of any debt securities, creation of a Lien over any
asset of the Company or amendment to the terms of any outstanding loan Contract;

(ix)extension of any loan to any Person (except for advances to Employees for
reasonable and routine business travel and expenses and extensions of credit to
customers, in each case in the ordinary course of business consistent with past
practice), purchase debt securities of any Person or guarantee of any
Indebtedness of any Person (other than the Guarantees);

(x)assumption or guarantee of the obligations of any other Person (other than
the Guarantees);

(xi)commencement or settlement of any Action or written threat of any Action by
or against the Company, in each case in an amount in excess of $69,000;

(xii)payment, discharge, release, waiver or satisfaction of any material claims,
rights or liabilities of the Company, other than the payment, discharge or
satisfaction in the ordinary course of business of liabilities reflected on the
Current Balance Sheet or incurred in the ordinary course of business after the
Balance Sheet Date;

-9-

--------------------------------------------------------------------------------

 

(xiii)adoption or change of accounting methods or practices (including any
change in depreciation or amortization policies or rates or any change to
practices that would impact the methodology for recognizing revenue) other than
as required by GAAP or applicable law;

(xiv)making or changing of any Tax election, adoption or change of any Tax
accounting method, entry into any closing agreement in respect of Taxes,
settlement of any Tax claim or assessment, consent to any extension or waiver of
the limitation period applicable to any Tax claim or assessment, requesting or
receiving any Tax ruling, amendment of any Tax Return or filing of any income or
other material Tax Return except as required by applicable law;

(xv)except as required by applicable laws, adoption, amendment or termination of
any Company Employee Plan, including any indemnification agreement with any
Employee or entry into or amendment of any Employee Agreement (other than the
execution of the Company’s standard form at-will employment offer letter);

(xvi)hiring or termination of any Employee, promotion, demotion or other change
to the employment status or title of any Employee, in each case with an annual
base salary of at least $150,000 or any removal of any director of the Company;

(xvii)other than in the ordinary course or as required by applicable laws,
increase or effect of any other change that would result in increased cost to
the Company for the salary, wage rate or other compensation (including equity
based compensation) payable or to become payable by the Company to any Employee;

(xviii)declaration, payment, Contract, or suffering of any kind of obligation of
any kind for, the payment (whether in cash, equity or otherwise) of a severance
payment or other change in control payment, termination payment, bonus, special
remuneration or other additional salary or compensation (including equity based
compensation) to any Employee;

(xix)cancellation, amendment (other than in the ordinary course of business
consistent with past practices) or failure to renew (on substantially similar
terms as in existence immediately prior to such renewal) any insurance policy of
the Company;

(xx)acceleration of the collection of any accounts receivable or delaying of the
payment of any accounts payable, other than in the ordinary course of business
consistent with past practices;

(xxi)entry into any agreement to purchase or sell any interest in real property
or grant of any security interest in any real property;

(xxii)(A) termination, amendment, waiver or modification of any Material
Contract, except in the ordinary course of business where such termination,
amendment, waiver or modification has resulted in a liability of less than
$69,000; (B) any violation of the terms of any Material Contract of which the
Company or the Seller is aware or (C) entry into any Material Contract; or

(xxiii)Contract to take any of the actions described clause (i) through
(xxii) of this Section 2.9, or any other action that would prevent the Company
or the Seller from performing, or cause the Company or the Seller not to
perform, its covenants or agreements hereunder or cause or result in any of its
representations and warranties contained herein being untrue or incorrect.

Tax Matters

.

(a)Tax Returns and Payments.  Each Tax Return required to be filed by the
Company with any Governmental Entity (collectively, the “Company Returns”):
(i) has been filed on or before the applicable due date (including any
extensions of such due date); and (ii) was accurate and complete in all material
respects.  All Taxes required to be paid (or collected and paid over) by the
Company have been timely paid (or collected and paid over, as applicable),
including Taxes on income, sales, use or other excise

-10-

--------------------------------------------------------------------------------

 

Taxes.  The Company has delivered or Made Available accurate and complete copies
of federal pro forma income Tax Returns of the Company for taxable years ending
on or after December 31, 2015, and all other Tax Returns of the Company that
were filed on a separate company basis for the same period.

(b)Reserves for Payment of Taxes.  The Company has established, in the ordinary
course of business and consistent with its past practices, adequate reserves in
accordance with GAAP for the payment of all Taxes for the period from the date
of the Balance Sheet Date through the Closing Date.

(c)Audits; Claims.  To the Knowledge of the Company, no Company Return has since
May 1, 2015 been examined or audited by any Governmental Entity.  The Company
has not received from any Governmental Entity any:  (i) written notice
indicating an intent to open an audit or other review; (ii) other request for
information related to Tax matters; or (iii) written notice of deficiency or
proposed Tax adjustment.  No extension or waiver of the limitation period
applicable to any Company Returns has been granted by or requested from the
Company (other than any automatic extension for which approval of a Governmental
Entity is not required).  No Action is pending or threatened in writing against
the Company in respect of any Tax.  There are no Liens for Taxes upon any of the
assets of the Company except Liens for current Taxes not yet due and payable
(and for which there are adequate accruals, in accordance with GAAP).

(d)Distributed Stock.  The Company has not distributed stock of another Person,
and has not had its stock distributed by another Person, in a transaction that
purported or was intended to be governed in whole or in part by Section 355 or
Section 361 of the Code.

(e)280G; Tax Indemnity Agreements; Etc.  There is no material agreement, plan,
arrangement or other Contract covering any Employee that, considered
individually or considered collectively with any other such Contracts, will, or
could reasonably be expected to, give rise directly or indirectly to the payment
of any amount that would not be deductible pursuant to Section 280G or
Section 404 of the Code or that would be characterized as a “parachute payment”
within the meaning of Section 280G(b)(1) of the Code.  

(f)Real Property Holding Corporation.  The Company is not and has never been a
United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code.

(g)No Other Jurisdictions for Filing Tax Returns.  There are no jurisdictions in
which the Company is required to file a Tax Return (including sales and use Tax
Returns) other than the jurisdictions in which the Company has filed Tax
Returns.  The Company is not subject to net income Tax in any country other than
its country of incorporation or formation by virtue of its business activities
in that country.  No written claim has ever been made by a Governmental Entity
in a jurisdiction where the Company does not file Tax Returns that the Company
is or may be subject to Tax by that jurisdiction.

(h)Reportable Transactions.  The Company has never participated in, nor is
currently participating in, a “Reportable Transaction” within the meaning of
Section 6707A(c) of the Code or Treasury Regulation Section 1.6011-4(b), or any
transaction requiring disclosure under a corresponding or similar provision of
state, local, or foreign Legal Requirements.  

(i)Withholding.  The Company has complied with all applicable Legal Requirements
relating to the reporting, withholding and remitting of Taxes.  

(j)Change in Accounting Methods; Closing Agreements; Etc.  The Company will not
be required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing as a result of any:  (i) change in method of accounting made, or
incorrect method of accounting employed, prior to the Closing; (ii)  closing
agreement as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local, or foreign Tax law) executed prior to the
Closing; (iii) deferred intercompany gain or excess loss

-11-

--------------------------------------------------------------------------------

 

accounts described in Treasury Regulations under Section 1502 of the Code (or
any similar provision of state, local, or foreign Tax Legal Requirement) in
connection with transactions consummated prior to the Closing; (iv) installment
sale or open transaction disposition made prior to the Closing; (v) prepaid
amount received prior to the Closing; or (vi) election made prior to the Closing
under Section 108(i) of the Code.

(k)Consolidated Groups.  The Company is not, nor has it been since May 1, 2015,
a party to or bound by any tax indemnity agreement, tax sharing agreement, cost
sharing, tax allocation agreement or similar Contract (other than any commercial
Contract entered into in the ordinary course of business the primary purpose of
which is not related to Taxes).  The Company does not have any liability for the
Taxes of any Person (other than a member of the group the common parent of which
was the Seller) under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign law), as a transferee or successor,
by Contract (other than any commercial Contract entered into in the ordinary
course of business the primary purpose of which is not related to Taxes), by
operation of law or otherwise.    

(l)Section 409A.To the Company’s Knowledge, each Contract between the Company or
any ERISA Affiliate and any Employee that is a “nonqualified deferred
compensation plan” (as such term is defined in Section 409A(d)(1) of the
Code) subject to Section 409A of the Code (or any state law equivalent) and the
regulations and guidance thereunder (“Section 409A”) is in operational and
documentary compliance with Section 409A.    To the extent required, the Company
has properly reported and/or withheld and remitted on amounts deferred under any
nonqualified deferred compensation plan subject to Section 409A.  There is no
Contract to which the Company or any of its ERISA Affiliates is a party,
including the provisions of this Agreement, covering any Employee, which
individually or collectively could require the Company or any of its Affiliates
to pay a Tax gross up payment to, or otherwise indemnify or reimburse, any
Employee for Tax-related payments under Section 409A.  There is no Contract to
which the Company is a party, including the provisions of this Agreement, which,
individually or collectively, could give rise to a Purchaser or Company Tax
under Section 409A or that would give rise to an Employee Tax and/or Company
reporting obligations under Section 409A.

Real Property

.  Neither the Company nor any Subsidiary owns any real property, has since May
1, 2015 owned any real property or is a party to any Contract to purchase or
sell any real property.  Section 2.11(a) of the Disclosure Schedule sets forth a
complete and accurate list of all real property currently leased, subleased or
licensed by or from the Company or any Subsidiary or otherwise used or occupied
by the Company or any Subsidiary (the “Leased Real Property”) along with, the
address, the current monthly rent payable (excluding amounts payable on account
of common area maintenance, taxes, insurance, utilities and similar items) and
the date of commencement and scheduled expiration date (without regard to
renewal options, the name of the lessor, and any lease guarantee, of each
Contract for such Leased Property (each, a “Lease Agreement”), as well as the
amount of any deposit or other security payment made with respect to such Leased
Property.  The Company currently occupies all of the Leased Real Property for
the operation of its business.  There are no other parties occupying, or with a
right to occupy, the Leased Real Property.  Neither the Company nor any
Subsidiary is party to any Contract or subject to any claim that requires or may
require the payment of any real estate brokerage commissions, and no such
commission is owed by the Company or any Subsidiary with respect to any such
Leased Real Property or would owe any such fees if any existing Lease Agreement
were renewed pursuant to any renewal options contained in such Lease
Agreements.  The Leased Real Property is in good operating condition and repair
and, to the Knowledge of the Company, free from structural, physical and/or
mechanical defects, and to the Knowledge of the Company, is maintained in a
manner consistent with standards generally followed with respect to similar
properties, and is suitable for the conduct of the Company’s business.  There
are no concessions, allowances, credits, rebates or refunds to which a tenant is
entitled to receive (whether past due, due or may become due in the future)
under one or more Lease Agreements, or may be entitled in the future under any
Lease Agreement.  Except for the Guarantees, no one or more parties guaranty any
obligations of any tenant under any Lease Agreement.  The Company has not
audited and is not auditing any landlord’s books or records.  The Company is not
a party to any subordination, non-disturbance and

-12-

--------------------------------------------------------------------------------

 

attornment Contracts (or similar Contracts) in connection with any or more Lease
Agreements.  None of the Lease Agreements is in the name of a tenant other than
the Company or any of its predecessors.  The Company hereby irrevocably assigns
to Purchaser all cash security deposits held under the Lease Agreements.  

Tangible Property

and Other Assets.  The Company has good and valid title to, or, in the case of
leased properties and assets, valid leasehold interests in, all of its tangible
properties and assets, real, personal and mixed, used or held for use in its
business, free and clear of any Liens, except (a) as reflected in the Current
Balance Sheet,  and (b) such imperfections of title and encumbrances, if any,
which do not detract from the value or interfere with the present use of the
property subject thereto or affected thereby.  The material items of equipment
owned or leased by the Company, (i) together with the equipment made available
to the Company pursuant to the Spring Transition Services Agreement and the
Transition Services Agreement, are adequate for the conduct of the business of
the Company immediately following the Closing as currently conducted, and
(ii) in good operating condition, regularly and properly maintained, subject to
normal wear and tear.  The tangible properties and tangible assets, real,
personal and mixed, owned or leased by the Company, together with the tangible
properties and tangible assets made available to the Company pursuant the Spring
Transition Services Agreement and the Transition Services Agreement, will
constitute all of the tangible assets and tangible properties necessary and
sufficient for the Company to carry on its business immediately following the
Closing as currently conducted.  The Company uses certain assets owned by the
Seller and the Seller provides certain services to the Company, including those
set forth on Schedule 2.12 of the Disclosure Schedule, which assets and services
are required for the conduct of the business of the Company as currently
conducted.  

Intellectual Property

.

(a)Disclosures.  The Disclosure Schedule sets forth a true and correct list of:
(i) in Section 2.13(a)(i) of the Disclosure Schedule, (A) each item of (1)
Registered IP in which the Company has or purports to have an ownership interest
(“Registered Company IP”) and (2) material unregistered Trademarks (excluding
trade dress) owned or purported to be owned by, or exclusively licensed to, the
Company, (B) the record owner, and, if different, the legal owner and beneficial
owner, of each item of Registered Company IP, (C) the jurisdiction in which such
item of Registered Company IP has been registered or filed and the applicable
application, registration or serial number, (D) for each domain name
registration within the Registered Company IP, the applicable domain name
registrar and the expiration date for the registration and name of the
registrant and (E) each item of Company Software that constitutes Company IP;
(ii) in Section 2.13(a)(ii) of the Disclosure Schedule, each Licensed IP
Contract; and (iii) in Section 2.13(a)(iii) of the Disclosure Schedule, each
Company IP Contract, other than (A)  rights granted to Employees to use Company
IP for the sole benefit of the Company and (B) non-disclosure agreements that
have been entered into in the ordinary course of business.

(b)Ownership Free and Clear.  The Company solely and exclusively owns all right,
title and interest to and in the Company IP free and clear of any
Liens.  Without limiting the generality of the foregoing, except as set forth in
Section 2.13(b) of the Disclosure Schedule:

(i)no royalties or similar compensation are due to any Employee or other Person
for the use of any Company IP and no Employee or any other Person has made any
assertion with respect to any alleged ownership right in any Company IP;

(ii)to the Knowledge of the Company, no Employee or former or concurrent
employer of any Employee has any claim, right or interest (including the right
to obtain any such claim, right or interest) to or in any Company IP, and no
Intellectual Property Rights authored, invented, created, conceived, or
developed for or on behalf of or in contemplation of the Company is subject to
any Contract with any former or concurrent employer of any Employee or other
Person;

-13-

--------------------------------------------------------------------------------

 

(iii)to the Knowledge of the Company, as it relates to any Company IP, no
Employee is in breach of any Contract with any former or concurrent employer or
other Person concerning Intellectual Property Rights, confidentiality or
noncompetition;

(iv)since May 1, 2015, the Company has taken commercially reasonable steps to
maintain the confidentiality of all proprietary information held by the Company
as a trade secret, including any confidential information or trade secrets
provided to the Company by any Person under an obligation of confidentiality,
and to the Knowledge of the Company, no such proprietary information has been
authorized to be disclosed or has actually been disclosed to any Person other
than pursuant to a written confidentiality Contract restricting the disclosure
and use of such proprietary information subject to confidentiality obligations
by the receiving party;

(v)the Company has not (A) assigned or otherwise transferred ownership of, or
agreed to assign or otherwise transfer ownership of, any Company IP to any other
Person, or (B) granted to any Person any exclusive rights in or agreed to or
authorized retention of joint ownership of any Intellectual Property Rights that
are or were Company IP;

(vi)all Company IP will be fully transferable and alienable by the Company at
the Closing without restriction and without payment of any kind to any person;

(vii)there are no forbearances to sue, consents, settlement agreements,
judgments, orders or similar obligations, other than non-exclusive licenses to
Company IP or Company Services granted by the Company in the ordinary course of
business consistent with past practice, that:  (A)  restrict the rights of the
Company to use, transfer, license or enforce any Company IP, (B) restrict the
conduct of the business of, including any payments by or conditions on, the
Company in order to accommodate a third-party's Intellectual Property Rights or
(C) grant any third-party any right with respect to any Company IP; and

(viii)the Company has the exclusive right to bring an Action against a
third-party for infringement or misappropriation of the Company IP.

(c)Valid and Enforceable.  Each item of Registered Company IP is Since May 1,
2015 has been in compliance with all Legal Requirements, and all filings,
payments and other actions required to be made or taken to maintain such item of
Registered Company IP in full force and effect have been made by the applicable
deadline.  No Registered Company IP has been adjudged to be invalid or
unenforceable.  There are no actions that must be taken by the Company within
twelve (12) months of the date hereof for the purposes of perfecting,
maintaining or renewing any Registered Company IP. No issuance or registration
obtained and no application filed by the Company in connection with the
Registered Company IP has been cancelled, abandoned, allowed to lapse or not
renewed.

(d)Effects of the Transactions.  Except for any consents identified and/or
required pursuant to Sections 2.4 and 3.4, each item of Company IP will be
owned, licensed and available for use on identical terms following the
consummation of the Transactions as such items were owned, licensed and
available for use to the Company prior to the consummation of the Transactions,
and neither the execution, delivery and performance by the Company nor the
consummation of any transactions contemplated hereby shall result in the loss or
impairment of, or give rise to any right of a third party to terminate, any
rights of the Company in any Company IP.

(e)No Third-Party Infringement of Company IP.  To the Knowledge of the Company,
(i) no Person since May 1, 2015 has infringed, misappropriated, or otherwise
violated, and (ii) no Person is currently infringing, misappropriating or
otherwise violating, any Company IP.  

(f)No Infringement of Third-Party IP Rights.  To the Knowledge of the Company,
the operation of the business of the Company (including the branding,
advertising, promotion, marketing, distribution, hosting, provision, delivery,
sale and licensing of any Company Services or Company IP) as

-14-

--------------------------------------------------------------------------------

 

previously conducted since May 1, 2015 and currently conducted has not
infringed, misappropriated or otherwise violated, and does not infringe,
misappropriate or otherwise violate any Intellectual Property Right of any other
Person (including patents issuing on patent applications filed as of the date
hereof) or any other right of any Person (including any right to privacy or
publicity), and has not constituted and does not constitute unfair competition
or trade practices under any Legal Requirement.  (i) No infringement,
misappropriation or similar Action is pending or has been brought or, to the
Knowledge of the Company, threatened against the Company, and (ii) the Company
has not received any notice or other written communication (A) relating to any
actual, alleged or suspected infringement, misappropriation or violation of any
Intellectual Property Right of another Person by the Company or the operation of
its business, (B) inviting the Company to license the Intellectual Property
Rights of another Person or (C) claiming that the operation of the Company’s
business constitutes unfair competition or trade practices under any Legal
Requirements.

(g)Security Measures.  Since May 1, 2015, the Company has taken commercially
reasonable steps and implemented commercially reasonable procedures to ensure
that the Company’s information technology systems used in connection with the
business and operations of the Company (including the Company Software that is
Company IP) are free from any undisclosed “back door,” “drop dead device,” “time
bomb,” “Trojan horse,” “virus,” or “worm” or any other code designed or intended
to have, or capable of performing, any of the following functions:  (i)
disrupting, disabling, harming or otherwise impeding in any manner the operation
of, or providing unauthorized access to, any Company computer system, network or
other device; (ii) damaging or destroying any data or file without the user’s
consent; or (iii) otherwise significantly adversely affect the functionality of
any Company computer system, network or other device (collectively, “Harmful
Code”).  The Company or the Seller  has commercially reasonable disaster
recovery and security plans, procedures and facilities for the business and
operations of the Company, and has taken reasonable steps at least consistent
with industry standards for companies of similar size and stage of development
to safeguard the information technology systems utilized in the business and
operations of the Company as currently conducted and contemplated to be
conducted.  To the Knowledge of the Company, since May 1, 2015, there have been
no unauthorized intrusions or breaches of the security of the information
technology systems used by or for the Company in connection with the business or
operations of the Company, including the provision and operation of any Company
Software that is Company IP.

(h)No Spyware or Malware.  To the Company’s Knowledge, no Company Software that
is Company IP performs the following functions, without the knowledge of the
Company customer, owner or user of a computer system or device on or with which
such Company Software is operating:  (i) sends information of a user to another
Person without the user’s consent or collects Personal Data stored on the
computer system or device; (ii) changes or interferes with data that is stored,
accessed or accessible on any computer system or device in a manner that
obstructs, interrupts or interferes with lawful access to or use of that data by
the owner or an authorized user of the computer system or device; (ii) causes
the computer system or device to communicate with another computer system or
device, other than such communication as may be performed in direct relation to
the intended functionality of such Company Software; (iv) installs a computer
program that may be activated by a Person other than the owner or an authorized
user of the computer system or device; (v) records a user’s actions without the
user’s knowledge; or (vi) employs a user’s Internet connection without the
user’s knowledge to gather or transmit information regarding the user or the
user’s behavior.

(i)Licenses of Source Code.  No source code for any Company IP has been
delivered, licensed or made available by the Company to any other Person (other
than to any Employee to use for the sole benefit of the Company).

(j)Bugs.  None of the Company Software that is Company IP contains any bug,
defect, vulnerability or error that materially and adversely affects the use,
functionality, security or

-15-

--------------------------------------------------------------------------------

 

performance of such Company Software, or any product or system containing or
used in conjunction with such Company Software.

(k)The representations and warranties in this Section 2.13 and the last sentence
of Section 2.12 are the sole and exclusive representations and warranties of the
Seller concerning Intellectual Property Rights and Intellectual Property
matters.

Privacy Matters; Personal Data

.  Section 2.14 of the Disclosure Schedule sets forth the current external
Company Privacy Policy.  To the Knowledge of the Company, there has been no loss
or damage, or unauthorized or illegal use, disclosure, modification, possession,
interception, or other processing of or access to, or other misuse of, any of
the Personal Data in any Company Databases.    Since May 1, 2015, the Company,
each Company Service, all Company Privacy Policies and all Persons performing
services on behalf of the Company are and have been in compliance in all
material respects with all Privacy Legal Requirements and with each
Company Privacy Policy, as applicable.

Material Contracts

.

(a)Section 2.15(a) of the Disclosure Schedule identifies, in each subpart that
corresponds to the subsection listed below, any Contract, including all
amendments and modifications thereto, (x) to which the Company is a party,
(y) by which the Company or any of its assets is or may become legally bound or
subject:

(i)that is with any Top Supplier;

(ii)that is a resale or distribution Contract with Apple or AT&T;

(iii)that contains a most favored nation, most favored customer, best or
preferred pricing, or other similar term or provision by which another party to
such Contract is or could become entitled to any benefit, right or privilege
which, under the terms of such Contract, must be at least as favorable to such
party as those offered to another Person;

(iv)pursuant to which the Company has granted, or is required to grant, a right
of first refusal, right of first negotiation, or other similar term to or for
the benefit of another Person;

(v)pursuant to which the Company has agreed to purchase all of its requirements
for any products, materials, supplies, equipment, components, support,
maintenance or other goods or services or which contain minimum volume or dollar
guarantees or commitments for any goods or services;

(vi)imposing any  restriction on the right or ability of the Company:  (A) to
engage in any particular area of business or practices, (B) to compete with any
other Person or to engage in any line of business, market or geographic area, or
to sell, license, manufacture or otherwise distribute any of its technology or
products, or from providing services, to customers or potential customers or any
class of customers, in any geographic area, during any period of time, or in any
segment of the market; (C) to solicit the employment of, or hire, any potential
employees, consultants or independent contractors; or (D) to develop or
distribute any technology;

(vii)that is a collective bargaining agreement or similar Contract, including
any Contract with any union, labor organization, works council or similar labor
entity;

(viii)that grants any bonus, benefits, incentive plan, severance, pension,
profit sharing, savings, retirement, deferred compensation or termination pay or
post‑termination payments (in cash or otherwise) in connection with the
Transaction;

(ix)that is a Lease Agreement;  

(x)providing for, relating to or constituting the settlement of any Action
requiring payments in the future of at least $69,000;

-16-

--------------------------------------------------------------------------------

 

(xi)providing for, relating to or constituting (A) the disposition of material
assets outside the ordinary course of business, (B) the acquisition of material
assets outside the ordinary course of business; (C) the acquisition of any
material interest in any Person or business enterprise or (D) the acquisition,
issuance or transfer of any securities, in each case to the extent that the
Company has any continuing obligations;

(xii)providing for, relating to or constituting any mortgages, indentures,
guarantees, loans or credit agreements, security agreements or other Contracts
or instruments relating to Indebtedness or extension of credit or the creation
of any Lien with respect to any asset of the Company (other than the Guarantees)
having a value of at least $69,000;

(xiii)creating, providing for, relating to or constituting any partnership,
joint venture or strategic alliance or any sharing of revenues, profits, losses,
costs or liabilities;

(xiv)providing for, relating to or constituting any (A) prime contract,
subcontract, letter contract, purchase order or delivery order executed or
submitted to or on behalf of any Governmental Entity or any prime contractor or
higher-tier subcontractor of any Governmental Entity, or under which any
Governmental Entity or any such prime contractor or subcontractor of any
Governmental Entity otherwise has or may acquire any right or interest, or
(B) quotation, bid or proposal submitted to any Governmental Entity or any
proposed prime contractor or higher-tier subcontractor of any Governmental
Entity;

(xv)each Contract that is a Licensed IP Contract; and

(xvi)any other Contract that (A) requires a payment to or from the Company of at
least $69,000 during any twelve (12) month period or (B) that has a remaining
term of at least twelve (12) months and that cannot be terminated on less than
sixty (60) days’ notice.

(b)The Company has Made Available true, correct and complete copies of all
written Material Contracts, including all amendments thereto.  Section 2.15(b)
of the Disclosure Schedule provides an accurate description of the material
terms of each Material Contract that is not in written form.  Each Material
Contract is valid and in full force and effect and is enforceable by the Company
in accordance with its terms, subject to Legal Requirements of general
application relating to bankruptcy, insolvency and the relief of debtors; and
rules of law governing specific performance, injunctive relief and other
equitable remedies.  The Company is not in breach or default under any Material
Contract and, to the Knowledge of the Company, no other Person is in breach or
default under any such Material Contract.  No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of
time) will, or could reasonably be expected to:  (i) result in a violation or
breach of any of the provisions of any Material Contract; (ii) give any Person
the right to declare a default or exercise any remedy under any Material
Contract; (iii) give any Person the right to accelerate the maturity or
performance of any Material Contract; or (iv) give any Person the right to
cancel, terminate or modify any Material Contract.  Since May 1, 2015, the
Company has not received any written (or, to the Knowledge of the Company, oral)
notice or other written (or, to the Knowledge of the Company, oral)
communication regarding any actual or possible violation or breach of, or
default under, any Material Contract.  The Company has not waived any of its
material rights under any Material Contract.  No Person is currently
renegotiating, or has a right pursuant to the terms of any Material Contract to
renegotiate, any amount paid or payable to or by the Company under any Material
Contract or any other material term or provision of any Material Contract.  No
Person has threatened in writing (or, to the Knowledge of the Company, orally)
to terminate or refuse to perform its obligations under any Material Contract
(regardless of whether such Person has the right to do so under such
Contract).   “Material Contracts” means any Contract required to be disclosed on
Section 2.15(a) of the Disclosure Schedule.

-17-

--------------------------------------------------------------------------------

 

Employee Benefit Plans

.

(a)Schedule.  Section 2.16(a)-1 of the Disclosure Schedule contains an accurate
and complete list of each Company Employee Plan (written or unwritten) and the
entity sponsoring such Company Employee Plan.  Section 2.16(a)-2 of the
Disclosure Schedule sets forth a table setting forth, as applicable, the name,
employment or contracting status (including if the Employee is not an “at will”
employee), hiring or commencement date, location, title, annual salary or base
wages or pay, current target bonus rate, including with respect to any Employees
on a leave of absence, the date the leave commenced and the reason for the
leave.

(b)Documents.  The Company has Made Available (i) correct and complete copies of
all documents embodying each Company Employee Plan including all amendments
thereto, and, if such Company Employee Plan is not in writing, a written
description of such Company Employee Plan, (ii) the most recent annual report
(Form Series 5500 ), if any, required under ERISA or the Code in connection with
each Company Employee Plan, (iii)  the most recent summary plan description
together with the summary(ies) of material modifications thereto, if any,
required under ERISA with respect to each Company Employee Plan, and (iv) the
most recent IRS determination, opinion, notification or advisory letters issued
with respect to each Company Employee Plan

(c)Employee Plan Compliance.  The Company and each of its ERISA Affiliates
has,  performed all material obligations required to be performed by them under
any Company Employee Plan, and each Company Employee Plan has been established
and administered materially in accordance with its terms and in compliance with
all applicable laws, including ERISA or the Code.

(d)No Pension Plan.  Neither the Company nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in, or contributed to,
any Pension Plan subject to Part 3 of Subtitle B of Title I of ERISA, Title IV
of ERISA or Section 412 of the Code.

(e)Multiemployer and Multiple-Employer Plan, Funded Welfare Plans and MEWAs.  At
no time has the Company or any ERISA Affiliate contributed to or been obligated
to contribute to any multiemployer plan (as defined in Section 3(37) of ERISA),
and the Company does not have any actual or potential liability under Section
4201 et seq. of ERISA for either a complete withdrawal or a partial withdrawal
from a multiemployer plan.  Neither the Company nor any ERISA Affiliate has at
any time ever sponsored or participated in a Multiple Employer Welfare
Arrangement as defined under Section 3(40)(A) of ERISA.

(f)Continuation Coverage.  After the Closing Date, the Seller shall maintain a
group health plan and provide COBRA continuation coverage to all “M&A qualified
beneficiaries,” if any, as the term is defined by Treas. Reg. § 54.4980B-9, who
are receiving COBRA continuation coverage from the Seller as of immediately
prior to the Closing Date. The Seller shall maintain a group health plan for at
least the maximum period that COBRA continuation coverage must be available to
such M&A qualified beneficiaries.

(g)Effect of Transaction.  Neither the execution and delivery of this Agreement
nor the consummation of the Transactions  will result in any payment or benefit
(including severance, golden parachute, bonus or otherwise), vesting,
accelerating, or becoming due to any Employee.

(h)Sole and Exclusive Representations and Warranties.  The representations and
warranties in this Section 2.16 are the sole and exclusive representations and
warranties of the Seller and the Company with respect to the subject matter of
this Section 2.16.

Employment Matters

.

(a)Compliance with Employment Laws.  The Company is and has been since May 1,
2015 in material compliance with all applicable Legal Requirements respecting
employment, worker classification, prohibited discrimination, equal employment,
fair employment practices, meal and rest

-18-

--------------------------------------------------------------------------------

 

periods, immigration status, employee safety and health, wages (including
overtime and penalties), record keeping (including wage statements),
compensation, and hours of work, and in each case, with respect to Employees
since May 1, 2015: (i) has withheld and reported all amounts required by
applicable Legal Requirements or by Contract to be withheld and reported with
respect to wages, salaries and other payments to Employees, (ii) is not liable
for any arrears of wages, severance pay or any Taxes or any penalty for failure
to comply with any of the foregoing, and (iii) is not liable for any payment to
any trust or other fund governed by or maintained by or on behalf of any
governmental authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for Employees (other than
routine payments to be made in the normal course of business and consistent with
past practice). There are no material Actions or administrative matters pending
or, to the Knowledge of the Company, currently threatened against the
Company  or any of the Employees relating to any Employee, Employee Agreement or
Company Employee Plan.  There are no currently pending or threatened material
Actions against Company or any Company trustee under any worker’s compensation
policy or long-term disability policy.  The Company is not a party to a
conciliation agreement, consent decree or other Contract or order with any
Governmental Entity with respect to employment practices.  The services provided
by each of the Employees are terminable at the will of the Company and any such
termination would result in no liability to the Company (other than ordinary
administration expenses or with respect to benefits, other than bonuses,
commissions or amounts under other compensation plans, that were previously
earned, vested or accrued under Company Employee Plans prior to the
Closing).    

(b)Labor.  No strike, labor dispute, slowdown, concerted refusal to work
overtime, or work stoppage or labor strike against the Company is pending or, to
the Knowledge of the Company, threatened.  The Company has no Knowledge of any
activities or proceedings of any labor union to organize any Employees.  The
Company is not presently, nor has it been since May 1, 2015, a party to, or
bound by, any collective bargaining agreement, works council, union or similar
Contract with respect to Employees and no such Contract is being negotiated by
the Company.  Neither the Company nor and Subsidiary has taken any action which
would constitute a “plant closing” or “mass layoff” within the meaning of the
WARN Act or similar state or local law, issued any notification of a plant
closing or mass layoff required by the WARN Act or similar state or local law,
or incurred any liability or obligation under WARN or any similar state or local
law that remains unsatisfied.  No terminations prior to the Closing would
trigger any notice or other obligations under the WARN Act or similar state or
local law.

(c)Sole and Exclusive Representations and Warranties.  The representations and
warranties in this Section 2.17 are the sole and exclusive representations and
warranties of the Seller and the Company with respect to the subject matter of
this Section 2.17.

Governmental Authorizations

.  Each consent, license, permit, grant or other authorization of Governmental
Entities (a) pursuant to which the Company currently operates or holds any
interest in any of its properties, or (b) which is required for the operation of
the Company’s business as currently conducted or (c) the holding of any such
interest, the failure to issue or grant which would have a Material Adverse
Effect (collectively, “Company Authorizations”) has been issued or granted to
the Company. The Company Authorizations are in full force and effect and
constitute all Company Authorizations required to permit the Company to operate
or conduct its business or hold any interest in its properties or assets and
none of the Company Authorizations is subject to any term, provision, condition
or limitation which may adversely and materially change or terminate such
Company Authorizations by virtue of the completion of the Transactions.  The
Company has been and is in with the terms and conditions of the
Company Authorizations.

Environmental Matters

.

(a)Condition of Property.  As of the Closing, except in compliance with
Environmental Laws and in a manner that would not reasonably be expected to have
a Material Adverse Effect, no Hazardous Materials are, to the Knowledge of the
Company, present on any real property

-19-

--------------------------------------------------------------------------------

 

currently operated, controlled or leased by the Company or any of its
Subsidiaries or since May 1, 2015 were to the Knowledge of the Company present
on any other real property at the time it ceased to be operated, controlled or
leased by the Company.  

(b)Compliance with Environmental Law. The Company is and has been since May 1,
2015 in material compliance with all Environmental Laws and holds all material
Environmental Permits required for its operations. The Company has no Knowledge
of any facts or circumstances which would reasonably be expected to cause any
such Environmental Permit to be revoked, adversely modified, or rendered
non-renewable upon payment of the permit fee.  The operations of the Company
have not resulted in the exposure of any Person to a Hazardous Material in a
manner which has caused or would reasonably be expected to cause an adverse
health effect to any such person.

(c)Reports and Records.  The Company has Made Available all environmental audits
and environmental assessments and any other documents identifying environmental,
health or safety liabilities of the Company.

(d)Sole and Exclusive Representations and Warranties.  The representations and
warranties in this Section 2.19 are the sole and exclusive representations and
warranties of the Seller and the Company with respect to the subject matter of
this Section 2.19.

Litigation

.  There is no Action of any nature pending or, to the Knowledge of the Company,
threatened against the Company, its properties and assets (tangible or
intangible) or any of its officers or directors (in their capacities as
such).  No Governmental Entity is currently challenging or questioning the legal
right of the Company to conduct its operations as presently conducted.  There is
no Action of any nature pending or, to the Knowledge of the Company, threatened
against any Person who has a contractual right or a right pursuant to Utah law
to indemnification from the Company related to facts and circumstances existing
prior to the Closing.

Insurance

.  Section 2.21 of the Disclosure Schedule lists all insurance policies and
fidelity bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors of the Company, in each case setting forth the
policy number and type of coverage (such policies and bonds, collectively,
“Insurance Policies”).  There is no claim by the Company pending under any of
such Insurance Policies as to which coverage has been questioned, denied or
disputed or that the Company has a reason to believe will be denied or disputed
by the underwriters of such Insurance Policies.  In addition, there is no
pending claim pursuant to any Insurance Policy of which its total value
(inclusive of defense expenses) would reasonably be expected to exceed the
policy limits.  Since May 1, 2015, there have there been no claims under any of
the Insurance Policies as to which coverage has been denied by the underwriters
of such policy. All premiums due and payable under all Insurance Policies have
been paid, (or if installment payments are due, will be paid if incurred prior
to the Closing Date) and the Company are otherwise in material compliance with
the terms of such Insurance Policies (or other policies and bonds providing
substantially similar insurance coverage).  The Insurance Policies (or other
policies and bonds providing substantially similar insurance coverage) have been
in effect since their inception and remain in full force and effect.  The
Company does not have any Knowledge of threatened termination of, or premium
increase with respect to, any of the Insurance Policies.  

Compliance with Legal Requirements

.

(a)General.  Except as would not have a Material Adverse Effect, the Company is
in compliance with, and is not in violation of, any Legal Requirement.  The
Company has not received any notices of suspected, potential or actual violation
with respect to, any Legal Requirement.

(b)Export Control Laws.  The Company has since May 1, 2015 conducted its export
and re-export transactions in accordance with (x) all applicable U.S. export and
re‑export control Legal Requirements, including the Export Administration
Regulations maintained by the U.S. Department of Commerce, trade and economic
sanctions maintained by the Treasury Department’s Office of Foreign

-20-

--------------------------------------------------------------------------------

 

Assets Control, and the International Traffic in Arms Regulations maintained by
the Department of State and (y) all other applicable import/export controls in
other countries in which the Company conducts business.

(c)Anticorruption Laws.  The Company has not provided, attempted to provide, or
authorized the provision of anything of value (including but not limited to
payments, meals, entertainment, travel expenses or accommodations, or gifts),
directly or indirectly, to any person, including a “foreign official”, as
defined by the Foreign Corrupt Practices Act (“FCPA”) for the purpose of (i)
obtaining or retaining business; (ii) influencing any act or decision of a
foreign government official in their official capacity; (iii) inducing a foreign
government official to do or omit to do any act in violation of their lawful
duties; (iv) directing business to another; or (v) securing any advantage in
violation of the FCPA or any applicable local, domestic, or international
anticorruption laws.  

Interested Party Transactions

.  No officer or director of the Company or the Seller (nor any immediate family
member of any of such Persons, or any trust, partnership or corporation in which
any of such Persons has an interest) (each, an “Interested Party”), has,
directly or indirectly, (i) any interest in any Person which furnished or sold,
or furnishes or sells, the same or similar services, products, technology or
Intellectual Property Rights that the Company furnishes or sells, or proposes to
furnish or sell, or (ii) any interest in any Person that purchases from, or
sells or furnishes to, the Company any goods or services or otherwise has
entered into a Contract with the Company, or (iii) any direct or indirect
interest in, or is a party to, any Contract to which the Company is a party;
provided, however, that ownership of no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation shall not be deemed to
be an “interest in any Person” for purposes of this Section 2.23.  All
transactions pursuant to which any Interested Party has purchased any services,
products, technology or Intellectual Property Rights from, or sold or furnished
any services, products, technology or Intellectual Property Rights to, the
Company have been on an arms-length basis on terms no less favorable to the
Company than would be available from an unaffiliated party.

Books and Records

.  The Company has made and kept business records, financial books and records,
personnel records, ledgers, sales accounting records, Tax records and related
work papers  (collectively, the “Books and Records”) that are true, correct and
complete in all material respects and accurately and fairly reflect, in all
material respects, the business activities of the Company.  The Company has not
engaged in any material transaction, maintained any bank account or used any
corporate funds except as reflected in its normally maintained Books and
Records.  At the Closing, the Books and Records will be in the possession of the
Company.

Third-Party Expenses

.  The Company has not incurred, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions, fees related to investment
banking or similar advisory services or any similar charges in connection with
this Agreement or any transaction contemplated hereby, nor will the Purchaser or
the Company incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of the Company.    

Suppliers

.  Section 2.26 of the Disclosure Schedule contains a true and correct list of
the top ten (10) suppliers of the Company, whether of products, services,
Intellectual Property Rights or otherwise, by dollar volume of sales during the
fiscal year ended February 2, 2019 (each such supplier, a “Top
Supplier”).  Since May 1, 2015, the  Company has not received written notice
that any Top Supplier (a) intends or is requesting or threatening to cancel, or
otherwise materially and adversely modify its relationship with the Company
(whether related to payment, price or otherwise) on account of the Transactions
or otherwise, or (b) is threatened with bankruptcy or insolvency or is, or is
reasonably likely to become, otherwise unable to purchase goods or services from
the Company or consistent with past custom and practice.

Bank Accounts; Powers of Attorney

.  Section 2.27 of the Disclosure Schedule sets forth a complete and correct
list showing: (a) all banks in which the Company maintains a bank account or
safe

-21-

--------------------------------------------------------------------------------

 

deposit box, together with, as to each such bank account, the account number,
the names of all signatories thereof and, with respect to each such safe deposit
box, the number thereof and the names of all Persons having access thereto; and
(b) the names of all Persons holding material powers of attorney from the
Company or any of its Subsidiaries granted outside the ordinary course of
business, complete and correct copies of which have been Made Available to
Purchaser.

Inventories

.  The inventories of the Company, whether reflected on the Financials or
subsequently acquired (except inventories disposed of in the ordinary course of
business since the Balance Sheet Date) are generally of a quality and quantity
usable and/or salable at customary gross margins in the ordinary course of
business. The inventories of the Company are reflected on the Current Balance
Sheet (except inventories disposed of in the ordinary course of business since
the date of the Current Balance Sheet) and in the Books and Records of the
Company in accordance with GAAP (except as described in the notes to the Current
Balance Sheet).  

No Other Representations and Warranties

.  Except for the representations and warranties contained in this Article II
(including the related portions of the Disclosure Schedule), none of the Seller,
the Company or any other Person has made or makes any other express or implied
representation or warranty, either written or oral, with respect to the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Company furnished or made available to the
Purchaser and its Representatives or as to the future revenue, profitability or
success of the Company, or any representation or warranty arising from statute
or otherwise in law.  

Article III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

Subject to such exceptions as are set forth in the Disclosure Schedule, which
such section numbers in the Disclosure Schedule correspond to the section
numbers in this Agreement; provided, however, that any information disclosed
under any section number shall be deemed to be disclosed and incorporated in any
other section of the Agreement where such disclosure is reasonably apparent on
its face, the Seller hereby represents and warrants to Purchaser as follows:

Organization and Good Standing

.  The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Seller has the requisite
corporate power to own, lease and operate its assets and properties and to carry
on its business as currently conducted and as currently contemplated to be
conducted.  

Authority and Enforceability

. The Seller has all requisite power and authority to enter into this Agreement
and any Related Agreements to which it is a party and to consummate the
Transactions.  The execution and delivery of this Agreement and any Related
Agreements to which the Seller is a party and the consummation of the
Transactions have been duly authorized by all necessary corporate action on the
part of the Seller (including the authorization of the Board of Directors of the
Seller) and no further corporate or other action is required on the part of the
Seller to authorize this Agreement and any Related Agreements to which the
Seller is a party or to consummate the Transactions.  This Agreement and each of
the Related Agreements to which the Seller is a party have been duly executed
and delivered by the Seller and assuming the due authorization, execution and
delivery by the other parties hereto and thereto, constitute the valid and
binding obligations of the Seller enforceable against it in accordance with
their respective terms, subject to Enforceability Limitations.

Governmental Approvals and Consents

.  No consent, notice, waiver, approval, Order or authorization of, or
registration, declaration or filing with any Governmental Entity, is required
by, or with respect to, the Seller in connection with the execution and delivery
of this Agreement and any Related Agreement to which the Seller is a party or
the consummation of the Transactions.

No Conflicts

.  The execution and delivery by the Seller of this Agreement and any Related
Agreement to which the Seller is a party and the consummation of the
Transactions contemplated hereby

-22-

--------------------------------------------------------------------------------

 

and thereby will not, (a) Conflict with (i) any provision of the Certificate of
Incorporation, bylaws or other charter or organizational documents of the
Seller, (ii) any Contract to which the Seller or any of its properties or assets
(whether tangible or intangible) is subject, or (iii) any Legal Requirement or
Order applicable to the Seller or its properties or assets (whether tangible or
intangible), (b) require any consent, waiver or approval from or on behalf of
any Person or (c) result in the imposition of a Lien on any of the
Shares.  Section 3.4 of the Disclosure Schedule sets forth all necessary
notices, consents, waivers and approvals of parties to any Contracts with the
Seller as are required thereunder in connection with the Transactions.  

Ownership of Shares of Company Capital Stock

.  The Seller is the sole legal and beneficial owner of the Shares.  The Shares
are not subject to any Liens or to any rights of first refusal of any kind, and
the Seller has not granted any rights to purchase such Shares to any other
Person.  The Seller has the sole right to transfer the Shares to the
Purchaser.  The Shares constitute all of the Company Capital Stock owned,
beneficially or of record, by the Seller, and the Seller has no options,
warrants or other rights to acquire or subscribe to Company Capital Stock.  At
the Closing, the Purchaser or its designee will receive good and marketable
title to the Shares, free and clear of all Liens.  Neither the Seller nor any
prior registered, direct or beneficial holder of such Shares, if any, has
previously granted or agreed to grant any ongoing power of attorney in respect
of the Shares or entered into any voting trust, vote pooling or other Contract
with respect to the right to vote, call meetings of stockholders or give
consents or approvals of any kind as to the Shares. There are no outstanding
loans from the Company to the Seller.

Litigation

.  There is no Action of any nature pending or threatened against the Seller
arising out of or relating to (a) Seller’s ownership of the Shares or rights to
acquire Company Capital Stock, (b) Seller’s capacity as a holder of Company
Capital Stock, (c) the Transactions, (d) any contribution of assets (tangible
and intangible) by the Seller (or any of its Affiliates) to the Company (or any
of its Affiliates), or (e) any other agreement between the Seller (or any of its
Affiliates) and the Company (or any of its Affiliates).  There is no Action
pending or threatened against the Seller arising out of or relating to the
matters set forth in clauses (a) through (e) of the preceding sentence by or
before any Governmental Entity.  There is no Action pending or threatened,
against the Seller with respect to which the Seller has a contractual right or a
right to indemnification from the Company related to facts and circumstances
existing prior to the Closing.

Brokers’ and Finders’ Fees

.  The Seller has not incurred, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions, fees related to investment
banking or similar advisory services or any similar charges in connection with
this Agreement or any transaction contemplated hereby, nor will the Purchaser or
the Company incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of the Seller.

No Other Representations and Warranties

.  Except for the representations and warranties contained in this Article III
(including the related portions of the Disclosure Schedule), none of the Seller
or any other Person has made or makes any other express or implied
representation or warranty, either written or oral, with respect to the Seller,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Seller furnished or made available to the
Purchaser or any representation or warranty arising from statute or otherwise in
law.  

Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Subject to such exceptions as are set forth in the disclosure schedule supplied
by the Purchaser on the date hereof (the “Purchaser Disclosure Schedule”), which
such section numbers in the Purchaser Disclosure Schedule correspond to the
section numbers in this Agreement; provided, however, that any information
disclosed under any section number shall be deemed to be disclosed and
incorporated in any other section of the Agreement where such disclosure is
reasonably apparent on its face, the Company and the Seller, jointly and
severally, hereby represent and warrant to Purchaser as follows:  

-23-

--------------------------------------------------------------------------------

 

Organization and Good Standing

.  The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland.  The Purchaser has the
requisite corporate power to own, lease and operate its assets and properties
and to carry on its business as currently conducted and as currently
contemplated to be conducted.

Authority and Enforceability

. The Purchaser has all requisite power and authority to enter into this
Agreement and any Related Agreements to which it is a party and to consummate
the Transactions.  The execution and delivery of this Agreement and any Related
Agreements to which the Purchaser is a party and the consummation of the
Transactions have been duly authorized by all necessary corporate action on the
part of the Purchaser (including the approval of the Board of Directors of the
Purchaser) and no further corporate or other action is required on the part of
the Purchaser to authorize this Agreement and any Related Agreements to which
the Purchaser is a party or to consummate the Transactions.  This Agreement and
each of the Related Agreements to which the Purchaser is a party have been duly
executed and delivered by the Purchaser and assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitute the
valid and binding obligations of the Seller enforceable against it in accordance
with their respective terms, subject to Enforceability Limitations.

Governmental Approvals and Consents

.  No consent, notice, waiver, approval, Order or authorization of, or
registration, declaration or filing with any Governmental Entity, is required
by, or with respect to, the Purchaser in connection with the execution and
delivery of this Agreement and any Related Agreement to which the Purchaser is a
party or the consummation of the Transactions, except for such consents,
waivers, approvals, orders, authorizations, registrations, declarations and
filings, which, if not obtained or made, would not impair Purchaser’s ability to
consummate the Purchase.

No Conflicts

.  The execution and delivery by the Purchaser of this Agreement and any Related
Agreement to which the Seller is a party and the consummation of the
Transactions contemplated hereby and thereby will not, (a) Conflict with (i) any
provision of the Articles of Incorporation of the Purchaser, bylaws or other
charter or organizational documents of the Purchaser, (ii) any Contract to which
the Purchaser or any of its properties or assets (whether tangible or
intangible) is subject, or (iii) any Legal Requirement or Order applicable to
the Purchaser or its properties or assets (whether tangible or intangible), or
(b) require any consent, waiver or approval from or on behalf of any Person.  

Brokers’ and Finders’ Fees

.  The Purchaser has not incurred, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions, fees related to investment
banking or similar advisory services or any similar charges in connection with
this Agreement or any transaction contemplated hereby, nor will the Seller or
the Company incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of the Purchaser.

Solvency

.  Except as set forth in Schedule 4.6 of the Purchaser Disclosure Schedule with
respect to certain Subsidiaries of the Purchaser, immediately after giving
effect to the Purchase and immediately following the Closing, the Purchaser and
its Subsidiaries, including the Company, shall be solvent and shall: (a) be able
to pay their debts as they become due; (b) own property that has a fair saleable
value greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities); and (c) have adequate
capital to carry on their business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated
hereby with the intent to hinder, delay or defraud either present or future
creditors of the Purchaser or any of its Subsidiaries, including the
Company.  In connection with the transactions contemplated hereby, neither the
Purchaser nor any of its Subsidiaries has incurred, does not have any plans to
incur and does not have any plans to cause the Company or any Subsidiary to
incur Indebtedness beyond the Purchaser’s or the Company’s or any such
Subsidiary’s ability to pay as such Indebtedness become absolute and matured.

SEC Reports

.  The Purchaser has filed, or furnished, each report and definitive proxy
statement (together with all amendments thereof and supplements thereto)
required to be filed by the Purchaser pursuant to the Exchange Act with the SEC
on or after December 31, 2018 (the “SEC Reports”).  

-24-

--------------------------------------------------------------------------------

 

As of their respective dates, after giving effect to any amendments, updates,
restatements, corrections or supplements thereto filed or furnished prior to the
date hereof, the SEC Reports (a) complied in all material respects with the
requirements of the Exchange Act and (b) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

Litigation

.  Except as set forth in Schedule 4.8 of the Purchaser Disclosure Schedule
there is no Action of any nature pending or, to the Knowledge of the Purchaser,
threatened against the Purchaser or any of its Subsidiaries or any of their
properties and assets (tangible or intangible) or any of its officers or
directors (in their capacities as such).  No Governmental Entity is currently
challenging or questioning the legal right of the Purchaser or any of its
Subsidiaries to conduct its operations as presently conducted.  There is no
Action of any nature pending or, to the Knowledge of the Purchaser, threatened
against any Person who has a contractual right or a right pursuant to Maryland
or other applicable law to indemnification from the Purchaser or any of its
Subsidiaries related to facts and circumstances existing prior to the Closing.

Liens

.  The Purchaser or one of its Subsidiaries has good and valid title to, or, in
the case of leased properties and assets, valid leasehold interests in, all of
the properties and assets, real, personal and mixed, used or held for use in the
business of the Purchaser and its Subsidiaries, free and clear of any Liens,
except (a) as reflected in the most recent balance sheet included in the SEC
Reports and (b) such imperfections of title and encumbrances, if any, which do
not detract from the value or interfere with the present use of the property
subject thereto or affected thereby.

Financing

.  No later than August 7, 2019, the Purchaser will have immediately available
funds in cash in an amount sufficient to pay the aggregate Closing Cash
Consideration, the Indemnity Escrow Amount and the fees and expenses of the
Purchaser related to the transactions contemplated by this Agreement and there
will not be any restriction on the use of such funds for these purposes.

Subsidiaries

. The Purchaser does not have any Subsidiaries and does not, directly or
indirectly, own, of record or beneficially, any outstanding voting securities or
other equity interests in, or control, any Person except as set forth in the SEC
Reports. The Purchaser has not agreed and is not obligated to make any future
investment in or capital contribution to any Person.

Indebtedness

.  Schedule 4.12 of the Purchaser Disclosure Schedule sets forth all
Indebtedness of the Purchaser and any of its Subsidiaries, the amount of such
Indebtedness and the Person to whom such Indebtedness is owed (the “Purchaser
Indebtedness”).  The Purchaser has delivered to the Seller true, correct and
complete copies of all  Contracts, including all amendments thereto, evidencing
the Purchaser Indebtedness.  The Purchaser or the applicable Subsidiary is not
in breach or default under any such Contract.  No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of
time) will, or could reasonably be expected to:  (a) result in a violation or
breach of any of the provisions of any such Contract; (b) give any Person the
right to declare a default or exercise any remedy under any such Contract;
(c) give any Person the right to accelerate the maturity or performance of any
such Contract; or (d) give any Person the right to cancel, terminate or modify
any such Contract.  Neither the Purchaser nor any Subsidiary has received any
written (or, to the Knowledge of the Purchaser, oral) notice or other written
(or, to the Knowledge of the Purchaser, oral) communication regarding any actual
or possible violation or breach of, or default under, any such Contract.  No
Person is currently renegotiating, or has a right pursuant to the terms of any
such Contract to renegotiate, any amount paid or payable to or by the Purchaser
or any of its Subsidiaries under any such Contract or any other material term or
provision of any such Contract.  No Person has threatened in writing (or, to the
Knowledge of the Purchaser, orally) to terminate or refuse to perform its
obligations under any such Contract (regardless of whether such Person has the
right to do so under such Contract).

Independent Investigation

.  The Purchaser has conducted its own independent investigation, review and
analysis of the business, results of operations, prospects, condition (financial
or

-25-

--------------------------------------------------------------------------------

 

otherwise) or assets of the Company, and acknowledges that it has been provided
access to the personnel, properties, assets, premises, books and records, and
other documents and data of the Company for such purpose.  The Purchaser
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, the Purchaser
has relied solely upon its own investigation and the express representations and
warranties of the Company set forth in Article II (including the related
portions of the Disclosure Schedule); (b) none of the Company, the Seller or any
other Person has made any representation or warranty as to the Company or this
Agreement or any of the Related Agreements, except as expressly set forth in
Article II (including the related portions of the Disclosure Schedule) and (c)
none of the Company, the Seller or any other Person has made any representation
or warranty as to the Seller or this Agreement or any of the Related Agreements,
except as expressly set forth in Article III (including the related portions of
the Disclosure Schedule).  The Purchaser acknowledges that the Company uses
certain assets owned by the Seller and the Seller provides certain services to
the Company, including those set forth on Schedule 2.12 of the Disclosure
Schedule, which assets and services are required for the conduct of the business
of the Company as currently conducted.  

Article V
CONDUCT OF COMPANY BUSINESS PRIOR TO THE CLOSING

Conduct of Business of the Company

.  During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement in accordance with its terms or the
Closing, except to the extent that Purchaser shall otherwise consent in writing
or except as set forth on Schedule 5.1 of the Disclosure Schedule, the
Company shall, and the Seller shall cause the Company to, conduct the business
of Company in the ordinary course of business consistent with past
practices.    

Forbearance of the Company

.  During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement in accordance with its terms or the
Closing, except as expressly contemplated by this Agreement and except as set
forth on Schedule 5.2 of the Disclosure Schedule, the Company shall not, and the
Seller shall cause the Company to not, without the prior written consent of the
Purchaser, take any action or permit any action, event, or occurrence that would
have been required to be disclosed in Section 2.9 of the Disclosure Schedule if
it had been taken between the Balance Sheet Date and the date hereof.

Article VI
ADDITIONAL AGREEMENTS OF THE PARTIES

Non-Solicitation of Competing Acquisition Proposals

.  

(a)Termination of Pending Discussions.  Commencing on the date hereof and
continuing until the earlier to occur of the termination of this Agreement in
accordance with its terms or the Closing, the Company and the Seller shall each
immediately cease and cause to be terminated any negotiations, discussions or
Contract (other than with the Purchaser) regarding any Alternative Transaction.

(b)Non-Solicitation of Competing Acquisition Proposals.  Commencing on the date
hereof and continuing until the earlier of the termination of this Agreement in
accordance with its terms or the Closing, neither the Company nor the Seller
shall, through any of their respective Representatives, directly or indirectly
(i) solicit, initiate, seek, encourage, promote, approve or support any inquiry,
proposal or offer from any Person (other than the Purchaser and its
Representatives acting in their capacities as such) (each, a “Third-Party”);
(ii) furnish any non-public information regarding the Company (other than in
connection with the sale of products and services in the ordinary course of
business consistent with past practice or license of Intellectual Property in
connection therewith) to any Third-Party; (iii) participate in any discussions
or negotiations with any Third-Party, in the case of each of clauses (i), (ii)
and (iii) above regarding (A) any acquisition of all or any part of the Company
(including by way of any merger or consolidation with or involving the Company)
or any acquisition, issuance, grant, license, sale or transfer of any of the
securities (including the Shares), business, properties or assets of the Company
(other than the

-26-

--------------------------------------------------------------------------------

 

sale of products and services in the ordinary course of business consistent with
past practice or non-exclusive license of Intellectual Property in connection
therewith consistent with past practice), (B) any joint venture or other
strategic investment in or involving the Company (other than an ongoing
commercial or strategic relationship in the ordinary course of business),
including any new financing, investment round or recapitalization of the
Company, (C) the employment of all or substantially all of the Employees or (D)
any other similar transaction  involving the Company that is not in the ordinary
course of business (each, an “Alternative Transaction”); provided, however, that
the direct or indirect acquisition (in each case regardless of the form of
transaction) of the Seller and its Subsidiaries as a whole shall not be treated
as an Alternative Transaction; or (v) enter into any Contract, whether binding
or non-binding, with any Third-Party providing for an Alternative Transaction
(including a letter of intent or exclusivity agreement).  

(c)Notice of Competing Acquisition Proposals.  In the event that the Company,
the Seller or any of their Affiliates or Representatives shall receive, prior to
the earlier to occur of the termination of this Agreement in accordance with its
terms or the Closing, any inquiry, offer, proposal or written (or, to the
Knowledge of the Company, oral) indication of interest regarding a potential
Alternative Transaction or that could reasonably be expected to lead to an
Alternative Transaction, or any request for disclosure of information or access
of the type referenced in clause (b)(ii) above, the Company, the Seller or such
Affiliate or Representative shall as soon as practicable notify the Purchaser
thereof, which notice shall include the identity of the party making any such
inquiry (unless the Company is restricted from providing such identity pursuant
to a non-disclosure or similar agreement in effect on the date hereof), offer,
proposal, indication of interest or request, and the specific terms of such
inquiry, offer, proposal, indication or request, as the case may be (including a
copy of any written material and electronic communications received from such
Third-Party).

(d)Actions of Representatives.  The parties hereto understand and agree that any
violation of the restrictions set forth above by any Representative of the
Company or the Seller shall be deemed to be a breach of this Agreement by the
Company and the Seller.

General Efforts to Close

.  Commencing on the date hereof and continuing until the earlier to occur of
the termination of this Agreement in accordance with its terms or the Closing
and subject to the terms and conditions provided in this Agreement, each of the
parties hereto shall use commercially reasonable efforts to take promptly, or
cause to be taken promptly, all actions, and to do promptly, or cause to be done
promptly, all things necessary, proper or advisable under applicable Legal
Requirements to consummate and make effective the Transactions as promptly as
practicable, including by using commercially reasonable efforts to take all
action necessary to satisfy all of the conditions to the obligations of the
other party or parties hereto to effect the Purchase set forth in Article VIII,
to obtain all necessary waivers, consents, approvals and other documents
required to be delivered hereunder and to affect all necessary registrations and
filings and to remove any injunctions or other impediments or delays, legal or
otherwise, in each case in order to consummate and make effective the
Transactions for the purpose of securing to the parties hereto the benefits
contemplated by this Agreement.  Nothing contained in this Agreement shall
require the Company, the Seller or the Purchaser to litigate with any
Governmental Entity.  Each party hereto, at the request of another party hereto,
shall execute and deliver such other instruments and do and perform such other
acts and things as may be reasonably necessary for effecting completely the
consummation of the Transactions.

Access to Information

.  Commencing on the date hereof and continuing until the earlier to occur of
the termination of this Agreement in accordance with its terms or the Closing,
(a) the Company shall, and the Seller shall cause the Company to, afford the
Purchaser and its Representatives reasonable access during the period from the
date hereof and prior to the earlier of the termination of this Agreement in
accordance with its terms and the Closing to (i) all of the properties, Books
and Records and Contracts of the Company, including all Company IP, and (ii) all
other information concerning the business, properties and personnel (subject to
restrictions imposed by applicable law) of the Company as the Purchaser may
reasonably request during normal business hours upon reasonable advance notice
provided

-27-

--------------------------------------------------------------------------------

 

that such access does not unreasonably interfere with the normal operations of
the Seller or the Company; and (b) the Company agrees to provide, and the Seller
shall cause the Company to provide, to Purchaser and its accountants, counsel
and other Representatives copies of internal financial statements (including Tax
Returns and supporting documentation), as soon as practicable following request
(but by way of clarification, neither the Company nor the Seller shall be
required to create any such financial statements, Tax Returns or supporting
documentation).  Except as set forth in clause (A) or Section 6.4, no
information or knowledge obtained in any investigation pursuant to this
Section 6.3 or otherwise shall affect or be deemed to modify, amend or
supplement any representation or warranty set forth herein or in the Disclosure
Schedule or the conditions to the obligations of the parties to consummate the
Purchase in accordance with the terms and provisions hereof, restrict, impair or
otherwise affect any Purchaser Indemnified Parties’ right to indemnification
hereunder or otherwise prevent or cure any misrepresentations, breach of
warranty or breach of covenant, except as set forth in Section 6.4.

Notification of Certain Matters

.  Commencing on the date hereof and continuing until the earlier to occur of
the termination of this Agreement in accordance with its terms or the Closing,
the Company, the Seller or the Purchaser, as applicable, shall use commercially
reasonable efforts to notify the Purchaser or the Company and the Seller, as
applicable, of: (a) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is reasonably likely to cause any
representation or warranty of the Company, the Seller or the Purchaser, as
applicable, set forth in this Agreement to be untrue or inaccurate at or prior
to the Closing, and (b) any failure of the Company, the Seller or the Purchaser,
as applicable, to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it or them hereunder; provided, however, except
as otherwise set forth in this Section 6.4, that the delivery of any notice
pursuant to this Section 6.4 shall not (i) limit or otherwise affect any
remedies available to the party receiving such notice, or (ii) constitute an
acknowledgment or admission of a breach of this Agreement; and, provided,
further, that the failure to deliver a notice pursuant to this Section 6.4 shall
not be considered in determining whether the condition set forth in Section
8.2(a) or Section 8.3(a) has been satisfied except as otherwise set forth in
this Section 6.4.  No disclosure by the Company, the Seller or the Purchaser
pursuant to this Section 6.4 shall affect or be deemed to modify, amend or
supplement any representation or warranty set forth herein or in the Disclosure
Schedule or Purchaser Disclsoure Schedule, as applicable, or the conditions to
the obligations of the parties to consummate the Purchase in accordance with the
terms and provisions hereof, restrict, impair or otherwise affect any Purchaser
Indemnified Parties’ or any Seller Indemnified Parties’ right to indemnification
hereunder or otherwise prevent or cure any misrepresentations, breach of
warranty or breach of covenant; provided, however that (A) if (1) such
disclosure is made in order to set forth any matter, fact or item first
occurring or arising after the date hereof and (2) the Purchaser or the Seller,
as applicable, has the right to, but does not elect to, terminate this Agreement
in accordance with Section 10.1(d), then from and after the Closing, the
Purchaser or the Seller, as applicable, shall be deemed to have irrevocably
waived its right to indemnification under Article IX with respect to such
matter; or (B) if such disclosure is made in order to set forth any matter, fact
or item first occurring or arising on or prior to the date hereof, then from and
after the Closing, the Purchaser or the Seller, as applicable, shall have the
right to indemnification pursuant to Article IX with respect to such matter, and
the applicable representation and warranty (and related schedule in the
Disclosure Schedule or Purchaser Disclosure Schedule) shall be read for purposes
of Article IX as if such disclosure had not been made by the Company or the
Seller or the Purchaser, as applicable, hereunder.

Confidentiality

.  Each of the parties hereto hereby agrees that the information obtained
pursuant to the negotiation and execution of this Agreement, the effectuation of
the Transactions or the performance under this Agreement shall be governed by
the terms of the Confidential Term Sheet for the Acquisition of 100% of the
Outstanding Shares of Simply Mac, Inc. by Cool Holdings, Inc. dated December 4,
2018 (the “Term Sheet”) under the heading “Confidentiality” in the Term Sheet
and the Nondisclosure Agreement made as of September 27, 2018 (the “Confidential
Disclosure Agreement”), entered into between the Purchaser and the Company;
provided, however, that the Purchaser agrees that,

-28-

--------------------------------------------------------------------------------

 

notwithstanding anything to the contrary in the Term Sheet or the Confidential
Disclosure Agreement, the Company and the Seller shall have the right to
disclose the Transactions to third parties whose consent is required or to whom
notice is required under the applicable Contracts with such third parties).

Consents, Guarantees and Performance Bonds

.

(a)Consents.  The Company and the Seller shall use commercially reasonable
efforts to obtain the Required Consents in forms acceptable to the Company, the
Seller and the Purchaser.   None of the Company or the Seller shall have any
liability to the Purchaser and the Purchaser shall not have any liability to the
Company or the Seller for the failure to obtain any of the Required Consents or
for any revocation of the Apple Consent by Apple.  Neither the Purchaser nor
(from and after the Closing) the Company shall have any liability to any Person
for any costs, claims, liabilities or damages resulting from the Company or the
Seller seeking to obtain the Required Consents or the Apple Consent.  None of
the Company or the Seller shall be required to pay any amounts to obtain the
Required Consents or to maintain the Apple Consent except, in the case of the
Required Consents, to the extent such payment is expressly required by the terms
of the Required Consents.

(b)Guarantees.  The Company, the Seller and the Purchaser shall cooperate with
each other and shall use commercially reasonable efforts to cause the
counterparties to the Guaranteed Contracts to terminate all guarantees provided
by Seller or any of its Affiliates with respect to the Guaranteed Contracts (the
“Guarantees”) and release Seller and its Affiliates of all liabilities with
respect to such guarantees (the “Guarantee Liabilities”) as soon as reasonably
practicable following the Closing Date.

(c)Performance Bonds.  The Purchaser shall replace the Performance Bonds as soon
as reasonably practicable following the Closing.

Employee Matters

.

(a)No provision of this Agreement is intended, or shall be interpreted, to
provide nor create any third-party beneficiary rights or any other rights of any
kind or nature whatsoever in any employee, consultant, contractor or any other
Person, including any rights of employment or engagement for any specified
period and/or any employee or other benefits, in favor of any Person, union,
association, continuing employee, employee, consultant or contractor or any
other Person, other than the parties hereto and their respective successors and
permitted assigns, and all provisions hereof will be personal solely among the
parties to this Agreement.  In addition, no provision of this Agreement is
intended, or shall be interpreted, to amend any term or condition of any
Employee related plan, program, policy, or Contract of the Company.  Further,
subject to the other provisions of this Agreement, each of the Company, the
Purchaser and their respective Subsidiaries retains the right to amend or
terminate its benefit plans at any time and from time to time.

(b)From the Closing Date and one (1) year thereafter (the “Continuation
Period”), except for the termination of Employees for cause, the Purchaser will
provide or cause the Company to provide the Employees who are employed by the
Company immediately prior to Closing (the “Continuing Employees”): (i) base
compensation and cash bonus opportunities during their period of employment in
the Continuation Period that are no less favorable in the aggregate than the
base compensation and cash bonus opportunities provided to similarly situated
employees of Purchaser and its Affiliates and (ii) with other employee benefits
(other than any equity-based compensation) that are substantially similar in the
aggregate to those provided to similarly situated employees of Purchaser and its
Affiliates. From and after the Closing Date, the Purchaser will, and will cause
the Company to, grant Continuing Employees credit for service with the Company
earned prior to the Closing Date:  (i) for eligibility and vesting purposes; and
(ii) for purposes of vacation accrual and severance benefit determinations under
any similar benefit or compensation plan, program or Contract that may be
established or maintained by Purchaser or the Company during the Continuation
Period to replace a Company Employee Plan (the “New Plans”), but only to the
extent that such service was credited for the same purpose for such Continuing
Employee under

-29-

--------------------------------------------------------------------------------

 

the corresponding Company Employee Plan as of the Closing Date and would not
result in duplication of benefits. Purchaser will use commercially reasonable
efforts to:  (A) cause to be waived all preexisting condition exclusions and
actively-at-work requirements and similar limitations, eligibility waiting
periods and evidence of insurability requirements under any New Plan that is a
group health plan to the extent waived or satisfied by a Continuing Employee
under the corresponding Company Employee Plan as of the Closing Date; and (B)
cause any covered expenses incurred on or before the Closing Date by any
Employee (or covered dependent thereof) to be taken into account for purposes of
satisfying applicable deductible, coinsurance and maximum out-of-pocket
provisions under any New Plan in the plan year in which the Closing Date occurs.
The Purchaser and, following the Closing Date, the Company shall be responsible
for all COBRA continuation coverage for all Continuing Employees whose
employment is terminated on or any time following the Closing Date.  Nothing
contained herein, express or implied, is intended to confer upon any Employee
any right to continued employment for any period and the Company will continue
to have the right to terminate the employment of any Continuing Employee.

6.8Payoff Letters; Release of Liens.

(a)Payoff Letters.  No later than three (3) Business Days prior to the Closing
Date, the Company shall obtain from each holder of the Closing Indebtedness set
forth on Schedule 6.8(a) for borrowed money, and deliver to the Purchaser, an
executed payoff letter, in form and substance reasonably acceptable to the
Purchaser, setting forth: (i) the amounts required to pay off in full on the
Closing Date, the Indebtedness owing to such creditor (including the outstanding
principal, accrued and unpaid interest and prepayment and other penalties) and
wire transfer information for such payment; (ii) upon payment of such amounts, a
general release of the Company; and (iii) the commitment of the creditor to
release all Liens, if any, that the creditor may hold on any of the assets of
the Company prior to the Closing Date (each, a “Payoff Letter”).

(b)Release of Liens.  Prior to the Closing, the Company shall file all
agreements, instruments, certificates and other documents, in form and substance
reasonably satisfactory to the Purchaser, that are necessary or appropriate to
effect the release of all Liens set forth in Schedule 6.8(b).

Third-Party Expenses

.

(a)Each party shall be responsible for its own expenses and costs that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement and the Related Agreements to which such party is a party; provided,
however, that all Third-Party Expenses that are incurred by the Company prior to
or as of the Closing and that are not satisfied in full as of or prior to the
Closing shall be deducted from the consideration payable hereunder pursuant to
the adjustments contemplated by the definition of Total Closing Consideration.

(b)The Company shall take all necessary action to ensure that Third-Party
Expenses shall not be incurred by the Company after the Closing without the
express prior written consent of Purchaser.  

Closing Date Balance Sheet

.  No later than three (3) Business Days prior to the Closing Date, the
Company shall deliver to the Purchaser an estimated balance sheet and income
statement of the Company as of the Closing Date (the “Closing Date Balance
Sheet”), that has been prepared and calculated in accordance with the Applicable
Accounting Principles and that fairly presents an estimate by the Company in
good faith based on reasonable assumptions of the balance sheet of the Company
as of the Closing Date, after giving effect to the Closing. The Closing Date
Balance Sheet shall also include a good faith calculation, in reasonable detail,
of the Working Capital Adjustment Amount (the “Estimated Working Capital
Adjustment Amount”) and each of the components thereof set forth in the Sample
Statement.   The Company shall not directly or indirectly take or fail to take
any action with the intention or for the purpose of manipulating or maximizing
the Working Capital Adjustment Amount.  The Company shall consider in good faith
any of the Purchaser’s comments to such preliminary Closing Date Balance

-30-

--------------------------------------------------------------------------------

 

Sheet and Estimated Working Capital Adjustment Amount and provide any additional
supporting documentation reasonably requested by the Purchaser.  The Company
shall take into account any adjustments to the preliminary Closing Date Balance
Sheet and Estimated Working Capital Adjustment Amount requested by the Purchaser
in good faith and not otherwise rejected by the Company in its good faith
determination and any such adjustments accepted by the Company will be reflected
in the Working Capital Adjustment Amount.

Closing Date Inventory

.  No later than ten (10) Business Days prior to the Closing, the Company shall
conduct a physical inventory at all locations of the Product Inventory, which
such Product Inventory shall be valued according to the methodology set forth on
Schedule 6.11 (such value, less the accounts payable and other Indebtedness
related to the Product Inventory, the “Estimated Inventory Amount”).  The
Company will inform the Purchaser of the times and locations that the physical
inventories are to be performed and will allow the Purchaser and its
Representatives to attend and participate in all such physical inventories.  The
Company will prepare and deliver a copy of the Estimated Inventory Amount
prepared in accordance with the Sample Statement to the Purchaser no later than
three (3) Business Days prior to Closing.  The Company shall not directly or
indirectly take or fail to take any action with the intention or for the purpose
of manipulating or maximizing the Estimated Inventory Amount.  The Company shall
consider in good faith any adjustments to the Estimated Inventory Amount
requested by the Purchaser in good faith and not otherwise rejected by the
Company in its good faith determination and any adjustments accepted by the
Company will be reflected in the Estimated Inventory Amount.

Spreadsheet

.  No later than two (2) Business Days prior to the Closing Date, the Company
shall deliver to the Purchaser a spreadsheet (the “Spreadsheet”) in accordance
with the Sample Statement setting forth the following information, and the
Seller will give the Purchaser reasonable access to the documentation supporting
such calculations and information set forth therein that is reasonably requested
by the Purchaser: (a) the Total Closing Consideration and all components
thereof, including the Closing Indebtedness, Third-Party Expenses, Transaction
Payroll Taxes, the Estimated Working Capital Adjustment Amount and the Estimated
Inventory Amount, (b) together with the particular amounts underlying such
calculations reasonably necessary for the Purchaser to verify the calculations
thereof.

Public Disclosure

.  Neither the Company, the Seller nor any of their respective Representatives
nor the Purchaser nor any of its Representatives shall issue any public
statement or make any communication to any third-party (other than its agents
that are bound by confidentiality restrictions and third-parties whose consent
is required or to whom notice is required under the applicable Contracts with
such third parties) regarding the subject matter of this Agreement or the
Transactions, including, if applicable, the termination of this Agreement and
the reasons therefor, without the consent of the other parties; provided,
however, that this Section 6.13 shall not restrict or prevent the Company, the
Seller or the Purchaser from making any public disclosures which are legally
required to comply with applicable Legal Requirements or the New York Stock
Exchange or the NASDAQ, as applicable; provided, further, that prior to making
such public disclosure the Company, the Seller, or the Purchaser, as applicable,
shall consult with the other parties and consider in good faith any comments of
the other parties to such disclosure.

Resignation of Directors and Officers.

The Company and the Seller shall cause the directors, officers and secretary of
the Company to resign from such position as director, officer and/or secretary
with effect as of the Closing and to confirm that no outstanding amount or
indemnity or compensation is due to them by the Company in connection with such
position or resignation.

Joint Written Instructions.

The Purchaser and the Seller agree to promptly deliver joint written
instructions to the Escrow Agent to distribute to the Purchaser and/or the
Seller, as appropriate, amounts out of the Deposit or the Indemnity Escrow Fund
to which the Purchaser and/or the Seller are entitled in accordance with the
terms of this Agreement and the Deposit Escrow Agreement or the Indemnity Escrow
Agreement.

-31-

--------------------------------------------------------------------------------

 

Spring Transition Services Agreement

.  With respect to the Spring Transition Services Agreement, the Purchaser, the
Company and the Seller agree as follows, subject to the disclosures in Section
2.15(b) of the Disclosure Schedule:

(a)The Company is and will continue following the Closing Date to be a party to
the Spring Transition Services Agreement.

(b)Following the Closing Date, the Company and the Purchaser, jointly and
severally, and not the Seller, will be required to make all payments required to
be made by the Seller under the Spring Transition Services Agreement related to
any period following the Closing Date, including the Service Fees (as defined in
the Spring Transition Services Agreement) pursuant to Section 2.03 of the Spring
Transition Services Agreement (the “Seller Payment Obligations”).  The Purchaser
shall indemnify, hold harmless and defend the Seller (and the other Seller
Indemnified Parties) with respect to all Losses associated with the Seller
Payment Obligations.

(c)Following the Closing Date (i) to the extent requested by the Purchaser, the
Seller shall perform the Seller’s obligations and take all actions permitted to
be taken by the Seller under the Spring Transition Services Agreement for the
Company to obtain the benefits to which it is entitled under the Spring
Transition Services Agreement and the Seller shall cooperate with the Purchaser
and the Company in any other reasonable arrangement designed to provide such
benefits to the Company, (ii) except to the extent requested by the Purchaser in
accordance with clause (i), the Seller shall have no obligation to the Company
to request any Services (as defined in the Spring Transition Services
Agreement), enforce any of the Seller’s or the Company’s rights or perform any
of the Seller’s obligations under the Spring Transition Services Agreement and
(iii) to the extent requested by the Purchaser not less than twenty days prior
to the end of the Service Period (as defined in the Spring Transition Services
Agreement) or any one month extension term, the Seller will request that the
Service Provider (as defined in the Spring Transition Services Agreement) extend
the Service Period for an additional period of one month each; provided,
however, that the Seller will not be required to request an extension of the
Service Period beyond one year after the Effective Date (as defined in the
Spring Transition Services Agreement).  The Purchaser shall indemnify, hold
harmless and defend the Seller (and the other Seller Indemnified Parties) for
all Losses, including all out-of-pocket expenses and costs (1) incurred by any
of them in taking any actions required by the Purchaser pursuant to this Section
6.16(c); (2) arising under the Spring Transition Services Agreement after the
Closing Date, except to the extent that any Losses result from the Seller’s
breach of this Section 6.16(c) and (3) arising from the Company’s breach of the
Spring Transition Services Agreement following the Closing Date.  

(d)The Seller’s obligations under this Section 6.16 shall terminate upon the
expiration of the Service Period.

Auditor Engagement

.  Following the date hereof, the Seller will cause the Company to engage
Deloitte & Touche LLP (the “Auditor”) to audit the 2017 Financials and the 2018
Financials.  The Purchaser will reimburse the Seller and the Company for all
fees, expenses and liabilities associated with such engagement, regardless if
the Purchase is consummated.  The Seller shall have no obligation to pay the
Auditor any fees, expenses or other amounts following the Closing Date and the
Purchaser will be solely responsible for paying such fees, expenses and other
amounts and the Purchaser shall indemnify, hold harmless and defend the Seller
against the same.  Promptly following the Closing Date, the Purchaser shall
enter into a separate engagement agreement with the Auditor.  Following the date
hereof, the Company and the Seller (i) shall permit the Purchaser and its
Representatives to reasonably participate with the Auditor in connection with
the audit of the 2017 Financials and 2018 Financials, (ii) shall instruct the
Auditor to reasonably cooperate with the Purchaser and its Representatives in
connection with the audit of the 2017 Financials and 2018 Financials and (iii)
agree and acknowledge that Auditor is authorized to communicate with and provide
information and customary cooperation to the Purchaser and its Representatives
in

-32-

--------------------------------------------------------------------------------

 

connection with such audit (including providing financial information of the
Company obtained by the Auditor and any reports, analyses or other findings
within the scope of such audit).

Cooperation with Seller Accounting Firm and Advisors

.  Following the Closing, the Purchaser and the Company shall, and shall cause
the Company’s officers, directors and employees to, provide reasonable and
customary cooperation to the Seller and the Seller’s independent public
accounting firm and third parties advisors (including providing financial
information of the Company and providing reasonable access during normal
business hours to the physical financial records and reasonable access to
relevant personnel of the Company), in connection with (a) the preparation,
review and audit of the Seller’s consolidated financial statements for the
Seller’s 2019 fiscal year and any quarter or month thereof, and as applicable,
any portion of the Seller’s 2018 fiscal year and any quarter or month thereof,
or (b) the preparation, review and audit of the Seller’s Tax Returns; provided
that such access will give due regard to minimizing interference with the
operations, activities and employees of the Company.

6.19Completion of Transition Services Agreement.  The Purchaser, the Seller and
the Company shall, and shall cause each of their respective employees and
advisors to, cooperate with each other in good faith to complete Exhibit A to
the Transition Services Agreement.

Article VII
ADDITIONAL AGREEMENTS OF THE SELLER

Restrictions on Transfer

.  Unless this Agreement is terminated pursuant to Section 10.1, the Seller
shall not, directly or indirectly, other than with the prior written consent of
the Purchaser:

(a)sell, gift, assign, transfer (including by merger, combination or otherwise
by operation of law, unless such transfer cannot be avoided under applicable
Legal Requirements), pledge, encumber or otherwise dispose of any of the Shares
or any voting rights in respect thereof (each a “Transfer”), or enter into any
Contract, with respect to any Transfer;

(b)deposit any of the Shares into a voting trust or enter into a voting
agreement or other Contract or voting pool with respect to such Shares or grant
any proxy or power of attorney with respect to such Shares or call meetings of
stockholders other than as expressly contemplated in this Agreement; or

(c)reduce the Sellers beneficial ownership of, or interest in (by entering into
hedging transactions or otherwise), the Shares.

Release

.  Effective for all purposes as of the Closing, the Seller acknowledges and
agrees, on behalf of itself and each of its current or former Affiliates (each a
“Releasing Party”) that:

(a)Such Releasing Party (x) has no Claims, (y) has not transferred or assigned,
or purported to transfer or assign, any Claims, and (z) shall not transfer or
assign, or purport to transfer or assign, any Claims, in each case, relating to
the Company against the Company or its current or former Affiliates,
subsidiaries, subdivisions, officers, directors, employees, managers, partners,
principals, advisors, agents, stockholders, members, investors, equity holders
or other representatives (including attorneys, accountants, consultants, bankers
and financial advisors), successors, predecessors or assigns (collectively, the
“Released Parties”).

(b)Such Releasing Party hereby unconditionally, irrevocably and forever
releases, acquits and discharges the Released Parties from, and covenants not to
sue any Released Parties for, any and all claims, demands, allegations,
assertions, complaints, controversies, charges, duties, grievances, rights,
causes of action, actions, suits, liabilities, debts, Contracts, guarantees,
endorsements, duties, breaches of duties, damages, costs, losses, debts and
expenses (including out-of-pocket attorneys’ fees and costs incurred) of any
nature whatsoever (whether direct or indirect, known or unknown, disclosed or
undisclosed, matured or unmatured, accrued or unaccrued, asserted or unasserted,
absolute or contingent, determined or conditional, express or implied, fixed or
variable and whether vicarious, derivative, joint,

-33-

--------------------------------------------------------------------------------

 

several or secondary) relating to the Company and/or the Transactions as may be
existing on or before the Closing (collectively, “Claims”), which such Releasing
Party has or had or can, shall or may now or hereafter have, including any
Claims arising under any applicable Legal Requirements; provided, however, that
the foregoing release shall not cover (and the definition of Claims shall not
include) (i) any rights of the Seller provided for under this Agreement or any
Related Agreement to which it is a party or any of the transactions contemplated
hereby and thereby or any claims related thereto or (ii) any right of
contribution, indemnification or advancement of expenses under the Charter
Documents of the Company, any indemnification arrangement or under any
directors’ and officers’ insurance policy of the Company that was in effect
immediately prior to the Closing.

(c)Releasing Party acknowledges that it may hereafter discover facts in addition
to, or different from, those that such Releasing Party now knows or believes to
be true with respect to the subject matter of this release, but it is such
Releasing Party’s intention to fully and finally and forever settle and release
any and all Claims (other than as explicitly otherwise set forth herein) that do
now exist, may exist or heretofore have existed with respect to the subject
matter of this release.  In furtherance of this intention, the releases
contained herein shall be and remain in effect as full and complete releases
notwithstanding the discovery or existence of any such additional or different
facts.

(d)This release shall become effective only upon the consummation of the Closing
pursuant to the terms and conditions of this Agreement.

Non-Competition; Non-Solicitation

.  

(a)Non-Competition.  As an inducement for the Purchaser to enter into this
Agreement and the Related Agreements and consummate the Transaction, and in
connection with the sale of the Company and the acquisition of the goodwill of
the Company (including the goodwill related to the Company’s business) by the
Purchaser, the Seller agrees on behalf of itself and its Subsidiaries that,
without the express prior written consent of the Purchaser, from and after the
Closing Date until the date that is two (2) years after the Closing Date, as may
be extended as set forth herein (the “Non-Competition Period”), the Seller shall
not, and the Seller shall cause its Subsidiaries to not, anywhere in the
Restricted Area, directly or indirectly, whether individually or as a
consultant, partner, advisor, independent contractor, member, equity holder,
debt holder, joint venture participant, lender, guarantor, principal, agent,
representative or in any other similar capacity, for any Person (without
limitation by specific enumeration of the foregoing): (i) in any way own,
manage, operate, sell, control or participate in the ownership, management,
operation, sale or control of any business, activity, entity or Person, engaged
in the Restricted Business, (ii) render any services or provide any advice with
respect to the Restricted Business to any business, activity, entity or Person,
or (iii) allow its name or the name of any of its Subsidiaries to be used in any
Restricted Business.  Notwithstanding the foregoing, the Seller may own,
directly or indirectly, solely as a passive investment, up to five percent (5%)
of any class of Publicly Traded Securities of any Person that owns or operates a
business that is competitive (wholly or partly) with or similar to the
Restricted Business.  For the purposes of this Section 7.3, the term “Publicly
Traded Securities” shall mean securities that are traded on a United States
national securities exchange.  For the purposes of this Section 7.3, the term
“Restricted Area” means the geographic area of the United States of America and
its possessions and territories including each city, county and state in which
the Company or its Affiliates transact business as of the Closing Date.  For the
purposes of this Section 7.3, the term “Restricted Business” means the business
of engaging in operating walk-in retail locations whose primary business is
selling Apple Corp. products and services.  Notwithstanding the foregoing, this
Section 7.3 shall not restrict the Seller or any of its Subsidiaries from
selling pre-owned electronics and related accessories or continuing to engage in
those activities that the Seller or any of its Subsidiaries and their respective
Affiliates (other than the Company) are currently engaged in other than through
the Company.  

(b)No Interference with the Business; Non-Solicitation.  As an inducement for
the Purchaser to enter into this Agreement and the Related Agreements and
consummate the Transactions, the

-34-

--------------------------------------------------------------------------------

 

Seller agrees on behalf of itself and its Subsidiaries that during the
Non-Competition Period, at any time or for any reason, the Seller shall not, and
the Seller shall cause its Subsidiaries to not, directly or indirectly,
(i) solicit or divert away from the Company any of its business or customers,
vendors, clients, licensors, licensees, suppliers, agents or other persons made
known to the Seller during  its affiliation with the Company, (ii) induce
customers, vendors, clients, licensors, licensees, suppliers, agents or other
persons under Contract or otherwise associated or doing business with the
Company to reduce or alter any such association or business with the Company or
otherwise interfere in the business relationship of any such persons and the
Company, and/or (iii) solicit any employee, independent contractor or consultant
of the Company, the Purchaser or any of their respective Affiliates, at the time
of such solicitation, in any case to (x) terminate such employment or service,
and/or (y) accept employment, or enter into any consulting or other service
arrangement, with any Person other than the Company, the Purchaser or any of
their respective Affiliates; provided, however, that term “solicit” shall not
include any employment solicitations made as part of general public
announcements, advertisements, job listings, postings, fairs or other
non-personalized solicitations made at public venues or via public media or the
hiring of any employee who responds to such solicitations.  

(c)Materiality; Reasonableness of Restrictions.  Agreeing to the provisions of
this Section 7.3 is a material inducement for the Purchaser to enter into this
Agreement and the Related Agreements and consummating the Transaction and the
other transactions contemplated thereby.  The restrictions set forth in this
Section 7.3 are intended to protect the business acquired by the Purchaser and
the goodwill associated therewith in connection with the Purchase.  The Seller
expressly agrees that the Purchaser and the Company each has a legitimate
business interest justifying the restrictions contained herein, and the Seller
further agrees that all of the conditions contained in this Section 7.3 are
reasonable with respect to their duration and scope.

(d)Severability.  The provisions of this Section 7.3 are severable, and the
invalidity of any one or more of the provisions shall not affect or limit the
enforceability of the remaining provisions.  Should any provision be held
unenforceable for any reason, the remaining provisions shall be enforced to the
maximum extent permitted by law.  In addition, should any provision herein,
however, be found null and void or unenforceable by a court of competent
jurisdiction, it is expressly agreed that the Purchaser and the Company shall
then be entitled to the maximum relief allowable by law as to geography,
duration and scope of relief.

(e)Limitations.  The provisions of this Section 7.3 shall not apply to any
Person and its Affiliates (other than the Seller and its Subsidiaries) that, on
or after the Closing Date, acquires the Seller by way of an Acquisition.

Article VIII
CONDITIONS TO THE TRANSACTION

Conditions to Obligations of Each Party

.  The respective obligations of the Purchaser, the Seller and Company to effect
the Purchase shall be subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived only with the
written mutual consent of the Purchaser and the Seller):

(a)Regulatory Approvals.  All approvals of Governmental Entities required to be
obtained prior to the Closing in connection with the Purchase and the other
Transactions shall have been obtained.

(b)No Legal Impediments.  No Legal Requirement (whether temporary, preliminary
or permanent) shall be in effect which has the effect of making the Purchase or
any other Transactions illegal or otherwise prohibiting or preventing
consummation of the Purchase or any other Transactions.

-35-

--------------------------------------------------------------------------------

 

Conditions to Obligations of the Purchaser

.  The obligations of the Purchaser to effect the Purchase shall be subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived, in writing, exclusively by the
Purchaser):

Representations and Warranties.

 

(i)The representations and warranties of the Company contained in this Agreement
that are not qualified by materiality shall have been true and correct in all
material respects on the date they were made and shall be true and correct in
all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than such
representations and warranties of the Company made only as of a specified date,
which shall be true and correct in all material respects as of such date).  The
representations and warranties of the Company contained in this Agreement that
are qualified by materiality shall have been true and correct in all respects on
the date they were made and shall be true and correct in all respects on and as
of the Closing Date as though such representations and warranties were made on
and as of such date (other than any such representations and warranties of the
Company  made only as of a specified date, which shall be true and correct in
all respects as of such date).

(ii)The representations and warranties of the Seller contained in this Agreement
that are not qualified by materiality shall have been true and correct in all
material respects on the date they were made and shall be true and correct in
all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than such
representations and warranties of the Seller made only as of a specified date,
which shall be true and correct in all material respects as of such date).  The
representations and warranties of the Seller contained in this Agreement that
are qualified by materiality shall have been true and correct in all respects on
the date they were made and shall be true and correct in all respects on and as
of the Closing Date as though such representations and warranties were made on
and as of such date (other than any such representations and warranties of the
Seller made only as of a specified date, which shall be true and correct in all
respects as of such date).

(b)Covenants.  The Company and the Seller shall have performed and complied in
all material respects with all covenants and obligations under this Agreement
required to be performed and complied with by the Company and the Seller prior
to the Closing.  

(c)No Material Adverse Effect.  There shall not have occurred a Material Adverse
Effect.

(d)No Litigation. There shall be no Action of any kind or nature pending or
threatened against the Purchaser or any of its Affiliates, or against the
Company or any of its Affiliates, arising out of, or in any way connected with,
this Agreement, the Purchase or the other Transactions.

(e)Company Certificate. The Purchaser shall have received a certificate from the
Company, validly executed by the Secretary of the Company for and on the
Company’s behalf (the “Company Secretary’s Certificate”), certifying as to the
terms and effectiveness of the Charter Documents for the Company and the valid
adoption of resolutions of the Board of Directors of the Company whereby the
Board of Directors of the Company unanimously approved this Agreement, the
Purchase and the other Transactions.

(f)Seller Certificate. Purchaser shall have received a certificate from the
Seller, validly executed by the Secretary or an Assistant Secretary of the
Seller for and on the Seller’s behalf (the “Seller Secretary’s Certificate”),
certifying as to the terms and effectiveness of the Charter Documents for the
Seller and the valid authorization of the Board of Directors of the Seller
whereby the Board of Directors has authorized this Agreement, the Purchase and
the other Transactions.

-36-

--------------------------------------------------------------------------------

 

(g)Related Agreements.  The Related Agreements (other than this Agreement) shall
have been executed and delivered by each of the parties thereto, other than the
Purchaser, and true, correct and complete copies thereof shall have been
delivered to the Purchaser.

(h)Company Closing Certificates.  The Purchaser shall have received a
certificate from the Company (the “Company Officer’s Certificate”), validly
executed by the Chief Executive Officer of the Company for and on the Company’s
behalf, to the effect that, as of the Closing the conditions set forth in
Sections 8.2(a) and 8.2(b) have been satisfied.

(i)Seller Closing Certificates.  Purchaser shall have received a certificate
from the Seller (the “Seller Officer’s Certificate”), validly executed by a duly
authorized officer of the Seller for and on the Seller’s behalf, to the effect
that, as of the Closing the conditions set forth in Sections 8.2(a) and 8.2(b)
have been satisfied.

(j)FIRPTA Certificate.  The Purchaser shall have received a copy of a FIRPTA
compliance certificate in a form reasonably acceptable to the Purchaser for
purposes of satisfying the Purchaser’s obligations under Treasury
Regulation Section 1.1445‑2(b)(2), validly executed by a duly authorized officer
of the Company.

(k)Stock Certificates.  Seller shall have delivered to the Purchaser all stock
certificates representing the Shares, together with duly executed stock powers,
in form and substance reasonably acceptable to the Purchaser, transferring such
Shares to the Purchaser.

(l)Consents and Removal of Guarantee.  The Required Consents shall have been
obtained and shall not have been revoked, rescinded or otherwise repudiated and
the Apple Consent shall not have been revoked, rescinded or otherwise
repudiated.  The Company shall have no further continuing obligations under, and
shall have been removed as a guarantor of or party to, in each case as
applicable, (i) those certain unsecured 6.75% senior notes due 2021, issued
pursuant to that certain Indenture dated as of March 9, 2016 by and among the
Seller, the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee, and (ii) the Credit Agreement.  

(m)Resignation of Directors and Officers.  Each director and officer of the
Company shall have delivered to the Company a duly executed resignation letter,
in form and substance reasonably acceptable to Purchaser, with effect as of the
Closing.

(n)Form W-9.  The Seller shall have delivered to the Purchaser a duly completed
and executed IRS Form W-9.

(o)Documentary Deliverables.  The Company shall have delivered to the Purchaser
the Spreadsheet and the Closing Date Balance Sheet.

(p)Good Standing Certificates. The Company shall have delivered to the Purchaser
certificates from the Secretary of State of the States of Utah and any other
jurisdiction in which the Company is qualified to do business dated within ten
(10) days of the Closing Date, to the effect that the Company is in good
standing in such jurisdiction.

Conditions to Obligations of Company and the Seller

.  The obligations of the Company and the Seller to effect the Purchase shall be
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived, in writing, exclusively by the
Seller):

(a)Representations and Warranties.  The representations and warranties of the
Purchaser that are not qualified by materiality shall have been true and correct
in all material respects on the date they were made and shall be true and
correct in all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than the
representations and warranties of the Purchaser made only as of a specified
date, which shall be true and correct in all material respects as of such
date).  The representations and warranties of the Purchaser that are qualified
by materiality shall have been true and correct in all respects on the date they
were made and

-37-

--------------------------------------------------------------------------------

 

shall be true and correct in all respects on and as of the Closing Date as
though such representations and warranties were made on and as of such date
(other than any such representations and warranties of the Purchaser made only
as of a specified date, which shall be true and correct in all respects as of
such date).

(b)Covenants.  (i) (1) The Purchaser shall have delivered the Closing Cash
Consideration to the Seller in full by wire transfer in immediately available
funds, to an account or accounts designated by the Seller in a written notice to
the Purchaser and the Indemnity Escrow Amount to the Escrow Agent and the
Purchaser, (2) the Escrow Agent shall have delivered the Deposit to the Seller
in full by wire transfer in immediately available funds, to an account or
accounts designated by the Seller in a written notice to the Escrow Agent, and
(3) the Company, the Purchaser and each of the Applicable Subsidiaries shall
have executed and delivered the Inventory Note to the Seller (and the
Purchaser’s or any other applicable Person’s failure to do any of the following
in this clause (i) on the later of August 7, 2019 and three (3) Business Days
following the satisfaction or waiver (if permissible hereunder) of the other
conditions set forth in this Article VIII (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to satisfaction or
waiver (if permissible hereunder) of those conditions) shall be a breach of this
Agreement, and (ii) the Purchaser shall have performed and complied in all
material respects with all other covenants and obligations under this Agreement
and the Related Agreements required to be performed and complied with by the
Purchaser prior to the Closing.

(c)Related Agreements.  The Related Agreements (other than this Agreement) shall
have been executed and delivered by each of the parties thereto, other than the
Company and the Seller, and true, correct and complete copies thereof shall have
been delivered to the Seller.

(d)Purchaser Closing Certificate.  The Seller shall have received a certificate,
dated the Closing Date and signed by a duly authorized officer of the Purchaser
(the “Purchaser Officer’s Certificate”), that each of the conditions set forth
in Section 8.3(a) and Section 8.3(b) have been satisfied.

(e)Purchaser Certificate.  The Seller shall have received a certificate of the
Secretary of the Purchaser (the “Purchaser Secretary’s Certificate”) certifying
that attached thereto are true and complete copies of all resolutions adopted by
the Board of Directors of the Purchaser authorizing the execution, delivery and
performance of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby.

(f)Consents.  The Required Consents shall have been obtained and shall not have
been revoked, rescinded or otherwise repudiated and the Apple Consent shall not
have been revoked, rescinded or otherwise repudiated; provided, however, that
the Purchaser shall have the right to waive the requirement that the AT&T
Consent be obtained prior to the Closing, in which case the Purchaser shall
indemnify, hold harmless and defend the Seller for all Losses arising from the
failure to obtain the AT&T Consent prior to the Closing in accordance with
Article IX.

(g)Termination of Financing Statements.  The Purchaser shall have delivered to
the Seller UCC-3 termination statements filed and accepted by the State of
Florida with respect to the following financing statements: (i) UCC Financing
Statement number 20170206847 filed with the State of Florida, with OneClick
License, LLC as the debtor and New River Advisers LLC as the secured party and
(ii) UCC Financing Statement number 0170206846 filed with the State of Florida,
with OneClick International, LLC 0170206846.

Article IX
INDEMNIFICATION

Survival of Representations and Warranties

.  The representations and warranties of the Seller, the Company and the
Purchaser contained in this Agreement shall survive until 11:59 p.m. Eastern
time on the date that is twelve (12) months following the Closing Date (the date
of expiration of such period, the “Expiration Date”); provided, however, that in
the event of Fraud or willful misconduct with respect

-38-

--------------------------------------------------------------------------------

 

to a representation or warranty, such representation or warranty shall survive
indefinitely; provided, further, that the representations and warranties of the
Company contained in Section 2.1 (Organization and Good Standing),
Section 2.2 (Authority and Enforceability), Section 2.5 (Capital Structure),
Section 2.10 (Tax Matters) and Section 2.25 (Third-Party Expenses), the
representations and warranties of the Seller contained in Section 3.1
(Organization and Good Standing), Section 3.2 (Authority and Enforceability),
Section 3.5 (Ownership of Shares of Company Capital Stock), and Section 3.7
(Brokers’ and Finders’ Fees) and the representations and warranties of the
Purchaser contained in Section 4.1 (Organization and Standing), Section 4.2
(Authority and Enforceability), Section 4.5 (Brokers’ and Finders’ Fees),
Section 4.10 (Financing) and Section 4.13 (Independent Investigation) (together,
the “Fundamental Representations”) shall survive until 11:59 p.m. Eastern time
on the date that is the later of (i) twenty four (24) months following the
Closing Date and (ii) thirty (30) days following the expiration of the
applicable statute of limitations for the matters set forth therein; and
provided, further, that all representations and warranties of the Company, the
Seller and the Purchaser shall survive beyond the Expiration Date or other
survival periods specified above with respect to any breach thereof if a claim
is made hereunder prior to the applicable expiration of the survival period for
such representation and warranty, in which case such representation and warranty
shall survive as to such claim until such claim has been finally resolved.  For
the avoidance of doubt, it is the intention of the parties hereto that the
foregoing respective survival periods and termination dates supersede any
applicable statutes of limitations that would otherwise apply to such
representations and warranties.

Indemnification by the Seller

.

(a)From and after the Closing and by virtue of the Purchase, the Seller, on its
own behalf and on behalf of its successors and assigns, shall, jointly and
severally, indemnify and hold harmless the Purchaser, its Affiliates and its and
their respective officers, directors, employees, agents and representatives,
including the Company following the Closing (the “Purchaser Indemnified
Parties”), from and against all Losses paid, incurred, suffered or sustained by
the Purchaser Indemnified Parties, or any of them  (regardless of whether or not
such Losses relate to any third-party claims), directly or indirectly, resulting
from, arising out of, or relating to any of the following:

(i)any breach as of the date hereof or as of the Closing of any representation
or warranty of the Company or the Seller set forth in this Agreement, the
Disclosure Schedule, the Company Officer’s Certificate, the Seller Officer’s
Certificate, the Company Secretary’s Certificate or the Seller Secretary’s
Certificate (and not, for the avoidance of doubt, any representation or warranty
set forth in any other Related Agreement) without giving effect to any updates
to the Disclosure Schedule pursuant to Section 6.4(B);

(ii)any inaccuracy in any information set forth in the Spreadsheet or the
Closing Date Balance Sheet, including Closing Indebtedness, Third-Party
Expenses, the Transaction Payroll Taxes, the Estimated Working Capital
Adjustment Amount, the Total Closing Consideration or any other amount or other
information set forth therein (except to the extent addressed in the Final
Working Capital Adjustment Amount or the Final Inventory Amount);

(iii)any Fraud or willful misconduct on the part of the Company, the Seller or
any Representative of any of the foregoing in connection with this Agreement,
the Disclosure Schedule,  the Company Officer’s Certificate, the Seller
Officer’s Certificate, the Company Secretary’s Certificate or the Seller
Secretary’s Certificate or the Transactions (and not, for the avoidance of
doubt, in connection with any of the other Related Agreements);

(iv)any breach by the Company or the Seller of any of covenant or agreement set
forth in this Agreement, the Company Officer’s Certificate, the Seller Officer’s
Certificate, the Company Secretary’s Certificate or the Seller Secretary’s
Certificate (and not, for the avoidance of doubt, any covenant or agreement set
forth in any other Related Agreement); and

-39-

--------------------------------------------------------------------------------

 

(v)Pre-Closing Taxes, except to the extent such Taxes are (A) reflected as
current liabilities in the calculation of the Working Capital Adjustment Amount
or included in the calculation of Transaction Payroll Taxes or Closing
Indebtedness reflected in the calculation of Total Closing Consideration or (B)
attributable to actions taken by the Purchaser or any of its Affiliates on the
Closing Date after the Closing that are outside of the ordinary course of
business.

(b)The Seller shall not have any right of contribution, indemnification or right
of advancement from Purchaser or the Company with respect to any Loss with
respect to which any of the Purchaser Indemnified Parties are entitled to
indemnification under this Article IX.

(c)For the purposes of calculating the amount of Losses indemnifiable under
Section 9.2(a)(i) with respect to a breach of a representation or warranty of
the Company or the Seller set forth in this Agreement (but not for the purpose
of determining a breach of such representation or warranty), the amount of such
Losses shall be determined without regard to any qualifications based on the
word “material” or similar phrases (including “Material Adverse Effect”)
limiting the scope of such representation or warranty.

Indemnification by Purchaser

.  

(a)From and after the Closing and by virtue of the Purchase, the Purchaser, on
its own behalf and on behalf of its successors, shall, jointly and severally,
indemnify and hold harmless the Company (only if the Transactions are not
consummated), the Seller, their Affiliates and their respective officers,
directors, employees, agents and representatives (the “Seller Indemnified
Parties” and together with the Purchaser Indemnified Parties, the “Indemnified
Parties”), from and against all Losses paid, incurred, suffered or sustained by
the Seller Indemnified Parties, or any of them  (regardless of whether or not
such Losses relate to any third-party claims), directly or indirectly, resulting
from, arising out of, or relating to any of the following:

(i)any breach, as of the date hereof or as of the Closing, of a representation
or warranty of the Purchaser set forth in this Agreement, the Purchaser
Officer’s Certificate or the Purchaser Secretary’s Certificate (and not, for the
avoidance of doubt, any representation or warranty set forth in any other
Related Agreement) without giving effect to any updates to the Purchaser
Disclosure Schedule pursuant to Section 6.4(B);

(ii)any Fraud or willful misconduct on the part of the Purchaser or any
Representative of any of the foregoing in connection with this Agreement, the
Purchaser Officer’s Certificate, the Purchaser Secretary’s Certificate or the
Transactions (and not, for the avoidance of doubt, in connection with any of the
other Related Agreements);

(iii)any breach by the Purchaser or, following the Closing, the Company, of any
of its covenants or agreements set forth in this Agreement, the Purchaser
Officer’s Certificate or the Purchaser Secretary’s Certificate (and not, for the
avoidance of doubt, any covenant or agreement set forth in any other Related
Agreement);

(iv)(all Guarantee Liabilities except to the extent any Guarantee Liability
arises from the Company’s breach of the applicable Guaranteed Contract prior to
the Closing Date;

(v)any payment required to be made by the Seller or any Affiliate under any of
the Performance Bonds, except to the extent that such payment is required due to
the Company’s breach of the applicable business license prior to the Closing
Date;

(vi)as provided in Section 6.16(b) or Section 6.16(c);

(vii)as provided in Section 6.17; and

(viii)as provided in Section 8.3(f).

(b)The Purchaser shall not have any right of contribution, indemnification or
right of

-40-

--------------------------------------------------------------------------------

 

advancement from the Seller with respect to any Loss with respect to which any
of the Seller Indemnified Parties are entitled to indemnification under this
Article IX.

(c)For the purposes of calculating the amount of Losses indemnifiable under
Section 9.3(a)(i) with respect to a breach of a representation or warranty of
the Purchaser set forth in this Agreement (but not for the purpose of
determining a breach of such representation or warranty), the amount of such
Losses shall be determined without regard to any qualifications based on the
word “material” or similar phrases (including “Material Adverse Effect”)
limiting the scope of such representation or warranty.

Limitations on Indemnification

.

(a)Notwithstanding anything to the contrary set forth herein, any payments
required to be made to a Purchaser Indemnified Party pursuant to claims for
indemnification hereunder shall be made first by resort to the Indemnity Escrow
Fund, and second, if the then remaining balance of the Indemnity Escrow Fund is
insufficient to satisfy the entire amount of payments required to be made to a
Purchaser Indemnified Party, by seeking recourse to the Seller.

(b)Except as set forth in Section 6.4, the rights of the Indemnified Parties to
indemnification, compensation or reimbursement, payment of Losses or any other
remedy under this Agreement shall not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement, with
respect to the accuracy or inaccuracy of or compliance with, any representation,
warranty, covenant or agreement made by the Purchaser, the Seller, the Company
or any other matter.  The waiver of any condition based on the accuracy of any
such representation or warranty, or on the performance of or compliance with any
such covenant or agreement, will not affect the right to indemnification,
compensation or reimbursement, payment of Losses, or any other remedy based on
any such representation, warranty, covenant or agreement.  No Indemnified Party
shall be required to show reliance on any representation, warranty, certificate
or other agreement in order for such Indemnified Party to be entitled to
indemnification, compensation or reimbursement hereunder

(c)In the event an Indemnified Party has suffered a Loss which would arise to a
right to be indemnified under more than one of the subclauses of Section 9.2 or
Section 9.3, as applicable, such Indemnified Party shall be entitled to make a
claim for such Losses under any and all such subclauses; provided, for the
avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, in no event shall any Indemnified Party be entitled to any double
recovery with respect to any particular Loss or claim for indemnification.

(d)Except for equitable remedies (including, but not limited to, specific
performance and those remedies contemplated in this Agreement) and the
determination of the Final Working Capital Adjustment Amount and the Final
Inventory Amount, the provisions of this Article IX shall be the sole and
exclusive remedy for the Indemnified Parties with respect to any matter
indemnifiable under this Agreement; provided, however, that nothing in this
Agreement shall limit the liability of the Seller or the Purchaser (the
“Indemnifying Party”) in connection with Fraud or willful misconduct committed
by such Indemnifying Party.

(e)The applicable Indemnifying Party shall not be liable to the applicable
Indemnified Parties for indemnification under Section 9.2(a)(i) or Section
9.3(a)(i), as applicable, until the aggregate amount of all Losses in respect of
indemnification under Section 9.2(a)(i) or Section 9.3(a)(i), as applicable,
exceeds $69,000 (the “Basket”), in which event the Indemnifying Party(ies) shall
be required to pay or be liable for all such Losses from dollar one; provided,
however, that the Deductible shall not apply to any Losses in respect of any
breach of any Fundamental Representation.  

(f)The aggregate amount of all Losses for which an Indemnifying Party shall be
liable pursuant to Section 9.2(a)(i) or Section 9.3(a)(i), as applicable, shall
not exceed $690,000 (the “Cap”); provided, however, that the Cap shall not apply
to any breach of any Fundamental Representation.  In no

-41-

--------------------------------------------------------------------------------

 

event shall the applicable Indemnifying Party be liable to the applicable
Indemnified Parties for Losses in an aggregate amount in excess of the Total
Consideration, excluding Losses resulting from the Indemnifying Party’s Fraud or
breach of a covenant or agreement under this Agreement.

(g)Payments by an Indemnifying Party pursuant to Section 9.2 or Section 9.3, as
applicable, in respect of any Loss shall be limited to the amount of any
liability or damage that remains after deducting therefrom any insurance
proceeds (reduced by any increase in the annual premium as a result of the claim
made under the applicable insurance policy) and any indemnity, contribution or
other similar payment actually received or reasonably expected to be received by
such Indemnified Party in respect of any such claim.  By way of clarification,
an Indemnified Party shall have no obligation to submit a Loss for payment under
any of its insurance policies.

(h)Payments by an Indemnifying Party pursuant to Section 9.2 or Section 9.3 in
respect of any Loss shall be reduced by an amount equal to any Tax benefit
actually realized as a result of such Loss by such Indemnified Party in the
taxable year in which the relevant Loss was incurred or the next succeeding
taxable year or period.  For purposes of this Agreement, the amount of any
reduction in cash Taxes paid by an Indemnified Party will be calculated by
measuring the difference between the amount of Taxes that would be due (without
regard to payments or overpayments and not including any payment of estimated
Taxes) to a Governmental Entity for Taxes with respect to the Indemnified Party,
without taking into account any deductions, credits, losses or other Tax
attributes associated with any Loss, and the amount of Taxes actually due
(without regard to payments or overpayments and not including any payment of
estimated Taxes) to a Governmental Entity for Taxes with respect to the
Indemnified Party taking into account the deductions, credits, losses or other
Tax attributes resulting from any Loss, assuming that such deductions, credits,
losses or other Tax attributes are the last item of deduction, credit, losses or
other Tax attributes on any Tax Return.

(i)Nothing in this Agreement shall limit the right of the Purchaser or the
Seller or any other Purchaser Indemnified Party or Seller Indemnified Party to
pursue remedies under any Related Agreement (excluding the Disclosure Schedule,
the Company Officer’s Certificate, the Seller Officer’s Certificate, the Company
Secretary’s Certificate, the Seller Secretary’s Certificate, the Purchaser
Officer’s Certificate and the Purchaser Secretary’s Certificate) against the
parties thereto.

(j)The Final Working Capital Adjustment Amount shall be determined in accordance
with Section 1.3(d), and not this Article IX and the Final Inventory Amount
shall be determined solely in accordance with Section 1.3(e) and not this
Article IX.

Indemnification Claim Procedures

.

(a)Subject to the limitations set forth in Sections 9.1 and 9.4, if an
Indemnified Party wishes to make an indemnification claim under this Article IX
other than with respect to a third-party Action against such Indemnified Party
to which such Indemnified Party would reasonably be expected to have a claim for
indemnification under this Article IX (an “Indemnifiable Third-Party Claim”),
such Indemnified Party shall deliver a written notice (an “Indemnification Claim
Notice”) to the applicable Indemnifying Party (i) stating that such Indemnified
Party has paid, incurred, suffered or sustained, or reasonably anticipates that
it may pay, incur, suffer or sustain Losses, and (ii) specifying in reasonable
detail the individual items of such Losses, the date each such item was paid,
incurred, suffered or sustained, or the basis for such anticipated Losses and,
if applicable, the nature of the misrepresentation, breach of warranty or
covenant to which such item is related.  Such Indemnification Claim Notice shall
be delivered to the applicable Indemnifying Party promptly following such time
as such Indemnified Party becomes of aware of such Loss; provided, however, that
the failure to give such prompt written notice shall not relieve such
Indemnifying Party of its indemnification obligations, except and only to the
extent that such Indemnifying Party forfeits rights or defenses by reason of
such failure.   Such Indemnified Party may update an Indemnification Claim
Notice from time to time to reflect any change in circumstances following the
date thereof.

-42-

--------------------------------------------------------------------------------

 

(b)If such Indemnifying Party shall not object in writing within the
thirty (30) day period after receipt of an Indemnification Claim Notice by
delivery of a written notice of objection containing a reasonably detailed
description of the facts and circumstances supporting an objection to the
applicable indemnification claim to such Indemnified Party (an “Indemnification
Claim Objection Notice”), such failure to so object shall be an irrevocable
acknowledgment by such Indemnifying Party that such Indemnified Party is
entitled to the full amount of the claim for Losses set forth in such
Indemnification Claim Notice and, if such Indemnified Party is a Purchaser
Indemnified Party, the Purchaser and the Seller shall, as promptly as
practicable thereafter, deliver a joint written instruction to the Escrow Agent
to release such amount from the Indemnity Escrow Fund to the Purchaser and if
the Indemnified Party is a Seller Indemnified Party, the Purchaser shall deliver
to the Seller payment by wire transfer of the full amount of the claim for
Losses set forth in such Indemnification Claim Notice within thirty (30) days
following the expiration date of the right of the Seller to deliver an
Indemnification Claim Objection Notice.  Should the then remaining Indemnity
Escrow Fund be insufficient to satisfy in whole the amount to be paid to an
Purchaser Indemnified Party by the Seller in accordance with such
Indemnification Claim and the Purchaser Indemnified Party is entitled to recover
an amount of Losses that exceeds the Indemnity Escrow Fund pursuant to the terms
of this Agreement, then the Seller shall, within thirty (30) days following the
expiration date of the right of the Seller to deliver an Indemnification Claim
Objection Notice, pay to the Purchaser Indemnified Party the amount of such
shortfall.

(c)In the event that any Indemnifying Party shall deliver an Indemnification
Claim Objection Notice in accordance with Section 9.5(b), such Indemnifying
Party and the Indemnified Party shall attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims.  If such
Indemnifying Party and such Indemnified Party should so agree, a memorandum
setting forth such agreement shall be prepared and signed by both parties.  In
such event, subject to the limitations set forth in Section 9.4, with respect to
each Indemnifying Party, such Indemnified Party shall be entitled to prompt
payment of all Losses set forth in such memorandum in accordance with this
Article IX and, as promptly as practicable after such memorandum, if the Seller
is the Indemnifying Party, the Seller shall deliver a joint written instruction
to the Escrow Agent to release such amount from the Indemnity Escrow Fund to the
Purchaser.  Should the then remaining Indemnity Escrow Fund be insufficient to
satisfy in whole the amount to be paid to an Purchaser Indemnified Party by
Seller in accordance with such Indemnification Claim and the Purchaser
Indemnified Party is entitled to recover an amount of Losses that exceeds the
Indemnity Escrow Fund pursuant to the terms of this Agreement, then the Seller
shall, within thirty (30) days following date of such memorandum, pay to the
Purchaser Indemnified Party the amount of such shortfall in cash.

Third-Party Claims

.  

(a)In the event an Indemnified Party becomes aware of an Indemnifiable
Third-Party Claim, such Indemnified Party shall notify the Indemnifying Party
thereof.  Such notification shall be given within forty-five (45) days after
receipt by such Indemnified Party of notice of such Indemnifiable Third-Party
Claim and such notification shall describe in reasonable detail (to the extent
known by such Indemnified Party) the facts set forth in such Indemnifiable
Third-Party Claim and the amount of claimed Losses; provided, however that no
delay or failure by such Indemnified Party to provide such notification shall
relieve such Indemnifying Party of any liability hereunder except to the extent
such failure or delay materially prejudices such Indemnifying Party. Such
Indemnifying Party shall have the right to participate in, or by giving written
notice to such Indemnified Party, to assume the defense of any Indemnifiable
Third-Party Claim at such Indemnifying Party’s expense and by such Indemnifying
Party’s own counsel, and such Indemnified Party shall cooperate in good faith in
such defense; provided, that if such Indemnifying Party is the Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Indemnifiable Third-Party Claim that seeks an injunction or other
equitable relief against such Indemnified Party.  In the event that such
Indemnifying Party assumes the defense of any Indemnifiable Third-Party Claim,
subject to Section 9.6(b), it shall have the right to take such action as it
deems necessary to avoid,

-43-

--------------------------------------------------------------------------------

 

dispute, defend, appeal or make counterclaims pertaining to any such
Indemnifiable Third-Party Claim in the name and on behalf of such Indemnified
Party.  Such Indemnified Party shall have the right, at its own cost and
expense, to participate in the defense of any Indemnifiable Third-Party Claim
with counsel selected by it subject to such Indemnifying Party’s right to
control the defense thereof.  If such Indemnifying Party elects not to
compromise or defend such Indemnifiable Third-Party Claim or fails to promptly
notify such Indemnified Party in writing of its election to defend as provided
in this Agreement, such Indemnified Party may, subject to Section 9.6, pay,
compromise, defend such Indemnifiable Third-Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such
Indemnifiable Third-Party Claim.  The Seller and the Purchaser shall cooperate
with each other in all reasonable respects in connection with the defense of any
Indemnifiable Third-Party Claim, including making available (subject to the
provisions of Section 6.5) records relating to such Indemnifiable Third-Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Indemnifiable Third-Party Claim.

(b)Notwithstanding any other provision of this Agreement, such Indemnifying
Party shall not enter into settlement of any Indemnifiable Third-Party Claim
without the prior written consent of such Indemnified Party (which consent shall
not be unreasonably withheld or delayed), except as provided in this Section
9.6(b).  If a firm offer is made to settle an Indemnifiable Third-Party Claim
without leading to liability or the creation of a financial or other obligation
on the part of such Indemnified Party and provides, in customary form, for the
unconditional release of such Indemnified Party from all liabilities and
obligations in connection with such Indemnifiable Third-Party Claim and such
Indemnifying Party desires to accept and agree to such offer, such Indemnifying
Party shall give written notice to that effect to such Indemnified Party.  If
such Indemnified Party fails to consent to such firm offer within ten (10)
Business Days after its receipt of such notice, such Indemnified Party may
continue to contest or defend such Indemnifiable Third-Party Claim and, in such
event, the maximum liability of such Indemnifying Party as to such Indemnifiable
Third-Party Claim shall not exceed the amount of such settlement offer.  If such
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Indemnifiable Third-Party Claim, such Indemnifying Party may
settle such Indemnifiable Third-Party Claim upon the terms set forth in such
firm offer to settle such Indemnifiable Third-Party Claim.  If such Indemnified
Party has assumed the defense pursuant to Section 9.6(a), it shall not agree to
any settlement without the written consent of such Indemnifying Party (which
consent shall not be unreasonably withheld or delayed).

(c)The defense, settlement and resolution of any Third-Party Claim with respect
to Taxes shall be governed by Section 11.3, and not this Section 9.6.

Payments

.  Once a Loss is agreed to by the applicable Indemnifying Party in writing or
finally adjudicated to be payable pursuant to this Article IX, such Indemnifying
Party shall satisfy its obligations within, unless otherwise set forth above in
this Article IX, fifteen (15) Business Days of such written agreement or final,
non-appealable adjudication by wire transfer of immediately available funds.

Release of Indemnity Escrow Amount

.  On the date that is three (3) Business Days after the date that is six (6)
months from the Closing Date (the “Indemnity Escrow Expiration Date”), the
Purchaser and the Seller shall deliver to the Escrow Agent a joint written
instruction to release to the Seller that amount equal to (a) the Indemnity
Escrow Amount, less (b) any amounts released to any Purchaser Indemnified Party
prior to the Indemnity Escrow Expiration Date in accordance with this Agreement,
and less (c) the amount of all Losses subject to pending claims asserted by
Purchaser Indemnified Parties in an Indemnification Claim Notice in accordance
with this Agreement that have not been resolved prior to the Expiration Date
(the “Initial Indemnity Escrow Release Amount”).  Upon the resolution of all
pending claims for which a portion of the Indemnity Escrow Fund was withheld on
the Indemnity Escrow Expiration Date, and after any payments to any Purchaser
Indemnified Party any amounts owed to such Purchaser Indemnified Party in
accordance with this Article IX, all remaining amounts in the Indemnity Escrow
Fund (the “Final Indemnity Escrow Release Amount” and, together with the Initial
Indemnity Escrow Release

-44-

--------------------------------------------------------------------------------

 

Amount, the “Indemnity Escrow Release Amount”) shall be released to the
Seller.  All such payments shall be made by wire transfer of immediately
available funds to the wire instructions set forth on the Spreadsheet, or
otherwise delivered to the Purchaser in writing prior to such payment (in form
and with sufficient backup documentation as the Purchaser may reasonably
require).  Any payments made to an Indemnified Party pursuant to any
indemnification obligations under this Article IX will be treated as adjustments
to the Total Consideration for Tax purposes, unless otherwise required by
applicable Legal Requirements.

ARTICLE X
TERMINATION, AMENDMENT AND WAIVER

Termination

.  Except as provided in Section 10.2, this Agreement may be terminated and the
Purchase abandoned at any time prior to the Closing:

(a)by mutual written agreement of the Seller (on behalf of itself and the
Company) and the Purchaser;

(b)by the Purchaser or the Seller (on behalf of itself and the Company) if the
Closing shall not have occurred by August 15, 2019 (the “End Date”); provided,
however, that the right to terminate this Agreement under this Section 10.1(b)
shall not be available to any party whose action or failure to act has been a
principal cause of or resulted in the failure of the Purchase to occur on or
before such date and such action or failure to act constitutes a breach of this
Agreement;

(c)by the Purchaser or the Seller (on behalf of itself and the Company) if any
Legal Requirement shall be in effect which has the effect of making the
Transaction illegal or otherwise prohibits or prevents the consummation of the
Purchase, provided that in the case of any such Legal Requirement that is an
Order, such Order has become final and non-appealable;

(d)by the Purchaser if there has been a breach of any representation, warranty,
covenant or agreement of the Company or the Seller  in this Agreement such that
the conditions set forth in Section 8.2(a) or Section 8.2(b) would not be
satisfied as of the time of such breach and such breach has not been cured
within ten (10) Business Days after written notice thereof to the Seller;
provided, however, that no cure period shall be required (i) for a breach which
by its nature cannot be cured or (ii) if any of the conditions to Closing in
Article VIII for the benefit of the Purchaser are incapable of being satisfied
on or before the End Date;

(e)by the Seller (on behalf of itself and the Company) if there has been a
breach of any representation, warranty, covenant or agreement of the Purchaser
in this Agreement such that the conditions set forth in Section 8.3(a) or
Section 8.3(b) would not be satisfied as of the time of such breach and such
breach has not been cured within ten (10) Business Days after written notice
thereof to the Purchaser; provided, however, that no cure period shall be
required (i) for a breach which by its nature cannot be cured or (ii) if any of
the conditions to Closing in Article VIII for the benefit of the Company and the
Seller are incapable of being satisfied on or before the End Date; or

(f)by the Seller (on behalf of itself and the Company) if the Purchaser does not
deliver to the Seller by June 14, 2019, (i) evidence, reasonably satisfactory to
the Seller, that the Purchaser has closed on at least $4,000,000 in funding that
is dedicated for the closing of the Transactions or (ii) written fully executed
third party commitments, in forms reasonably satisfactory to the Seller,
providing for the irrevocable and unconditional commitments to the Purchaser to
fund at least the aggregate amount of $4,000,000 that is dedicated for the
closing of the Transactions, which commitments are enforceable against the third
party providers of the funding. The Seller may terminate the Agreement pursuant
to this Section 10.1(f) if it provides written notice of termination to the
Purchaser on or before June 21, 2019.

Effect of Termination

.  In the event of termination of this Agreement as provided in Section 10.1,
this Agreement shall forthwith become void and there shall be no liability or
obligation on

-45-

--------------------------------------------------------------------------------

 

the part of the Purchaser, the Company or the Seller or any other Person;
provided, however, that (a) each party hereto shall remain liable for any
breaches of this Agreement or the Related Agreements to which it is a party
prior to its termination; and provided, further, however, that, the provisions
of Sections 6.5 (Confidentiality), 6.9 (Third-Party Expenses), 6.13 (Public
Disclosure), 6.17 (Auditor Engagement) and Article XII (General Provisions) and
this Section 10.2 shall remain in full force and effect and survive any
termination of this Agreement pursuant to the terms of this Article X; (b) if
this Agreement is terminated pursuant to Section 10.1(a) or by the Purchaser
pursuant to Section 10.1(b), Section 10.1(c) or Section 10.1(d), the Deposit
shall be released to the Purchaser (and the Seller and Purchaser shall issue
joint written instructions instructing the Escrow Agent to release the Deposit
to the Purchaser) and the Purchaser shall be entitled to pursue all other
remedies available under this Agreement, at law or in equity and (c) if this
Agreement is terminated by the Seller pursuant to Section 10.1(b), Section
10.1(c), Section 10.1(e) or Section 10.1(f), the Deposit shall be released to
the Seller (and the Purchaser shall instruct the Escrow Agent in writing to
release the Deposit to the Seller) and the Seller shall be entitled to pursue
all other remedies available under this Agreement, at law or in equity.

Amendment

. This Agreement may be amended by the parties hereto at any time by execution
of an instrument in writing signed on behalf of the party against whom
enforcement is sought.  

Extension; Waiver

.  At any time prior to the Closing, the Purchaser, on the one hand, and the
Seller (on behalf of itself and the Company), on the other hand, may, to the
extent permitted under any applicable Legal Requirement and in such party’s sole
discretion, (a) extend the time for the performance of any of the obligations of
the other party hereto, (b) waive any inaccuracies in the representations and
warranties made to such party contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any of the covenants, agreements
or conditions for the benefit of such party contained herein. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.  

ARTICLE XI
TAX MATTERS

Consolidated Group

.  The Company is a member of the consolidated group (within the meaning of
Treasury Regulations Section 1.1502-1(h)) the common parent of which is the
Seller for federal income tax purposes through the end of the Closing Date, and
the Purchaser shall cause the Company to join its consolidated group effective
as of the beginning of the day on the day following the Closing Date.  To the
extent not inconsistent with applicable Legal Requirements, the parties agree to
report (a) all items of deduction, loss and credit of the Company thereof
accruing, or otherwise taken into account, on the Closing Date on the Seller’s
consolidated federal income Tax Return pursuant to Treasury Regulations Section
1.1502-76(b)(1)(ii)(A)(1) and (b) all items of taxable income or gain of the
Company arising on the Closing Date from any transaction or event taken at the
direction of the Purchaser or any of its Affiliates outside of the ordinary
course of business and not specifically contemplated by this Agreement on the
Purchaser’s consolidated federal income Tax Return to the extent permitted under
Treasury Regulations Section 1.1502-76(b)(1)(ii)(B).

Preparation and Filing of Tax Returns; Payment of Taxes

.  

(a)The Seller and the Company shall prepare and timely file or shall cause to be
prepared and timely filed all Tax Returns of the Company required to be filed on
or prior to the Closing Date.  Such Tax Returns shall be prepared on a basis
consistent with the Company’s past practices, unless otherwise required by
applicable Legal Requirements.  The Company shall provide the Purchaser with any
such material Tax Return for review and comment a reasonable period prior to the
filing of such Tax Return, and the Company and the Purchaser shall consult with
each other and attempt in good faith to resolve any disputes arising with
respect to such Tax Return.  The Company shall timely remit all Taxes shown to
be due on such Tax Returns.  For the avoidance of doubt, the Tax Returns
referenced in this Section 11.2(a)

-46-

--------------------------------------------------------------------------------

 

and Section 11.2(c) do not include any Tax Returns of the Company that are filed
on a consolidated, affiliated or similar group basis with Seller or other
Subsidiaries of Seller.

(b)Except as set forth in Section 11.2(c), the Purchaser shall prepare and
timely file or shall cause to be prepared and timely filed all Tax Returns of
the Company to be filed after the Closing Date.  In the case of any Tax Return
for any taxable period beginning on or before the Closing Date, (i) such Tax
Return shall be prepared on a basis consistent with the Company’s past
practices, unless otherwise required by applicable Legal Requirements and (ii)
the Purchaser shall provide the Seller with any such material Tax Return for
review and comment a reasonable period prior to the filing of such Tax Return.
The Seller and the Purchaser shall consult with each other and attempt in good
faith to resolve any disputes arising with respect to such Tax
Return.  Notwithstanding Section 9.5 and without limiting the Purchaser’s rights
pursuant to Article VIII, to the extent that the Purchaser is required to remit
any Pre-Closing Taxes payable pursuant to this Section 11.2(b), the Purchaser
and the Seller shall promptly deliver a joint written instruction to the Escrow
Agent instructing the Escrow Agent to release an amount of cash from the
Indemnity Escrow Fund to the Purchaser equal to the amount of such Taxes at
least ten (10) days prior to the due date for payment of such Taxes (except to
the extent such Taxes are reflected as current liabilities in the calculation of
the Working Capital Adjustment Amount or included in the calculation of
Transaction Payroll Taxes or Closing Indebtedness reflected in the calculation
of Total Closing Consideration).

(c)The Seller shall pay or cause to be paid all Excluded Sales/Use Tax Amounts
and all sales and use Taxes of the Company attributable to the period commencing
after the close of business on the Closing Date and ending at 11:59 p.m. Central
time on the last day of the month in which the Closing occurs (such amount, the
“Post Closing Portion”) and the Seller shall file or cause to be filed all Tax
Returns with respect thereto.  The Purchaser shall reimburse the Seller for the
Post Closing Portion within five (5) Business Days after the Seller provides
reasonable evidence to the Purchaser showing the amount and date of payment of
the Post Closing Portion.  Any portion of the Post Closing Portion not paid to
the Seller within such five (5) Business Day period shall thereafter accrue
interest at the rate of twelve percent (12%).  

(d)If the Seller and the Purchaser are unable to resolve any disputes arising
with respect to preparation of Tax Returns described in Section 11.2(a)
or  Section 11.2(b), the disputed items shall be resolved by the Accounting
Firm.  Upon resolution of all such items, the relevant Tax Return shall be
timely filed on that basis.  If the Accounting Firm is unable to resolve any
disputed items before the due date for filing such Tax Return, the Tax Return
shall be filed as initially prepared by the Seller or the Purchaser, as
applicable, and then amended to reflect the Accounting Firm’s resolution.  Each
party agrees that the procedures described in Section 1.3(d)(iv), applied
mutatis mutandis, will govern the engagement of the Accounting Firm to the
extent applicable, except that the costs, fees and expenses of the Accounting
Firm shall be borne one-half by the Purchaser and one-half by the Seller.

Tax Contests

.

(a)In the case of any Action with respect to Taxes of the Company (a “Tax
Contest”) for any taxable period ending on or before the Closing Date, the
Seller shall, upon written notice to the Purchaser, control the conduct of any
such Tax Contest at the expense of the Seller; provided, however, that (i) the
Seller shall provide the Purchaser with a timely and reasonably detailed account
of each stage of such Tax Contest, (ii) the Seller shall consult with the
Purchaser and offer the Purchaser an opportunity to comment before taking any
significant action or submitting any written materials in connection with such
Tax Contest, (iii) the Seller shall defend such Tax Contest diligently and in
good faith as if it were the only party in interest, (iv) the Purchaser shall be
entitled, at its own expense, to participate in such Tax Contest and attend any
meetings or conferences with the relevant Governmental Entity, and (v) the
Seller shall not settle or compromise any issue without the prior written
consent of the Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.

-47-

--------------------------------------------------------------------------------

 

(b)In the case of any Tax Contest for any taxable period beginning on or before
and ending after the Closing Date, the Purchaser shall control the conduct of
any such Tax Contest at its own expense; provided, however, that (i) the
Purchaser shall provide the Seller with a timely and reasonably detailed account
of each stage of such Tax Contest, (ii) the Purchaser shall consult with the
Seller and offer the Seller an opportunity to comment before taking any
significant action or submitting any written materials in connection with such
Tax Contest, (iii) the Purchaser shall defend such Tax Contest diligently and in
good faith as if it were the only party in interest, (iv) the Seller shall be
entitled, at its own expense, to participate in such Tax Contest and attend any
meetings or conferences with the relevant Governmental Entity, and (v) the
Purchaser shall not settle or compromise any issue without the prior written
consent of the Seller, which consent shall not be unreasonably withheld,
conditioned or delayed.

(c)Notwithstanding anything to the contrary in this Agreement, the Seller shall
have the sole right to control any Action, settlement or compromise related to
Taxes filed as part of a consolidated, affiliated or similar group basis with
the Seller or other Subsidiaries of the Seller.

Cooperation

.  The Purchaser, the Company and the Seller shall (and shall cause their
respective Affiliates to): (a) reasonably cooperate in the preparation and
timely filing of any Tax Return of the Company and in any audit or other
proceedings with respect to Taxes or Tax Returns of the Company; (b) make
available any information, records, or other documents in its possession
relating to any Taxes or Tax Returns of the Company; and (c) provide any
information in its possession required to allow the Purchaser or the Company to
comply with any information reporting or withholding requirements contained in
the Code or other applicable Legal Requirements.

Resale Exemption Certificates

.  The Company shall provide to Purchaser copies of the resale exemption
certificates from each of the Company’s customers with respect to which the
Company or such customer was relying on the general sale-for-resale exemption
from Pre-Closing Transfer Taxes.

Tax Refunds

.  Any refunds of Taxes of the Company or credits against Taxes of the Company
(including any interest paid or credited with respect thereto) received by the
Company or the Purchaser (or any of their respective Affiliates) that are
attributable to any Pre-Closing Tax Period shall be for the benefit of the
Seller, except to the extent such refunds or credits are reflected as current
assets in the calculation of the Working Capital Adjustment Amount.  The
Purchaser shall pay (or cause to be paid) to the Seller the amount of any such
refund or credit within fifteen (15) days after the receipt or availability
thereof.

Pre-Closing Tax Periods

.  Neither the Purchaser nor any of its Affiliates shall (a) amend (or cause the
Company to amend) any Tax Returns filed by the Company with respect to any
Pre-Closing Tax Period, or otherwise allow the Company to file any Tax Return
relative to Taxes due and payable by the Company, or assessed against the assets
of the Company, for any Pre-Closing Tax Period, (b) make (or cause to be made)
or change (or cause to be changed) any Tax election of the Company that has
retroactive effect to any Pre-Closing Tax Period, (c) file any private letter
ruling or similar request with respect to Taxes or Tax Returns of the Company
for any Pre-Closing Tax Period, or (d) initiate (or cause to be initiated) any
voluntary disclosure or similar process with respect to the Company for any
Pre-Closing Tax Period, in each case without the prior written consent of the
Seller, which consent shall not be unreasonably withheld, conditioned or
delayed.

Tax Procedure

.  At Purchaser’s request, the Seller and Purchaser shall follow the “alternate
procedure” for United States employment tax withholding as provided in Section 5
of Rev. Proc. 2004-53, I.R.B. 2004-34.

ARTICLE XII
GENERAL PROVISIONS

Notices

.  All notices and other communications hereunder shall be in writing and shall
be deemed given if delivered personally or by commercial messenger or courier
service, or mailed by

-48-

--------------------------------------------------------------------------------

 

registered or certified mail (return receipt requested) or sent via email to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice or, if specifically provided for elsewhere in
this Agreement, by email); provided, however, that notices sent by mail will not
be deemed given until received:

(a)if to the Purchaser (and the Company after Closing), to:

Cool Holdings, Inc.
4445 Eastgate Mall, Suite 200
San Diego, California  92121
Attention:  Vernon A. LoForti
Email:  vern.loforti@infosonics.com

with a copy (which shall not constitute notice) to:

Dorsey & Whitney LLP
600 Anton Boulevard, Suite 2000
Costa Mesa, California  92626
Attention:  Jason R. Wisniewski, Esq.
Email: wisniewski.jason@dorsey.com

(b)if to the Seller or Company (prior to the Closing), to:

GameStop Corp.
625 Westport Parkway
Grapevine, TX 76051
Email: danielkaufman@gamestop.com
Attention: Daniel Kaufman

with a copy (which shall not constitute notice) to:

Holland & Hart LLP
222 South Main Street
Suite 2200
Salt Lake City, Utah 84101
Attention: Marc Porter
Email:  mcporter@hollandhart.com

Interpretation

.  When a reference is made in this Agreement to an Annex, Exhibit or Schedule,
such reference shall be to an Annex, Schedule or Exhibit to this Agreement
unless otherwise indicated. When a reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or a Section of this
Agreement unless otherwise indicated.  The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “or” is used in the inclusive sense of “and/or.”  The terms “or,” “any” and
“either” are not exclusive.  When used herein, the words “to the extent” shall
be deemed to be followed by the words “but only to the extent.”  The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”  “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any statute, rule
or regulation shall be deemed to refer to such statute, rule or regulation as
amended or supplemented from time to time, including through the promulgation of
applicable rules or regulations.  References to any Contract are to that
Contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof; provided that with respect to any Contract
listed on any Schedules hereto, all such amendments, modifications or
supplements must also be listed in the appropriate Schedule.  References to any
Person include the successors and permitted assignees of that
Person.  References from

-49-

--------------------------------------------------------------------------------

 

or through any date mean, unless otherwise specified, from and including or
through and including, respectively.  References to one gender include all
genders.  When used herein, references to “$” or “dollar” shall be deemed to be
references to dollars of the United States of America.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this
Agreement.  The parties hereto agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

Entire Agreement

.  This Agreement, Annex A hereto, the Exhibits and Schedules hereto, the
Disclosure Schedule, the Related Agreements, and the documents and instruments
and other agreements among the parties referenced herein constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof, and are not intended to
confer upon any other person any rights or remedies hereunder.

Assignment

.  This Agreement shall not be assigned by operation of law or otherwise, except
that the Purchaser may assign its rights and delegate its obligations hereunder
to their Affiliates as long as the Purchaser remains ultimately liable for all
of its obligations hereunder and the Seller may assign its rights and delegate
its obligations hereunder to a Person in connection with an Acquisition provided
such assignee assumes and agrees to be bound hereby.

Severability

.  In the event that any provision of this Agreement or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto.  The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

Specific Performance and Other Remedies

.

(a)The parties to this Agreement agree that, in the event of any breach or
threatened breach by the other party or parties hereto of any covenant,
obligation or other agreement set forth in this Agreement, (i) each party shall
be entitled, without any proof of actual damages (and in addition to any other
remedy that may be available to it), to a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other agreement and an injunction preventing or
restraining such breach or threatened breach, and (ii) no party hereto shall be
required to provide or post any bond or other security or collateral in
connection with any such decree, order or injunction or in connection with any
related action or legal proceeding.

(b)Any and all remedies herein expressly conferred herein upon a party hereto
shall be deemed to be cumulative with, and not exclusive of, any other remedy
conferred hereby, or by law or in equity upon such party, and the exercise by a
party hereto of any one remedy will not preclude the exercise of any other
remedy.

(c)The liability of any Person under Article IX will be in addition to, and not
exclusive of, any other liability that such Person may have at law or in equity
based on such Person’s Fraud or willful misconduct.  Notwithstanding anything to
the contrary contained in this Agreement, none of the provisions set forth in
this Agreement, including the provisions set forth in ‎Article IX, shall be
deemed a waiver by any party to this Agreement of any right or remedy which such
party may have at law or in equity based on such other Person’s Fraud or willful
misconduct, nor will any such provisions limit, or be deemed to limit (i) the
amounts of recovery sought or awarded in any such claim for Fraud or willful
misconduct, (ii) the time period during which such claim for Fraud, or willful
misconduct may be brought, or (iii) the

-50-

--------------------------------------------------------------------------------

 

recourse which any such Person may seek against such other Person with respect
to a claim related to such Person’s Fraud or willful misconduct.

Governing Law

.  This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

Exclusive Jurisdiction

.  Each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of any court within the federal courts of the United States of America
or the courts of the State of Delaware in each case location in the City of
Wilmington and County of New Castle in connection with any matter based upon or
arising out of this Agreement, any Related Agreement, the Purchase, the other
Transactions or any other matters contemplated herein.  Each party agrees not to
commence any legal proceedings related hereto except in such court.  By
execution and delivery of this Agreement, each party hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and to the
appellate courts therefrom solely for the purposes of disputes arising under
this Agreement and not as a general submission to such jurisdiction or with
respect to any other dispute, matter or claim whatsoever.  The parties
irrevocably consent to the service of process out of any of the aforementioned
courts in any such action or proceeding by the delivery of copies thereof by
overnight courier to the address for such party to which notices are deliverable
hereunder.  Any such service of process shall be effective upon
delivery.  Nothing herein shall affect the right to serve process in any other
manner permitted by applicable law.  The parties hereto and the Indemnifying
Parties hereby waive any right to stay or dismiss any action or proceeding under
or in connection with this Agreement brought before the foregoing courts on the
basis of (i) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason, or that it or any of its property is
immune from the above-described legal process, (ii) that such action or
proceeding is brought in an inconvenient forum, that venue for the action or
proceeding is improper or that this Agreement may not be enforced in or by such
courts, or (iii) any other defense that would hinder or delay the levy,
execution or collection of any amount to which any party hereto is entitled
pursuant to any final judgment of any court having jurisdiction.

Waiver of Jury Trial

.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

Counterparts

.  This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.  The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format or by facsimile shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

Attorney Client Privilege

.  Each of the Purchaser and the Company, for itself and its Affiliates, hereby
irrevocably acknowledges and agrees that communications and attorney
work-product documentation between the Company or the Seller and Holland & Hart
LLP, made exclusively in connection with the negotiation, preparation,
execution, delivery and performance under, or any dispute or Action exclusively
arising out of or relating to, this Agreement, any agreements contemplated by
this Agreement or the Transactions, are privileged communications and
documentation between the Company and such counsel, will not pass and become an
asset or property of the Company following the Closing. From and after the
Closing, each of Purchaser and the Company, on behalf of itself and its
respective Affiliates, waives and will not assert against the Company or the
Seller, or against any manager, director, member, partner, officer, employee or
affiliate of the Company or the Seller, any attorney-client privilege with
respect to any communication exclusively relating to this Agreement, any
agreements contemplated

-51-

--------------------------------------------------------------------------------

 

by this Agreement or the Transactions, between Holland & Hart LLP and the
Company or the Seller occurring prior to the Closing in connection with any
representation from and after the Closing. The Purchaser further agrees that
Holland & Hart LLP and its respective partners and employees are third party
beneficiaries of this Section 12.11.

[Remainder of Page Intentionally Left Blank]

 

 

-52-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser, the Seller and the Company have caused this
Agreement to be executed as of the date first written above.

PURCHASER:

COOL HOLDINGS, INC.

 

By:

           /s/ Vernon A. LoForti
Name:  Vernon A. LoForti
Title:  Vice President and Secretary

 

SELLER:

GAMESTOP CORP.

 

By:

          /s/ Scott Drake
Name:  Scott Drake
Title: Senior Vice President, Finance & Treasurer

 

COMPANY:

SIMPLY MAC, INC.

 

By:

          /s/ Scott Drake
Name:  Scott Drake
Title: Senior Vice President, Finance & Treasurer

 

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

 

ANNEX A
DEFINED TERMS

“Acquisition” means a change in ownership or control of the Seller effected
through any of the following transactions: (i) a merger, consolidation or other
reorganization unless securities representing more than 50% of the total
combined voting power of the voting securities of the successor entity are
immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the Seller’s outstanding voting securities
immediately prior to such transaction; (ii) a sale, transfer or other
disposition of all or substantially all of the Seller’s assets; or (iii) the
acquisition, directly or indirectly, by any Person or related group of Persons
(other than the Seller or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Seller), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934) of securities possessing more than 50% of the total combined voting power
of the Seller’s outstanding securities from a Person or Persons other than the
Seller.

“Action” means any action, suit, claim, complaint, litigation, investigation,
audit, proceeding, arbitration or other similar dispute.

“Affiliate” of any Person means another Person that directly or indirectly
through one of more intermediaries controls, is controlled by or is under common
control with, such first Person.

“Apple” means Apple Inc.

“Apple Consent” means that certain email consent dated March 1, 2019 from Apple
approving and consenting to this Agreement and the Transactions.

“Applicable Accounting Principles” means, when used in respect of an asset or
liability of the Company, such asset or liability as determined in accordance
with GAAP applied using the same accounting methods, policies, practices and
procedures, with consistent classifications, judgments and estimation
methodology, as were used by the Company in preparation of the Financial
Statements.

“Applicable Subsidiaries” means each of Tekart LLC, a Florida limited liability
company, OneClick License LLC, a Florida limited liability company, OneClick
International, LLC, a Florida limited liability company, InfoSonics Latin
America, Inc., a California corporation, and verykool USA, Inc., a Maryland
corporation.

“AT&T” means AT&T Mobility I, LLC, AT&T Mobility II, LLC, any parent, subsidiary
or Affiliate thereof or any successor in interest of any of the foregoing.

“AT&T Agreement” means the AT&T National Exclusive Dealer Agreement by and
between the Company and AT&T Mobility, LLC dated October 1, 2014.

“AT&T Consent” means AT&T’s written approval of the transactions contemplated by
this Agreement, to the extent required by the AT&T Agreement.

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in the State of Utah are authorized or
obligated by law or executive order to close.

“Closing Cash Consideration” means the (a) Total Closing Consideration less (b)
the Inventory Note Amount less (c) the Deposit.

“Closing Indebtedness” means, without duplication of any other components of
Total Closing Consideration, the aggregate amount of all outstanding
Indebtedness of the Company as of immediately prior to the Closing, excluding
(a) any intercompany Indebtedness to be cancelled and forgiven prior to the
Closing pursuant to this Agreement and (b) the Excluded Sales/Use Tax Amounts.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------

 

“Company Capital Stock” means the Company Common Stock and any other shares of
capital stock, if any, of the Company, taken together.

“Company Common Stock” means shares of Common Stock of the Company, no par
value.

“Company Database” means each database in which Personal Data is or has been
maintained by or for the Company.

“Company Employee Plan” means any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance, change of
control, termination pay, deferred compensation, performance awards, equity or
equity-related awards, welfare benefits, retirement benefits, fringe benefits or
other employee benefits or remuneration of any kind, whether written,
unwritten or otherwise, funded or unfunded, including each “employee benefit
plan,” within the meaning of Section 3(3) of ERISA which is maintained,
contributed to, or required to be contributed to, by the Company or any ERISA
Affiliate for the benefit of any Employee, or with respect to which the Company
or any Subsidiary has or may have any liability or obligation.

“Company IP” means any and all Intellectual Property Rights that are owned or
purported to be owned by the Company. For purposes of clarity, the reference in
the immediately preceding sentence to Intellectual Property “owned” by the
Company refers to ownership of Intellectual Property Rights in and to such
Intellectual Property, and not mere ownership of a copy. By way of example, a
book purchased from a third-party by the Company would not constitute “Company
IP.”

“Company IP Contract” means any Contract to which the Company is a party or by
which the Company is bound, that contains any assignment or license of, or any
covenant not to assert or enforce, any Company IP.

“Company Privacy Policy” means each external or internal, present privacy policy
or privacy- or security-related representation, obligation or promise of the
Company, including any policy, representation, obligation, or promise relating
to: (i) the privacy of any individuals, including users of any Company Services
(including any website or online service); or (ii) the collection, storage,
hosting, use, disclosure, transmission, transfer, disposal, retention,
interception, analysis, scanning, other processing or security of any Personal
Data.

“Company Service(s)” means each service or product (including all websites,
applications, mobile apps, and other online services) owned, made, marketed,
distributed, imported, licensed, sold or otherwise provided by or on behalf of
the Company at any time since its inception (including in connection with the
provision by the Company of services to customers of the Company).

“Company Software” means any software (including Company IP and Licensed IP)
that is embedded in, or used by the Company in the conduct of, its business
(including in connection with any Company Service).  

“Contract” means any written or oral contract, mortgage, indenture, lease,
license, plan or other agreement or instrument.

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of March 25, 2014, by and among the Seller, as lead borrower, certain of
Seller’s subsidiaries party thereto including the Company, as
subsidiary  borrowers, Bank of America, N.A., as administrative and collateral
agent, JPMorgan Chase Bank, N.A., as syndication agent, Wells Fargo Bank,
National Association, U.S. Bank National Association and Regions Bank, as co
documentation agents, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
sole lead arranger and bookrunner, as amended by the First Amendment to Second
Amended and Restated Credit Agreement, dated as of September 25, 2014,  the
Second Amendment to Second Amended and Restated Credit Agreement, dated as of
November 20, 2017, and the Third Amendment to the Second Amended and Restated
Credit Agreement dated December 10, 2018, together with all agreements related
thereto.

-2-

--------------------------------------------------------------------------------

 

“Deposit Escrow Agreement” means the Escrow Agreement entered into among the
Purchaser, the Seller and the Escrow Agent in the form attached as Exhibit C,
together with such changes requested by the Escrow Agent mutually acceptable to
the Purchaser and Seller.

“Employee” means any current employee or officer of the Company.

“Employee Agreement” means each employment, severance, separation or bonus
Contract between the Company or any ERISA Affiliate and any Employee.

“Environmental Law” means any Legal Requirement relating to worker health and
safety, protection of the environment, Hazardous Material or any Hazardous
Material Activity.  

“Environmental Permit” means any consent, license, permit, grant or other
authorization required by Environmental Law.

“ERISA Affiliate” means any other Person under common control with the Company
or that, together with the Company, could be deemed a “single employer” within
the meaning of Section 4001(b)(1) of ERISA or within the meaning of
Section 414(b), (c), (m) or (o) of the Code, and the regulations issued
thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means U.S. Bank.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Sales/Use Tax Amounts” means any and all unpaid sales and use Taxes of
the Company that are attributable to any Pre-Closing Tax Period (with respect to
any month in which the Closing occurs, as determined pursuant to the definition
of Pre-Closing Taxes).

“Fraud” means an actual, intentional and knowing fraud (and not a constructive
fraud, negligent misrepresentation or omission, or any form of fraud premised on
recklessness or negligence).

“GAAP” means United States generally accepted accounting principles consistently
applied.

“Governmental Entity” means any court, administrative agency, tribunal or
commission or other federal, state, county, local or other foreign governmental
authority, instrumentality, agency or commission.

“Guaranteed Contracts” means the Contracts listed in the Guaranteed Contracts
Schedule.

“Hazardous Material” means any material, chemical, emission or substance that
has been designated by any Governmental Entity to be radioactive, toxic,
hazardous, a pollutant or otherwise a danger to health, reproduction or the
environment.

“Hazardous Material Activity” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, disposal, remediation, release,
exposure of others to, sale, labeling, or distribution of any Hazardous Material
or any product or waste containing a Hazardous Material, including any required
labeling, payment of waste fees or charges (including so-called e-waste fees)
and any recycling, product take-back or product content requirements.

“Indebtedness” of any Person means, without duplication and to the extent that
any of the following are not current liabilities in the Sample Statement:
(i) all liabilities of such Person for borrowed money, whether current or
funded, secured or unsecured, all obligations evidenced by bonds, debentures,
notes or similar instruments, and all liabilities in respect of mandatorily
redeemable or purchasable share capital or securities convertible into share
capital; (ii) all liabilities of such Person for the deferred purchase price of
property or services, which are required to be classified and accounted for
under GAAP as liabilities; (iii) all liabilities of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction securing obligations of a type described in
clauses (i) or (ii)  above to the extent of the obligation secured and only to
the extent of drawn amounts; (iv) all guarantees

-3-

--------------------------------------------------------------------------------

 

by such Person of any liabilities of a third-party of a nature similar to the
types of liabilities described in clauses (i), (ii) or (iii)  above, to the
extent of the obligation guaranteed and only to the extent of drawn amounts; and
(v) all interest, fees, change of control payments, prepayment premiums,
cancellation charges, fees, or penalties and other, charges, fees, penalties, or
expenses owed with respect to the indebtedness referred to in
clauses (i) through (iv) above; provided that, for the avoidance of doubt, the
Performance Bonds shall not be considered Indebtedness.

“Indemnity Escrow Agreement” means an escrow agreement to be entered into among
the Purchaser, the Seller and the Escrow Agent substantially in the form
attached as Exhibit D, together with such changes requested by the Escrow Agent
mutually acceptable to the Purchaser and Seller.

“Intellectual Property” means algorithms, APIs, data, databases, data
collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, designs, Trademarks, methods, network configurations and
architectures, processes, proprietary information, protocols, schematics,
specifications, software, software code (in any form, including source code and
executable or object code), subroutines, techniques, user interfaces, URLs, web
sites, works of authorship (including written, audio and visual materials) and
other forms of technology (whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing).

“Intellectual Property Rights” means all rights of the following types, which
may exist or be created under the laws of any jurisdiction in the world:
(i) rights associated with works of authorship, including exclusive exploitation
rights, copyrights and moral rights; (ii) trademark, business name, service
mark, logo and design mark, trade dress, fictitious or other business name,
brand name, domain name and trade name rights and similar rights, together with
all goodwill associated with any of the foregoing (“Trademarks”); (iii) trade
secret rights; (iv) patent and industrial design property rights; (v) rights of
personality and publicity; (vi) all other proprietary rights in Intellectual
Property, including the right to enforce and recover damages for the
infringement or misappropriation; and (vii) rights in or relating to
applications, registrations, renewals, extensions, combinations, divisions,
continuations and reissues of, and applications for, any of the rights referred
to in clauses (i) through (vi) above.  

“Inventory Note” means that certain Secured Promissory Note in favor of Seller,
in substantially the form attached hereto as Exhibit A, which shall initially
have a principal face amount equal to the Estimated Inventory Amount.

“Inventory Note Amount” shall mean the principal amount of the Inventory Note,
as adjusted, pursuant to the terms of this Agreement the Inventory Note.

“IRS” means the United States Internal Revenue Service.

“Knowledge” means, (a) with respect to the Company and the Seller, (i) the
actual knowledge, after inquiring of their direct reports, of the following:
Scott Drake and Tiff Polmateer and (ii) the actual knowledge of Howard Young;
and (b) with respect to the Purchaser, the actual knowledge, after inquiring of
their direct reports, of the following: Mauricio Diaz, Rein Voigt and Vern
Loforti.

“Legal Requirement” means any applicable U.S. or non-U.S. federal, state, local,
international or other constitution, law, statute, ordinance, rule, directive,
regulation, published administrative position, policy or principle of common
law, or any Order, in any case issued, enacted, adopted, promulgated,
implemented or otherwise put into legal effect by or under the authority of any
Governmental Entity.

“Licensed IP” means (a) all Intellectual Property Rights and Intellectual
Property incorporated into, or used in the development, delivery, hosting or
distribution of, the Company Services; and (b) all other Intellectual Property
Rights and Intellectual Property used or held for use in the conduct of the
business of the Company, in each case, to which a third-party has granted a
license, covenant not to sue, or any other right to the Company.

-4-

--------------------------------------------------------------------------------

 

“Licensed IP Contract” means any Contract to which the Company is a party or by
which the Company is bound, pursuant to which the Company is granted a license,
covenant not to sue, or other rights with respect to Licensed IP other than (a)
non-exclusive inbound licenses, including “shrink-wrap” or “click-wrap”
licenses, terms of service, terms of use and similar agreements for commercially
available off-the-shelf software, services or software-as-a-service platforms,
(b) any software licensed under open source or similar licenses, and (c)
non-disclosure agreements that have been entered into in the ordinary course of
business).

“Lien” means any lien, pledge, charge, claim, mortgage, assessment,
hypothecation, deed of trust, lease, option, right of first refusal, preemptive
right, easement, covenant, right of way, servitude, transfer restriction,
security interest or other encumbrance of any kind or character whatsoever other
than (i) Liens for Taxes, assessments and other government charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings, (ii) mechanic’s, materialmen’s, and similar Liens, (iii) Liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iv) workmen’s, repairmen’s,
warehousemen’s, carriers’ or other similar Liens, and (v) non-exclusive licenses
with respect to Company IP granted by the Company in ordinary course of business
consistent with past practice.

“Losses” means any loss, damage, liability, interest, award, penalty,
imposition, assessment, fine, judgment, settlement, or cost including court
costs and reasonable attorneys’ and other professionals’ fees and expenses, and
any other costs of asserting and enforcing the applicable party’s rights
hereunder; provided, however, that Losses does not include punitive,
consequential (by reason of such damages not being reasonably foreseeable),
indirect, exemplary or special damages, except (in each case) to the extent any
such Losses are found by a court of competent jurisdiction to be owed by the
Indemnified Party to a third party.  

“Made Available” means that the Company or the Seller has posted such materials
to the virtual data room managed by OneDrive and made available to the Purchaser
and its Representatives during the negotiation of this Agreement, but only if so
posted and made available on or prior to the date that is two (2) days prior to
the date of this Agreement; provided, however, that, with respect to the
following Contracts, “Made Available” also means that such Contract may be
included in the Seller’s filings that are made available via EDGAR: (a) the
unsecured 6.75% senior notes due 2021, issued pursuant to that certain Indenture
dated as of March 9, 2016 by and among Seller, the subsidiary guarantors party
thereto and U.S. Bank National Association, as trustee and (b) the Credit
Agreement.

“Material Adverse Effect” means any change, event, violation, inaccuracy,
circumstance or effect (any such item, an “Effect”), individually or when taken
together with all other Effects that have occurred prior to the date of
determination of the occurrence of the Material Adverse Effect, that is or is
reasonably likely to (i) materially impede the authority of the Company to
consummate the Transactions in accordance with the terms hereof and Legal
Requirements, or (ii) be materially adverse to the business, assets (including
intangible assets), condition (financial or otherwise) or operations of the
Company taken as a whole; provided that none of the following shall constitute
or be considered in determining whether a Material Adverse Effect shall have
occurred: (a) changes generally affecting any of the economies in which the
Company conducts business (except to the extent that such changes have a
materially disproportionate effect on the Company), (b) changes affecting the
industries generally in which the Company conducts business (except to the
extent that such changes have a materially disproportionate effect on the
Company); (c) changes in legal or regulatory conditions, including changes or
proposed changes in laws applicable to the Company or any of their respective
properties, assets or liabilities, or in applicable accounting or tax
regulations or principles or interpretations thereof, including GAAP; (d)
national, international or any regional political conditions, any acts of
terrorism or war, any outbreak or escalation of hostilities, whether or not
pursuant to the declaration of an emergency or war, any earthquakes, floods,
hurricanes, tropical storms, fires or other natural disasters or any national or
international calamity, in each case whether or not involving the United States,
(e) any events or occurrences directly or indirectly related to the announcement

-5-

--------------------------------------------------------------------------------

 

or consummation of the Purchase (including any loss of or adverse change in the
relationship of the Company with any of its employees, customers, suppliers or
partners related thereto), (f) any action that is required under this Agreement
or that is taken at the direction of the Purchaser, or (g) any change or
prospective change in (i) the level or form of compensation payable by Apple to
third party operators of Apple retail stores or (ii) the pricing charged by
Apple to third party operators for Apple products or services; provided,
however, that the failure of the Company to meet any internal or external
projections, forecasts, budgets or estimates of revenue or earnings shall not,
in and of itself, be evidence that a Material Adverse Effect has occurred, it
being understood, for the avoidance of doubt, that the underlying causes of any
such failure may be considered in determining whether a Material Adverse Effect
has occurred.

“Net Working Capital” means the amount equal to (i) the total current assets of
the Company (excluding the Closing Inventory Amount) as of the close of business
on the Closing Date as determined in accordance with the Applicable Accounting
Principles, minus (ii) the total current liabilities of the Company (excluding
the Closing Indebtedness, the Third-Party Expenses, the Transaction Payroll
Taxes and any accounts payable or other Indebtedness related to the Closing Date
Product Inventory, but including all Pre-Closing Taxes (which, for the avoidance
of doubt shall exclude all Taxes included in the Transaction Payroll Taxes or
Indebtedness and shall exclude the Excluded Sales/Use Tax Amounts)) as of the
close of business on the Closing Date as determined in accordance with the
Applicable Accounting Principles.  Net Working Capital, and each of the
components thereof, shall be determined in accordance with GAAP consistently
applied on a basis consistent with the Financials and the Closing Date Balance
Sheet.

“Order” means any order, judgment, injunction, ruling, edict, or other decree,
whether temporary, preliminary or permanent, enacted, issued, promulgated,
enforced or entered by any Governmental Entity.

“Pension Plan” means each Company Employee Plan that is an “employee pension
benefit plan,” within the meaning of Section 3(2) of ERISA.

“Performance Bonds” means the performance bonds posted by the Company or the
Seller or any of their Affiliates to secure or maintain business licenses.

“Person” means an individual or entity, including a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental Entity
(or any department, agency, or political subdivision thereof).

“Personal Data” means (i) any information that relates to an identified or
identifiable individual, including name, street address, telephone number,
e‑mail address, user name and password, photograph, government-issued identifier
(including Social Security number, tax identification number, driver’s license
number, or passport number), credit card number, bank information, or customer
or account number, biometric identifiers, machine or device identifiers, or any
other piece of information used or intended to be used to identify or contact an
individual or device; (ii) any other information if such information is defined
as “personal data”, “personally identifiable information”, “individually
identifiable health information,” “protected health information,” or “personal
information” under any Legal Requirement; and (iii) any information that is
associated, directly (by, for example, records linked via unique keys) with any
of the foregoing.

“Pre-Closing Taxes” means (A) Taxes of or with respect to the Company or its
assets or operations attributable to any taxable period or portion thereof that
ends on or prior to the Closing Date (“Pre-Closing Tax Period”) or resulting
from actions taken on or prior to the Closing Date, assuming that the Company
used the accrual method of Tax accounting throughout such periods and treating
any amount received prior to the Closing and deferred pursuant to the Company’s
method of Tax accounting, including under Rev. Proc. 2004-34, as subject to Tax
in the Pre-Closing Tax Period, including, for the avoidance of doubt, all
Pre-Closing Transfer Taxes (it being understood that the portion of any Taxes
for a taxable period beginning on or before and ending after the Closing Date
allocable to the portion of such period ending on the Closing Date shall be (i)
in the case of Taxes based upon income, sales, proceeds, profits, receipts,
wages,

-6-

--------------------------------------------------------------------------------

 

compensation or similar items or Taxes imposed in connection with any sale or
other transfer or assignment of property, other than in connection with the
Transactions, determined on the basis of a closing of the books as of the close
of business on the Closing Date (except that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions), other than with respect to property placed in service
after the Closing Date, shall be allocated on a per diem basis), and (ii) in the
case of other Taxes imposed on a periodic basis (including property Taxes), the
amount of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the taxable period up to and
including the Closing Date, and the denominator of which is the total number
of days in the taxable period), (B) any Taxes as a result of (1) the
Company being (or having been) on or prior to the Closing Date a member of an
affiliated or combined group pursuant to Treasury
Regulations Section 1.1502-6 or any similar provision of state, local or foreign
law prior to the Closing Date or (2) liability as a transferee or successor, by
Contract or otherwise, which relate to an event occurring on or before the
Closing Date, or (C) an express or implied obligation of the Company arising on
or prior to the Closing Date to indemnify or otherwise assume or succeed to the
Taxes of any other Person.

“Pre-Closing Transfer Taxes” means Transfer Taxes applicable to transactions
between the Company and its customers and suppliers during the Pre-Closing Tax
Period.

“Privacy Legal Requirement” means all applicable Legal Requirements relating to
(i) privacy, data protection and data security, or (ii) the collection,
obtainment, storage, transmission, transfer (including cross-border transfers),
hosting, disclosure, use, retention, interception, disposal, analysis, scanning,
or other processing of Personal Data (including Personal Data of employees,
contractors, and third parties).

“Product” means and individual product unit for retail sale.

“Product Inventory” means the Products held by the Company in inventory or in
transit to the Company.

“Registered IP” means all Intellectual Property Rights that are registered,
filed, or issued under the authority of, with or by any Governmental Entity,
including all patents, registered copyrights, and registered trademarks,
business names and domain names and all applications for any of the foregoing.

“Related Agreements” means the Deposit Escrow Agreement, Indemnity Escrow
Agreement, the Inventory Note, the Transition Services Agreement and all other
agreements and certificates entered into by the Company or the Seller in
connection with this Agreement.

“Representatives” means directors, officers or other employees, stockholders,
Affiliates, representatives, or other agents, including financial, legal or
accounting advisors.

“Required Consents” means the AT&T Consent and the other consents and/or notices
required under the Contracts listed on the Required Consent Schedule.

“Sample Statement” means the illustrative calculation of Total Closing
Consideration set forth in Exhibit E.

“SEC” means the Securities and Exchange Commission.

“Spring Transition Services Agreement” means that certain Transition Services
Agreement dated as of January 16, 2019, made by and among Prime Communications,
L.P., a Delaware limited partnership, Prime Acquisition Company, LLC, a Delaware
limited liability company (“Prime”), Spring Communications Holding, LLC, a
Delaware limited liability company (“Spring”), the Seller and the Company
pursuant to which Prime and Spring provide certain transition services to the
Company.

“Subsidiary” means, with respect to any Person, each corporation, limited
liability company, partnership, association, joint venture or other business
entity of which such Person owns or has owned, directly or indirectly, more than
50% of the stock or other equity interest entitled to vote on the election of
the members of the board of directors or similar governing body.

-7-

--------------------------------------------------------------------------------

 

“Tax” means (i) any income, alternative or add-on minimum tax, gross income,
estimated, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, capital stock, profits, license, registration, withholding, payroll,
social security (or equivalent), employment, unemployment, disability, excise,
severance, stamp, occupation, premium, property (real, tangible or intangible),
unclaimed property or escheat, environmental or windfall profit tax, custom duty
or other tax, governmental fee or other like assessment or charge of any kind in
the nature of a tax, together with any interest or any penalty, addition to tax
or additional amount (whether disputed or not) imposed by any Governmental
Entity responsible for the imposition of any such tax (domestic or foreign),
(ii) any liability for the payment of any amounts of the type described in
clause (i) of this sentence as a result of being or having been a member of an
affiliated, consolidated, combined, unitary, aggregate or similar group for any
taxable period, and (iii) any liability for the payment of any amounts of the
type described in clause (i) or (ii) of this sentence as a result of being a
transferee of or successor to any Person or as a result of any express or
implied obligation to assume such Taxes or to indemnify any other Person, or
otherwise by operation of law.

“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Entity in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax, including any
amendment thereof or attachment thereto.

“Third-Party Expenses” means, without duplication of any other components of
Total Closing Consideration: (i) all legal, accounting, financial advisory,
consulting, finders and all other fees and expenses of third parties incurred by
the Company in connection with the negotiation and effectuation of the terms and
conditions of this Agreement, the Purchase and the other Transactions; (ii) any
termination, pre-payment, balloon or similar fees or payments (including
penalties) of the Company on account of the Closing Indebtedness (it being
understood that this clause (ii) shall not include any amounts included in
Closing Indebtedness and shall not include any amounts resulting from the early
termination of Contracts terminated at the request of the Purchaser which would
not be due in the absence of such request); (iii) any bonus, severance,
change-in-control payments or similar payment obligations (including payments
with either “single trigger” or “double trigger” provisions) of the Company to
Employees resulting from, or in connection with, the Transactions.

“Total Closing Consideration” means an amount equal to (i) $7,250,000.00, less
(ii) Closing Indebtedness, less (iii) Third-Party Expenses (not including any
Third-Party Expenses to the extent paid by the Company at or prior to the
Closing), less (iv) the Transaction Payroll Taxes, less (v) the Estimated
Working Capital Adjustment Amount (if a negative number), plus (vi) the
Estimated Working Capital Adjustment Amount (if a positive number), plus (vii)
the Estimated Inventory Amount less $1,100,000, less (viii) the Indemnity Escrow
Amount, plus (ix) the Deposit.

“Total Consideration” means (i) the Total Closing Consideration, plus (ii) the
Final Working Capital Adjustment (if a positive number), minus (iii) the Final
Working Capital Adjustment (if a negative number), (iv) plus (v) the Final
Inventory Amount (if a positive number) less $1,100,000, minus (vi) the Final
Inventory Amount (if a negative number) less $1,100,000, plus (vii) the
Indemnity Escrow Release Amount.

“Transaction Payroll Taxes” means, without duplication of any other components
of Total Closing Consideration, the employer portion of any payroll or
employment Taxes incurred in connection with any bonuses or other compensatory
payments in connection with the Transactions, whether payable by the Purchaser,
the Company or any of their respective Affiliates.

“Transfer Taxes” shall mean any sales, use, excise, gross receipts, value added,
goods and services and other transfer taxes, filing and recordation fees and
similar taxes, fees and charges.

-8-

--------------------------------------------------------------------------------

 

“Transition Services Agreement” means the Transition Services, in substantially
the form attached as Exhibit B, subject to the parties completing Exhibit A
thereto.

“Treasury Regulations” means the final, proposed and temporary regulations
promulgated by the U.S. Department of Treasury under the Code, as such
regulations may be amended from time to time.

“Working Capital Adjustment Amount” means the amount by which the Net Working
Capital is greater than or less than $0, calculated as of Closing.

[Table of Other Defined Terms follows]



-9-

--------------------------------------------------------------------------------

 

 

Term

Section

Accounting Firm

1.3(d)(iv)

Agreement

Preamble

Alternative Transaction

6.1(b)

Auditor

6.17

Balance Sheet Date

2.7(a)

Books and Records

2.24

Articles of Incorporation

2.1

Charter Documents

2.1

Claims

7.2(b)

Closing

1.2

Closing Date

1.2

Closing Date Balance Sheet

6.10

Closing Inventory Amount

1.3(e)(i)

Closing Date Product Inventory

1.3(e)(i)

Company

Preamble

Company Authorizations

2.18

Company Returns

2.10(a)

Company Officer’s Certificate

8.2(h)

Company Secretary Certificate

8.2(e)

Confidential Disclosure Agreement

6.5

Conflict

2.4

Continuation Period

6.7(b)

Continuing Employees

6.7(b)

Current Balance Sheet

2.7(a)

Deposit

1.1(a)

Disclosure Schedule

Article II

Effect

Annex A

End Date

10.1(b)

Enforceability Limitations

2.2

Indemnity Escrow Amount

1.3(c)

Indemnity Escrow Expiration Date

9.8

Indemnity Escrow Fund

1.3(c)

Indemnity Escrow Release Amount

9.8

 

--------------------------------------------------------------------------------

 

 

Term

Section

Estimated Working Capital Adjustment Amount

6.10

Estimated Inventory Amount

6.11

Expiration Date

9.1

FCPA

2.22(b)

Final Indemnity Escrow Release Amount

9.8

Final Inventory Amount

1.3(e)(v)

Final Working Capital Adjustment

1.3(d)(v)

Financials

2.7(a)

Fundamental Representations

9.1

Guarantees

6.6(b)

Guaranteed Liabilities

6.6(b)

Indemnifiable Third-Party Claim

9.5(a)

Indemnification Claim Notice

9.5(a)

Indemnification Claim Objection Notice

9.5(b)

Publicly Traded Securities

7.3(a)

Purchaser Indemnified Parties

9.2(a)

Indemnifying Party

9.4(d)

Initial Indemnity Escrow Release Amount

9.8

Insurance Policies

2.21

Interested Party

2.23

Lease Agreement

2.11

Leased Real Property

2.11

Material Contracts

2.15(b)

New Plans

6.7(b)

Notice of Disagreement

1.3(d)(ii)

Payoff Letter

6.8(a)

Post-Closing Working Capital Adjustment Amount

1.3(d)(i)

Post-Closing Statement

1.3(d)(i)

Pre-Closing Tax Period

Annex A

Purchase

Preamble

Purchaser

Preamble

Purchaser Secretary’s Certificate

8.3(e)

Registered Company IP

2.13(a)

 

--------------------------------------------------------------------------------

 

 

Term

Section

Released Parties

7.2(a)

Releasing Party

7.2

Restricted Area

7.3(a)

Restricted Business

7.3(a)

Resolution Deadline

1.3(d)(iv)

Representatives

Annex A

Section 409A

2.10(l)

Seller

Preamble

Seller Officer’s Certificate

8.2(i)

Seller Payment Obligations

6.16(b)

Seller Secretary Certificate

8.2(f)

Shares

2.5(a)

Spreadsheet

6.12

Tax Contest

11.3(a)

Term Sheet

6.5

Third-Party

6.1(b)

Top Supplier

2.26

Transactions

Preamble

Transfer

7.1(a)

2016 Financials

2.7(a)

2017 Financials

2.7(a)

2018 Financials

2.7(a)

 

 

 